Exhibit 10.1

 

 

[Published CUSIP Number:                        ]

 

CREDIT AGREEMENT

 

Dated as of April 27, 2005

among

 

DADE BEHRING INC.,

as Borrower

and

 

DADE BEHRING HOLDINGS INC.,

and

 

CERTAIN SUBSIDIARIES

as Guarantors,

 

BANK OF AMERICA, N.A.,
as Administrative Agent, Domestic Swing Line Lender,

Foreign Swing Line Lender and L/C Issuer,

and

 

CITICORP USA, INC.,

as Syndication Agent

and

 

BNP PARIBAS,

and

 

THE ROYAL BANK OF SCOTLAND PLC

and

 

DRESDNER BANK AG IN FRANKFURT AM MAIN,

as Documentation Agents

and

 

The Other Lenders Party Hereto

 

BANC OF AMERICA SECURITIES LLC

 

and

 

CITIGROUP GLOBAL MARKETS INC.,

as Joint-Lead Arrangers and Joint Book Managers

 

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

Section

 

 

 

 

 

 

ARTICLE I DEFINITIONS AND ACCOUNTING TERMS

 

 

1.01

 

Defined Terms.

 

 

1.02 [a05-7410_1ex10d1.htm#a1_02OtherInterpretiveProvisions_055627]

 

Other Interpretive Provisions.
[a05-7410_1ex10d1.htm#a1_02OtherInterpretiveProvisions_055627]

 

 

1.03 [a05-7410_1ex10d1.htm#a1_03AccountingTerms_055633]

 

Accounting Terms. [a05-7410_1ex10d1.htm#a1_03AccountingTerms_055633]

 

 

1.04 [a05-7410_1ex10d1.htm#a1_04ExchangeRatesCurrencyEquival_055652]

 

Exchange Rates; Currency Equivalents.
[a05-7410_1ex10d1.htm#a1_04ExchangeRatesCurrencyEquival_055652]

 

 

1.05 [a05-7410_1ex10d1.htm#a1_05AdditionalAlternativeCurrenc_055655]

 

Additional Alternative Currencies.
[a05-7410_1ex10d1.htm#a1_05AdditionalAlternativeCurrenc_055655]

 

 

1.06 [a05-7410_1ex10d1.htm#a1_06ChangeOfCurrency__055657]

 

Change of Currency. [a05-7410_1ex10d1.htm#a1_06ChangeOfCurrency__055657]

 

 

1.07 [a05-7410_1ex10d1.htm#a1_07TimesOfDay_055700]

 

Times of Day. [a05-7410_1ex10d1.htm#a1_07TimesOfDay_055700]

 

 

1.08 [a05-7410_1ex10d1.htm#a1_08LetterOfCreditAmounts_055702]

 

Letter of Credit Amounts.
[a05-7410_1ex10d1.htm#a1_08LetterOfCreditAmounts_055702]

 

 

 

 

 

 

ARTICLE II THE COMMITMENTS AND CREDIT EXTENSIONS
[a05-7410_1ex10d1.htm#ArticleIiTheCommitmentsAndCreditE_055705]

 

 

2.01 [a05-7410_1ex10d1.htm#a2_01CommittedLoans_071009]

 

Committed Loans. [a05-7410_1ex10d1.htm#a2_01CommittedLoans_071009]

 

 

2.02 [a05-7410_1ex10d1.htm#a2_02BorrowingsConversionsAndCont_055707]

 

Borrowings, Conversions and Continuations of Committed Loans.
[a05-7410_1ex10d1.htm#a2_02BorrowingsConversionsAndCont_055707]

 

 

2.03 [a05-7410_1ex10d1.htm#a2_03LettersOfCredit__055709]

 

Letters of Credit. [a05-7410_1ex10d1.htm#a2_03LettersOfCredit__055709]

 

 

2.04 [a05-7410_1ex10d1.htm#a2_04DomesticSwingLineLoans_060402]

 

Domestic Swing Line Loans.
[a05-7410_1ex10d1.htm#a2_04DomesticSwingLineLoans_060402]

 

 

2.05 [a05-7410_1ex10d1.htm#a2_05ForeignSwingLineLoans__060709]

 

Foreign Swing Line Loans.
[a05-7410_1ex10d1.htm#a2_05ForeignSwingLineLoans__060709]

 

 

2.06 [a05-7410_1ex10d1.htm#a2_06Prepayments_060822]

 

Prepayments [a05-7410_1ex10d1.htm#a2_06Prepayments_060822]

 

 

2.07 [a05-7410_1ex10d1.htm#a2_07TerminationOrReductionOfComm_060847]

 

Termination or Reduction of Commitments.
[a05-7410_1ex10d1.htm#a2_07TerminationOrReductionOfComm_060847]

 

 

2.08 [a05-7410_1ex10d1.htm#a2_08RepaymentOfLoans__060918]

 

Repayment of Loans. [a05-7410_1ex10d1.htm#a2_08RepaymentOfLoans__060918]

 

 

2.09 [a05-7410_1ex10d1.htm#a2_09Interest__060920]

 

Interest. [a05-7410_1ex10d1.htm#a2_09Interest__060920]

 

 

2.10 [a05-7410_1ex10d1.htm#a2_10Fees__060931]

 

Fees. [a05-7410_1ex10d1.htm#a2_10Fees__060931]

 

 

2.11 [a05-7410_1ex10d1.htm#a2_11ComputationOfInterestAndFees_060934]

 

Computation of Interest and Fees.
[a05-7410_1ex10d1.htm#a2_11ComputationOfInterestAndFees_060934]

 

 

2.12 [a05-7410_1ex10d1.htm#a2_12EvidenceOfDebt__060936]

 

Evidence of Debt. [a05-7410_1ex10d1.htm#a2_12EvidenceOfDebt__060936]

 

 

2.13 [a05-7410_1ex10d1.htm#a2_13PaymentsGenerallyAdministrat_060938]

 

Payments Generally; Administrative Agent’s Clawback.
[a05-7410_1ex10d1.htm#a2_13PaymentsGenerallyAdministrat_060938]

 

 

2.14 [a05-7410_1ex10d1.htm#a2_14SharingOfPaymentsByLenders__060941]

 

Sharing of Payments by Lenders.
[a05-7410_1ex10d1.htm#a2_14SharingOfPaymentsByLenders__060941]

 

 

2.15 [a05-7410_1ex10d1.htm#a2_15IncreaseInCommitments__060943]

 

Increase in Commitments.
[a05-7410_1ex10d1.htm#a2_15IncreaseInCommitments__060943]

 

 

 

 

 

 

ARTICLE III TAXES, YIELD PROTECTION AND ILLEGALITY
[a05-7410_1ex10d1.htm#ArticleIiiTaxesYieldProtectionAnd_060946]

 

 

3.01 [a05-7410_1ex10d1.htm#a3_01Taxes__060948]

 

Taxes. [a05-7410_1ex10d1.htm#a3_01Taxes__060948]

 

 

3.02 [a05-7410_1ex10d1.htm#a3_02Illegality__061617]

 

Illegality. [a05-7410_1ex10d1.htm#a3_02Illegality__061617]

 

 

3.03 [a05-7410_1ex10d1.htm#a3_03InabilityToDetermineRates__061619]

 

Inability to Determine Rates.
[a05-7410_1ex10d1.htm#a3_03InabilityToDetermineRates__061619]

 

 

3.04 [a05-7410_1ex10d1.htm#a3_04IncreasedCostsReservesOnEuro_061621]

 

Increased Costs; Reserves on Eurocurrency Rate Loans.
[a05-7410_1ex10d1.htm#a3_04IncreasedCostsReservesOnEuro_061621]

 

 

3.05 [a05-7410_1ex10d1.htm#a3_05CompensationForLosses__061721]

 

Compensation for Losses.
[a05-7410_1ex10d1.htm#a3_05CompensationForLosses__061721]

 

 

3.06 [a05-7410_1ex10d1.htm#a3_06MitigationObligationsReplace_061000]

 

Mitigation Obligations; Replacement of Lenders.
[a05-7410_1ex10d1.htm#a3_06MitigationObligationsReplace_061000]

 

 

3.07 [a05-7410_1ex10d1.htm#a3_07Survival__061002]

 

Survival. [a05-7410_1ex10d1.htm#a3_07Survival__061002]

 

 

 

 

 

 

ARTICLE IV CONDITIONS PRECEDENT TO Credit Extensions
[a05-7410_1ex10d1.htm#ArticleIvConditionsPrecedentToCre_061750]

 

 

4.01 [a05-7410_1ex10d1.htm#a4_01ConditionsOfInitialCreditExt_070727]

 

Conditions of Initial Credit Extension.
[a05-7410_1ex10d1.htm#a4_01ConditionsOfInitialCreditExt_070727]

 

 

4.02 [a05-7410_1ex10d1.htm#a4_02ConditionsToAllCreditExtensi_061846]

 

Conditions to all Credit Extensions.
[a05-7410_1ex10d1.htm#a4_02ConditionsToAllCreditExtensi_061846]

 

 

 

 

 

 

ARTICLE V REPRESENTATIONS AND WARRANTIES
[a05-7410_1ex10d1.htm#ArticleVRepresentationsAndWarrant_061850]

 

 

5.01 [a05-7410_1ex10d1.htm#a5_01ExistenceQualificationAndPow_061852]

 

Existence, Qualification and Power.
[a05-7410_1ex10d1.htm#a5_01ExistenceQualificationAndPow_061852]

 

 

i

--------------------------------------------------------------------------------


 

 

5.02 [a05-7410_1ex10d1.htm#a5_02AuthorizationNoContravention_061853]

 

Authorization; No Contravention.
[a05-7410_1ex10d1.htm#a5_02AuthorizationNoContravention_061853]

 

 

5.03 [a05-7410_1ex10d1.htm#a5_03GovernmentalAuthorizationOth_061855]

 

Governmental Authorization; Other Consents.
[a05-7410_1ex10d1.htm#a5_03GovernmentalAuthorizationOth_061855]

 

 

5.04 [a05-7410_1ex10d1.htm#a5_04BindingEffect__061856]

 

Binding Effect. [a05-7410_1ex10d1.htm#a5_04BindingEffect__061856]

 

 

5.05 [a05-7410_1ex10d1.htm#a5_05FinancialStatementsNoMateria_061857]

 

Financial Statements; No Material Adverse Effect.
[a05-7410_1ex10d1.htm#a5_05FinancialStatementsNoMateria_061857]

 

 

5.06 [a05-7410_1ex10d1.htm#a5_06Litigation__061858]

 

Litigation. [a05-7410_1ex10d1.htm#a5_06Litigation__061858]

 

 

5.07 [a05-7410_1ex10d1.htm#a5_07NoDefault__061900]

 

No Default. [a05-7410_1ex10d1.htm#a5_07NoDefault__061900]

 

 

5.08 [a05-7410_1ex10d1.htm#a5_08OwnershipOfPropertyLiens__061900]

 

Ownership of Property; Liens.
[a05-7410_1ex10d1.htm#a5_08OwnershipOfPropertyLiens__061900]

 

 

5.09 [a05-7410_1ex10d1.htm#a5_09EnvironmentalCompliance__061901]

 

Environmental Compliance.
[a05-7410_1ex10d1.htm#a5_09EnvironmentalCompliance__061901]

 

 

5.10 [a05-7410_1ex10d1.htm#a5_10Taxes__061903]

 

Taxes. [a05-7410_1ex10d1.htm#a5_10Taxes__061903]

 

 

5.11 [a05-7410_1ex10d1.htm#a5_11ErisaCompliance__061907]

 

ERISA Compliance. [a05-7410_1ex10d1.htm#a5_11ErisaCompliance__061907]

 

 

5.12 [a05-7410_1ex10d1.htm#a5_12Subsidiaries__061909]

 

Subsidiaries. [a05-7410_1ex10d1.htm#a5_12Subsidiaries__061909]

 

 

5.13 [a05-7410_1ex10d1.htm#a5_13MarginRegulationsInvestmentC_061910]

 

Margin Regulations; Investment Company Act; Public Utility Holding Company Act.
[a05-7410_1ex10d1.htm#a5_13MarginRegulationsInvestmentC_061910]

 

 

5.14 [a05-7410_1ex10d1.htm#a5_14Disclosure__061912]

 

Disclosure. [a05-7410_1ex10d1.htm#a5_14Disclosure__061912]

 

 

5.15 [a05-7410_1ex10d1.htm#a5_15ComplianceWithLaws__061913]

 

Compliance with Laws. [a05-7410_1ex10d1.htm#a5_15ComplianceWithLaws__061913]

 

 

5.16 [a05-7410_1ex10d1.htm#a5_16IntellectualPropertyLicenses_061915]

 

Intellectual Property; Licenses, Etc.
[a05-7410_1ex10d1.htm#a5_16IntellectualPropertyLicenses_061915]

 

 

 

 

 

 

ARTICLE VI AFFIRMATIVE COVENANTS
[a05-7410_1ex10d1.htm#ArticleViAffirmativeCovenants_061916]

 

 

6.01 [a05-7410_1ex10d1.htm#a6_01FinancialStatements__061917]

 

Financial Statements. [a05-7410_1ex10d1.htm#a6_01FinancialStatements__061917]

 

 

6.02 [a05-7410_1ex10d1.htm#a6_02CertificatesOtherInformation_062122]

 

Certificates; Other Information.
[a05-7410_1ex10d1.htm#a6_02CertificatesOtherInformation_062122]

 

 

6.03 [a05-7410_1ex10d1.htm#a6_03Notices__062124]

 

Notices. [a05-7410_1ex10d1.htm#a6_03Notices__062124]

 

 

6.04 [a05-7410_1ex10d1.htm#a6_04PaymentOfObligations__062127]

 

Payment of Obligations. [a05-7410_1ex10d1.htm#a6_04PaymentOfObligations__062127]

 

 

6.05 [a05-7410_1ex10d1.htm#a6_05PreservationOfExistenceEtc__062128]

 

Preservation of Existence, Etc.
[a05-7410_1ex10d1.htm#a6_05PreservationOfExistenceEtc__062128]

 

 

6.06 [a05-7410_1ex10d1.htm#a6_06MaintenanceOfProperties__062129]

 

Maintenance of Properties.
[a05-7410_1ex10d1.htm#a6_06MaintenanceOfProperties__062129]

 

 

6.07 [a05-7410_1ex10d1.htm#a6_07MaintenanceOfInsurance__062129]

 

Maintenance of Insurance.
[a05-7410_1ex10d1.htm#a6_07MaintenanceOfInsurance__062129]

 

 

6.08 [a05-7410_1ex10d1.htm#a6_08ComplianceWithLaws__062131]

 

Compliance with Laws. [a05-7410_1ex10d1.htm#a6_08ComplianceWithLaws__062131]

 

 

6.09 [a05-7410_1ex10d1.htm#a6_09BooksAndRecords__062132]

 

Books and Records. [a05-7410_1ex10d1.htm#a6_09BooksAndRecords__062132]

 

 

6.10 [a05-7410_1ex10d1.htm#a6_10InspectionRights__062134]

 

Inspection Rights. [a05-7410_1ex10d1.htm#a6_10InspectionRights__062134]

 

 

6.11 [a05-7410_1ex10d1.htm#a6_11UseOfProceeds__062138]

 

Use of Proceeds. [a05-7410_1ex10d1.htm#a6_11UseOfProceeds__062138]

 

 

6.12 [a05-7410_1ex10d1.htm#a6_12AdditionalSubsidiaryGuaranto_062140]

 

Additional Subsidiary Guarantors.
[a05-7410_1ex10d1.htm#a6_12AdditionalSubsidiaryGuaranto_062140]

 

 

6.13 [a05-7410_1ex10d1.htm#a6_13PledgeOfEquityInterests__062142]

 

Pledge of Equity Interests.
[a05-7410_1ex10d1.htm#a6_13PledgeOfEquityInterests__062142]

 

 

6.14 [a05-7410_1ex10d1.htm#a6_14PledgeOfRealAndPersonalPrope_070755]

 

Pledge of Real and Personal Property.
[a05-7410_1ex10d1.htm#a6_14PledgeOfRealAndPersonalPrope_070755]

 

 

 

 

 

 

ARTICLE VII NEGATIVE COVENANTS
[a05-7410_1ex10d1.htm#ArticleViiNegativeCovenants_062254]

 

 

7.01 [a05-7410_1ex10d1.htm#a7_01Liens__062255]

 

Liens. [a05-7410_1ex10d1.htm#a7_01Liens__062255]

 

 

7.02 [a05-7410_1ex10d1.htm#a7_02Investments__062259]

 

Investments. [a05-7410_1ex10d1.htm#a7_02Investments__062259]

 

 

7.03 [a05-7410_1ex10d1.htm#a7_03Indebtedness__070820]

 

Indebtedness. [a05-7410_1ex10d1.htm#a7_03Indebtedness__070820]

 

 

7.04 [a05-7410_1ex10d1.htm#a7_04FundamentalChanges__062713]

 

Fundamental Changes. [a05-7410_1ex10d1.htm#a7_04FundamentalChanges__062713]

 

 

7.05 [a05-7410_1ex10d1.htm#a7_05Dispositions__062744]

 

Dispositions. [a05-7410_1ex10d1.htm#a7_05Dispositions__062744]

 

 

7.06 [a05-7410_1ex10d1.htm#a7_06RestrictedPayments__062820]

 

Restricted Payments. [a05-7410_1ex10d1.htm#a7_06RestrictedPayments__062820]

 

 

7.07 [a05-7410_1ex10d1.htm#a7_07ChangeInNatureOfBusiness__062824]

 

Change in Nature of Business.
[a05-7410_1ex10d1.htm#a7_07ChangeInNatureOfBusiness__062824]

 

 

7.08 [a05-7410_1ex10d1.htm#a7_08TransactionsWithAffiliates__062832]

 

Transactions with Affiliates.
[a05-7410_1ex10d1.htm#a7_08TransactionsWithAffiliates__062832]

 

 

7.09 [a05-7410_1ex10d1.htm#a7_09UseOfProceeds__062833]

 

Use of Proceeds. [a05-7410_1ex10d1.htm#a7_09UseOfProceeds__062833]

 

 

7.10 [a05-7410_1ex10d1.htm#a7_10FinancialCovenants__062837]

 

Financial Covenants. [a05-7410_1ex10d1.htm#a7_10FinancialCovenants__062837]

 

 

7.11 [a05-7410_1ex10d1.htm#a7_11ModificationsOfSubordinatedI_062841]

 

Modifications of Subordinated Indebtedness; Limitation on Voluntary Prepayments
of Subordinated Indebtedness.
[a05-7410_1ex10d1.htm#a7_11ModificationsOfSubordinatedI_062841]

 

 

7.12 [a05-7410_1ex10d1.htm#a7_12DesignatedSeniorDebt__062843]

 

Designated Senior Debt. [a05-7410_1ex10d1.htm#a7_12DesignatedSeniorDebt__062843]

 

 

ii

--------------------------------------------------------------------------------


 

ARTICLE VIII EVENTS OF DEFAULT AND REMEDIES
[a05-7410_1ex10d1.htm#ArticleViiiEventsOfDefaultAndReme_062909]

 

 

8.01 [a05-7410_1ex10d1.htm#a8_01EventsOfDefault__062915]

 

Events of Default. [a05-7410_1ex10d1.htm#a8_01EventsOfDefault__062915]

 

 

8.02 [a05-7410_1ex10d1.htm#a8_02RemediesUponEventOfDefault__063239]

 

Remedies Upon Event of Default.
[a05-7410_1ex10d1.htm#a8_02RemediesUponEventOfDefault__063239]

 

 

8.03 [a05-7410_1ex10d1.htm#a8_03ApplicationOfFunds__063247]

 

Application of Funds. [a05-7410_1ex10d1.htm#a8_03ApplicationOfFunds__063247]

 

 

 

 

 

 

ARTICLE IX ADMINISTRATIVE AGENT
[a05-7410_1ex10d1.htm#ArticleIxAdministrativeAgent_063250]

 

 

9.01 [a05-7410_1ex10d1.htm#a9_01AppointmentAndAuthority__063251]

 

Appointment and Authority.
[a05-7410_1ex10d1.htm#a9_01AppointmentAndAuthority__063251]

 

 

9.02 [a05-7410_1ex10d1.htm#a9_02RightsAsALender__063253]

 

Rights as a Lender. [a05-7410_1ex10d1.htm#a9_02RightsAsALender__063253]

 

 

9.03 [a05-7410_1ex10d1.htm#a9_03ExculpatoryProvisions__063254]

 

Exculpatory Provisions.
[a05-7410_1ex10d1.htm#a9_03ExculpatoryProvisions__063254]

 

 

9.04 [a05-7410_1ex10d1.htm#a9_04RelianceByAdministrativeAgen_063256]

 

Reliance by Administrative Agent.
[a05-7410_1ex10d1.htm#a9_04RelianceByAdministrativeAgen_063256]

 

 

9.05 [a05-7410_1ex10d1.htm#a9_05DelegationOfDuties__063258]

 

Delegation of Duties. [a05-7410_1ex10d1.htm#a9_05DelegationOfDuties__063258]

 

 

9.06 [a05-7410_1ex10d1.htm#a9_06ResignationOfAdministrativeA_063258]

 

Resignation of Administrative Agent.
[a05-7410_1ex10d1.htm#a9_06ResignationOfAdministrativeA_063258]

 

 

9.07 [a05-7410_1ex10d1.htm#a9_07NonrelianceOnAdministrativeA_063302]

 

Non-Reliance on Administrative Agent and Other Lenders.
[a05-7410_1ex10d1.htm#a9_07NonrelianceOnAdministrativeA_063302]

 

 

9.08 [a05-7410_1ex10d1.htm#a9_08NoOtherDutiesEtc__063303]

 

No Other Duties, Etc. [a05-7410_1ex10d1.htm#a9_08NoOtherDutiesEtc__063303]

 

 

9.09 [a05-7410_1ex10d1.htm#a9_09AdministrativeAgentMayfilePr_063303]

 

Administrative Agent May File Proofs of Claim.
[a05-7410_1ex10d1.htm#a9_09AdministrativeAgentMayfilePr_063303]

 

 

9.10 [a05-7410_1ex10d1.htm#a9_10CollateralAndGuarantyMatters_063306]

 

Collateral and Guaranty Matters.
[a05-7410_1ex10d1.htm#a9_10CollateralAndGuarantyMatters_063306]

 

 

 

 

 

 

ARTICLE X MISCELLANEOUS [a05-7410_1ex10d1.htm#ArticleXMiscellaneous_063308]

 

 

10.01 [a05-7410_1ex10d1.htm#a10_01AmendmentsEtc__063309]

 

Amendments, Etc. [a05-7410_1ex10d1.htm#a10_01AmendmentsEtc__063309]

 

 

10.02 [a05-7410_1ex10d1.htm#a10_02NoticesEffectivenessElectro_063312]

 

Notices; Effectiveness; Electronic Communication.
[a05-7410_1ex10d1.htm#a10_02NoticesEffectivenessElectro_063312]

 

 

10.03 [a05-7410_1ex10d1.htm#a10_03NoWaiverCumulativeRemedies__063315]

 

No Waiver; Cumulative Remedies.
[a05-7410_1ex10d1.htm#a10_03NoWaiverCumulativeRemedies__063315]

 

 

10.04 [a05-7410_1ex10d1.htm#a10_04ExpensesIndemnityDamageWaiv_063316]

 

Expenses; Indemnity; Damage Waiver.
[a05-7410_1ex10d1.htm#a10_04ExpensesIndemnityDamageWaiv_063316]

 

 

10.05 [a05-7410_1ex10d1.htm#a10_05PaymentsSetAside__063319]

 

Payments Set Aside. [a05-7410_1ex10d1.htm#a10_05PaymentsSetAside__063319]

 

 

10.06 [a05-7410_1ex10d1.htm#a10_06SuccessorsAndAssigns__063321]

 

Successors and Assigns.
[a05-7410_1ex10d1.htm#a10_06SuccessorsAndAssigns__063321]

 

 

10.07 [a05-7410_1ex10d1.htm#a10_07TreatmentOfCertainInformati_063325]

 

Treatment of Certain Information; Confidentiality.
[a05-7410_1ex10d1.htm#a10_07TreatmentOfCertainInformati_063325]

 

 

10.08 [a05-7410_1ex10d1.htm#a10_08RightOfSetoff__063327]

 

Right of Setoff. [a05-7410_1ex10d1.htm#a10_08RightOfSetoff__063327]

 

 

10.09 [a05-7410_1ex10d1.htm#a10_09InterestRateLimitation__063329]

 

Interest Rate Limitation.
[a05-7410_1ex10d1.htm#a10_09InterestRateLimitation__063329]

 

 

10.10 [a05-7410_1ex10d1.htm#a10_10CounterpartsIntegrationEffe_063331]

 

Counterparts; Integration; Effectiveness.
[a05-7410_1ex10d1.htm#a10_10CounterpartsIntegrationEffe_063331]

 

 

10.11 [a05-7410_1ex10d1.htm#a10_11SurvivalOfRepresentationsAn_063332]

 

Survival of Representations and Warranties.
[a05-7410_1ex10d1.htm#a10_11SurvivalOfRepresentationsAn_063332]

 

 

10.12 [a05-7410_1ex10d1.htm#a10_12Severability__063333]

 

Severability. [a05-7410_1ex10d1.htm#a10_12Severability__063333]

 

 

10.13 [a05-7410_1ex10d1.htm#a10_13ReplacementOfLenders__063334]

 

Replacement of Lenders.
[a05-7410_1ex10d1.htm#a10_13ReplacementOfLenders__063334]

 

 

10.14 [a05-7410_1ex10d1.htm#a10_14GoverningLawJurisdictionEtc_063336]

 

Governing Law; Jurisdiction; Etc.
[a05-7410_1ex10d1.htm#a10_14GoverningLawJurisdictionEtc_063336]

 

 

10.15 [a05-7410_1ex10d1.htm#a10_15WaiverOfJuryTrial__063338]

 

Waiver of Jury Trial. [a05-7410_1ex10d1.htm#a10_15WaiverOfJuryTrial__063338]

 

 

10.16 [a05-7410_1ex10d1.htm#a10_16UsaPatriotActNotice__063339]

 

USA PATRIOT Act Notice. [a05-7410_1ex10d1.htm#a10_16UsaPatriotActNotice__063339]

 

 

10.17 [a05-7410_1ex10d1.htm#a10_17JudgmentCurrency_063421]

 

Judgment Currency. [a05-7410_1ex10d1.htm#a10_17JudgmentCurrency_063421]

 

 

 

 

 

 

ARTICLE XI GUARANTY [a05-7410_1ex10d1.htm#ArticleXiGuaranty_063424]

 

 

11.01 [a05-7410_1ex10d1.htm#a11_01TheGuaranty__063425]

 

The Guaranty. [a05-7410_1ex10d1.htm#a11_01TheGuaranty__063425]

 

 

11.02 [a05-7410_1ex10d1.htm#a11_02ObligationsUnconditional__063427]

 

Obligations Unconditional.
[a05-7410_1ex10d1.htm#a11_02ObligationsUnconditional__063427]

 

 

11.03 [a05-7410_1ex10d1.htm#a11_03Reinstatement__063430]

 

Reinstatement. [a05-7410_1ex10d1.htm#a11_03Reinstatement__063430]

 

 

11.04 [a05-7410_1ex10d1.htm#a11_04CertainAdditionalWaivers__063431]

 

Certain Additional Waivers.
[a05-7410_1ex10d1.htm#a11_04CertainAdditionalWaivers__063431]

 

 

11.05 [a05-7410_1ex10d1.htm#a11_05Remedies__063431]

 

Remedies. [a05-7410_1ex10d1.htm#a11_05Remedies__063431]

 

 

11.06 [a05-7410_1ex10d1.htm#a11_06RightsOfContribution__063440]

 

Rights of Contribution.
[a05-7410_1ex10d1.htm#a11_06RightsOfContribution__063440]

 

 

11.07 [a05-7410_1ex10d1.htm#a11_07GuaranteeOfPaymentContinuin_063441]

 

Guarantee of Payment; Continuing Guarantee.
[a05-7410_1ex10d1.htm#a11_07GuaranteeOfPaymentContinuin_063441]

 

 

 

SIGNATURES [a05-7410_1ex10d1.htm#InWitnessWhereo_112024]

 

 

iii

--------------------------------------------------------------------------------


 

SCHEDULES

 

 

 

 

 

 

 

1.01

 

Mandatory Cost Formulae

 

 

2.01

 

Commitments and Applicable Percentages

 

 

5.12

 

Subsidiaries

 

 

7.01

 

Existing Liens

 

 

7.02

 

Existing Investments

 

 

7.03

 

Existing Indebtedness

 

 

7.08

 

Transactions with Affiliates

 

 

10.02

 

Administrative Agent’s Office; Certain Addresses for Notices

 

 

10.06

 

Processing and Recordation Fees

 

 

 

 

 

 

EXHIBITS

 

 

 

 

Form of

 

 

 

 

 

 

 

A

 

Committed Loan Notice

 

 

B-1

 

Domestic Swing Line Loan Notice

 

 

B-2

 

Foreign Swing Line Loan Notice

 

 

C

 

Note

 

 

D

 

Compliance Certificate

 

 

E

 

Assignment and Assumption

 

 

F

 

Joinder Agreement

 

 

G

 

Opinion Matters

 

 

iv

--------------------------------------------------------------------------------


 

CREDIT AGREEMENT

 

This CREDIT AGREEMENT (“Agreement”) is entered into as of April 27, 2005, among
DADE BEHRING INC., a Delaware corporation (the “Borrower”), the Guarantors as
defined herein, each lender from time to time party hereto (collectively, the
“Lenders” and individually, a “Lender”), and BANK OF AMERICA, N.A., as
Administrative Agent, Domestic Swing Line Lender, Foreign Swing Line Lender and
L/C Issuer, CITICORP USA, INC., as syndication agent and BNP PARIBAS, THE ROYAL
BANK OF SCOTLAND PLC and DRESDNER BANK AG IN FRANKFURT AM MAIN as documentation
agents.

 

The Borrower and the Guarantors have requested, and the Lenders have agreed, to
provide a revolving credit facility in the initial aggregate amount of
$600,000,000 (the “Revolving Credit Facility”) on the terms and conditions set
forth herein.

 

In consideration of the mutual covenants and agreements herein contained, the
parties hereto covenant and agree as follows:

 


ARTICLE I
DEFINITIONS AND ACCOUNTING TERMS

 

1.01                        Defined Terms.  As used in this Agreement, the
following terms shall have the meanings set forth below:

 

“Acquisition”, by any Person, means the acquisition by such Person of capital
stock of or other equity interests in, or all or substantially all of the
property of another Person, or of any material product line or segment of
business or division of a Person, whether or not involving a merger or
consolidation with such Person.

 

“Administrative Agent” means Bank of America in its capacity as administrative
agent under any of the Loan Documents, or any successor administrative agent
appointed in accordance with Section 9.06.

 

“Administrative Agent’s Office” means, with respect to any currency, the
Administrative Agent’s address and, as appropriate, account as set forth on
Schedule 10.02 with respect to such currency, or such other address or account
with respect to such currency as the Administrative Agent may from time to time
notify to the Borrower and the Lenders.

 

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

 

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.

 

“Aggregate Commitments” means the Commitments of all the Lenders.

 

“Agreement” means this Credit Agreement.

 

“Alternative Currency” means each of Euro, Yen and each other currency (other
than Dollars) that is approved in accordance with Section 1.05.

 

--------------------------------------------------------------------------------


 

“Alternative Currency Equivalent” means, at any time, with respect to any amount
denominated in Dollars, the equivalent amount thereof in the applicable
Alternative Currency as reasonably determined by the Administrative Agent, the
Foreign Swing Line Lender or the L/C Issuer, as the case may be, at such time on
the basis of the Spot Rate (determined in respect of the most recent Revaluation
Date) for the purchase of such Alternative Currency with Dollars.

 

“Alternative Currency Sublimit” means an amount equal to the lesser of the
Aggregate Commitments and $100,000,000.  The Alternative Currency Sublimit is
part of, and not in addition to, the Aggregate Commitments.

 

“Applicable Percentage” means with respect to any Lender at any time, the
percentage (carried out to the ninth decimal place) of the Aggregate Commitments
represented by such Lender’s Commitment at such time.  If the commitment of each
Lender to make Loans and the obligation of the L/C Issuer to make L/C Credit
Extensions have been terminated or if the Aggregate Commitments have expired,
then the Applicable Percentage of each Lender shall be determined based on the
Applicable Percentage of such Lender most recently in effect, giving effect to
any subsequent assignments.  The initial Applicable Percentage of each Lender is
set forth opposite the name of such Lender on Schedule 2.01 or in the Assignment
and Assumption pursuant to which such Lender becomes a party hereto, as
applicable.

 

“Applicable Rate” means, from time to time, the following percentages per annum,
based upon the Debt Rating as set forth below:

 

Pricing
Level

 

Debt Rating

 

Applicable
Margin for Base
Rate Loans and
Swing Line
Loans

 

Applicable
Margin for
Eurodollar
Loans

 

Letter of
Credit Fee

 

Commitment
Fee

 

I

 

> BBB+ / Baa1 / BBB+

 

0.00

%

0.50

%

0.50

%

0.10

%

II

 

BBB / Baa2 / BBB

 

0.00

%

0.625

%

0.625

%

0.125

%

III

 

BBB- / Baa3 / BBB-

 

0.00

%

0.75

%

0.75

%

0.175

%

IV

 

BB+ / Ba1 / BB+

 

0.00

%

0.875

%

0.875

%

0.20

%

V

 

BB / Ba2 /
BB

 

0.125

%

1.125

%

1.125

%

0.225

%

VI

 

< BB / Ba2 / BB / unrated

 

0.375

%

1.375

%

1.375

%

0.35

%

 

“Debt Rating” means, as of any date of determination, the rating as determined
by the Ratings Agencies (collectively, the “Debt Ratings”) with respect to the
Revolving Credit Facility; provided that if a Debt Rating is issued by each of
the Ratings Agencies and there is a split rating, then the two highest of such
Debt Ratings shall apply (with the Debt Rating for Pricing Level I being the
highest and the Debt Rating for Pricing Level VI being the lowest) in
determining the Pricing Level.  If there is a split in Debt Ratings of the two
highest ratings of the Ratings Agencies, then the lower Debt Rating of the two
highest shall apply in determining the Pricing Level or, if there is a multiple
split in Debt Ratings of the two highest ratings of the

 

2

--------------------------------------------------------------------------------


 

Ratings Agencies, then the Debt Rating that is one level lower than the highest
rating shall apply in determining the Pricing Level; provided, further, however,
that the Applicable Rate shall be at pricing Level VI if no Debt Rating is
available with respect to the Revolving Credit Facility from any of the Rating
Agencies.

 

Initially, the Applicable Rate shall be determined based upon the Debt Rating
specified in the certificate delivered pursuant to Section 4.01(a)(vii). 
Thereafter, each change in the Applicable Rate resulting from a publicly
announced change in the Debt Rating shall be effective, during the period
commencing on the date of the public announcement thereof and ending on the date
immediately preceding the effective date of the next such change.

 

“Applicable Time” means, with respect to any borrowings and payments in any
Alternative Currency, the local time in the place of settlement for such
Alternative Currency as may be reasonably determined by the Administrative
Agent, the Foreign Swing Line Lender or the L/C Issuer, as the case may be, in
consultation with the Borrower, to be necessary for timely settlement on the
relevant date in accordance with normal banking procedures in the place of
payment.

 

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

 

“Assignee Group” means two or more Eligible Assignees that are Affiliates of one
another or two or more Approved Funds managed by the same investment advisor.

 

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 10.06(b)), and accepted by the Administrative Agent, in
substantially the form of Exhibit E or any other form approved by the
Administrative Agent in its reasonable discretion.

 

“Attributable Indebtedness” means, on any date, (a) in respect of any capital
lease of any Person, the capitalized amount thereof that would appear on a
balance sheet as Indebtedness of such Person prepared as of such date in
accordance with GAAP, (b) in respect of any Synthetic Lease Obligation, the
capitalized amount of the remaining lease payments under the relevant lease that
would appear on a balance sheet as Indebtedness of such Person prepared as of
such date in accordance with GAAP if such lease were accounted for as a capital
lease, (c) in respect of any Vendor Financing Program of any Person, the
capitalized amount thereof that would appear on a balance sheet as Indebtedness
of such Person prepared as of such date in accordance with GAAP, and (d) in
respect of any Securitization Transaction of any Person, the outstanding
principal amount of such financing, after taking into account reserve accounts.

 

“Audited Financial Statements” means the audited consolidated balance sheet of
the Parent and its Subsidiaries for the fiscal year ended December 31, 2004, and
the related consolidated statements of income or retained earnings and cash
flows for such fiscal year of the Parent and its Subsidiaries, including the
notes thereto.

 

“Availability Period” means the period from and including the Closing Date to
the earliest of (a) the Maturity Date, (b) the date of termination of the
Aggregate Commitments pursuant to Section 2.07, and (c) the date of termination
of the commitment of each Lender to make Loans and of the obligation of the L/C
Issuer to make L/C Credit Extensions pursuant to Section 8.02.

 

“Available Cash” means, as of any date of determination, the aggregate amount of
all domestic cash and cash equivalents of the Loan Parties which such cash or
cash equivalents are not subject to any

 

3

--------------------------------------------------------------------------------


 

Liens in favor of any Person (other than customary Liens in favor of any
depository bank or investment institution or similar entity), readily marketable
and available for the immediate payment or repayment of Indebtedness as of such
date of determination.

 

“Bank of America” means Bank of America, N.A. and its successors.

 

“BAS” means Banc of America Securities LLC and its successors.

 

“Base Rate” means for any day a fluctuating rate per annum equal to the higher
of (a) the Federal Funds Rate plus 1/2 of 1% and (b) the rate of interest in
effect for such day as publicly announced from time to time by Bank of America
as its “prime rate.”  The “prime rate” is a rate set by Bank of America based
upon various factors including Bank of America’s costs and desired return,
general economic conditions and other factors, and is used as a reference point
for pricing some loans, which may be priced at, above, or below such announced
rate.  Any change in such rate announced by Bank of America shall take effect at
the opening of business on the day specified in the public announcement of such
change.

 

“Base Rate Committed Loan” means a Committed Loan that is a Base Rate Loan.

 

“Base Rate Loan” means a Loan that bears interest based on the Base Rate.  All
Base Rate Loans shall be denominated in Dollars.

 

“Borrower” has the meaning specified in the introductory paragraph hereto.

 

“Borrower Materials” has the meaning specified in Section 6.02.

 

“Borrowing” means a Committed Borrowing or a Swing Line Borrowing, as the
context may require.

 

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state where the Administrative Agent’s Office with respect to
Obligations denominated in Dollars is located and:

 

(a)                                  if such day relates to any interest rate
settings as to a Eurocurrency Rate Loan denominated in Dollars, any fundings,
disbursements, settlements and payments in Dollars in respect of any such
Eurocurrency Rate Loan, or any other dealings in Dollars to be carried out
pursuant to this Agreement in respect of any such Eurocurrency Rate Loan, means
any such day on which dealings in deposits in Dollars are conducted by and
between banks in the London interbank eurodollar market;

 

(b)                                 if such day relates to any interest rate
settings as to a Eurocurrency Rate Loan denominated in Euro, any fundings,
disbursements, settlements and payments in Euro in respect of any such
Eurocurrency Rate Loan, or any other dealings in Euro to be carried out pursuant
to this Agreement in respect of any such Eurocurrency Rate Loan, means a TARGET
Day;

 

(c)                                  if such day relates to any interest rate
settings as to a Eurocurrency Rate Loan denominated in a currency other than
Dollars or Euro, means any such day on which dealings in deposits in the
relevant currency are conducted by and between banks in the London or other
applicable offshore interbank market for such currency;

 

(d)                                 if such day relates to any fundings,
disbursements, settlements and payments in a currency other than Dollars or Euro
in respect of a Eurocurrency Rate Loan denominated in a

 

4

--------------------------------------------------------------------------------


 

currency other than Dollars or Euro, or any other dealings in any currency other
than Dollars or Euro to be carried out pursuant to this Agreement in respect of
any such Eurocurrency Rate Loan (other than any interest rate settings), means
any such day on which banks are open for foreign exchange business in the
principal financial center of the country of such currency; and

 

(e)                                  in addition, if such day relates to any
Foreign Swing Line Loan denominated in an Alternate Currency “Business Day”
shall not include any day on which commercial banks are authorized to close
under the Laws of, or are in fact closed in, the jurisdiction where the Foreign
Swing Line Lender’s Lending Office with respect to Foreign Swing Line Loans is
located.

 

“Cash Collateralize” has the meaning specified in Section 2.03(g).

 

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation or application thereof by any Governmental
Authority or (c) the making or issuance of any request, guideline or directive
(whether or not having the force of law) by any Governmental Authority.

 

“Change of Control” means an event or series of events by which:

 

(a)                                  the Parent shall cease to own directly or
indirectly 100% on a fully diluted basis of the voting interest in the
Borrower’s capital stock

 

(b)                                 any “person” or “group” (as such terms are
used in Sections 13(d) and 14(d) of the Securities Exchange Act of 1934), but
excluding any employee benefit plan of such person or its subsidiaries, and any
person or entity acting in its capacity as trustee, agent or other fiduciary or
administrator of any such plan) becomes the “beneficial owner” (as defined in
Rules 13d-3 and 13d-5 under the Securities Exchange Act of 1934, whether such
right is exercisable immediately or only after the passage of time), directly or
indirectly, of 35% or more of the equity securities of the Parent entitled to
vote for members of the board of directors or equivalent governing body of the
Borrower on a fully-diluted basis;

 

(c)                                  during any period of 12 consecutive months,
a majority of the members of the board of directors or other equivalent
governing body of the Parent cease to be composed of individuals (i) who were
members of that board or equivalent governing body on the first day of such
period, (ii) whose election or nomination to that board or equivalent governing
body was approved by individuals referred to in clause (i) above constituting at
the time of such election or nomination at least a majority of that board or
equivalent governing body or (iii) whose election or nomination to that board or
other equivalent governing body was approved by individuals referred to in
clauses (i) and (ii) above constituting at the time of such election or
nomination at least a majority of that board or equivalent governing body; or

 

(d)                                 so long as any Indebtedness thereunder
remains outstanding, any “Change of Control” as such term is defined in the
Senior Subordinated Note Indenture, or any successor or similar provision, shall
occur.

 

“Closing Date” means the first date all the conditions precedent in Section 4.01
are satisfied or waived.

 

“Code” means the Internal Revenue Code of 1986.

 

5

--------------------------------------------------------------------------------


 

“Collateral” means a collective reference to the collateral which is identified
in, and at any time will be covered by, the Collateral Documents.

 

“Collateral Documents” means a collective reference to the Collateral Pledge
Documents and the Real and Personal Property Collateral Documents.

 

“Collateral Pledge Documents” means a collective reference to the pledge
agreement and such other documents executed and delivered in connection with the
attachment and perfection of the Administrative Agent’s security interests, for
the benefit of the holders of the Obligations, in certain Equity Interests of
each Domestic and certain first-tier Foreign Subsidiaries of a Loan Party as
required by Section 6.13.

 

“Collateral Pledge Effective Date” means the first date (or, if a Collateral
Pledge Release Date shall have occurred, the first date after such Collateral
Pledge Release Date) of the public announcement upon which two of the three
Ratings Agencies reduce the Debt Rating to below BBB- (or the equivalent) and
notice of such announcement by the Administrative Agent to the Borrower.

 

“Collateral Pledge Release Date” means the first date (subsequent to any
Collateral Pledge Effective Date) of the public announcement upon which two of
the three Ratings Agencies increase the Debt Rating to BBB- or higher (or the
equivalent).

 

“Commitment” means, as to each Lender, its obligation to (a) make Committed
Loans to the Borrower pursuant to Section 2.01, (b) purchase participations in
L/C Obligations pursuant to Section 2.03, and (c) purchase participations in
Swing Line Loans pursuant to Section 2.04 and 2.05 in an aggregate principal
amount at any one time outstanding not to exceed the Dollar amount set forth
opposite such Lender’s name on Schedule 2.01 or in the Assignment and Assumption
pursuant to which such Lender becomes a party hereto, as applicable, as such
amount may be adjusted from time to time in accordance with this Agreement.

 

“Committed Borrowing” means a borrowing consisting of simultaneous Committed
Loans of the same Type, in the same currency and, in the case of Eurocurrency
Rate Loans, having the same Interest Period made by each of the Lenders pursuant
to Section 2.01.

 

“Committed Loan” has the meaning specified in Section 2.01.

 

“Committed Loan Notice” means a notice of (a) a Committed Borrowing, (b) a
conversion of Committed Loans from one Type to the other, or (c) a continuation
of Eurocurrency Rate Loans, pursuant to Section 2.02(a), which, if in writing,
shall be substantially in the form of Exhibit A.

 

“Compliance Certificate” means a certificate substantially in the form of
Exhibit D.

 

“Consolidated Assets” means, at any date, the consolidated assets of the Parent
and its Subsidiaries at such date, as determined in accordance with GAAP.

 

“Consolidated EBITDA” means, for any period, for the Parent and its Subsidiaries
on a consolidated basis, an amount equal to Consolidated Net Income for such
period plus (a) the following to the extent deducted in calculating such
Consolidated Net Income: (i) Consolidated Interest Charges for such period, (ii)
the provision for Federal, state, local and foreign income taxes and any
unitary, single business franchise taxes measured by net income payable by the
Borrower and its Subsidiaries for such period, (iii) depreciation and
amortization expense, (iv) other non-cash charges of the Parent and its
Subsidiaries, (v) all fees and expenses associated with this financing or any
other debt or equity financings, acquisitions, restricted payments, divestitures
or investments permitted under this Agreement

 

6

--------------------------------------------------------------------------------


 

and (vi) in the event the Parent or any Subsidiary consummated a Permitted
Acquisition during the relevant period, cost savings projected to be realized as
a result of a Permitted Acquisition to the extent such cost savings would be
permitted in a pro forma financial statement prepared in compliance with
Article 11 of Regulation S-X of the Securities Act of 1933 minus (b) to the
extent included in calculating such Consolidated Net Income; Federal, state,
local and foreign income tax credits of the Parent and its Subsidiaries for such
period.

 

“Consolidated Funded Indebtedness” means, as of any date of determination, for
the Parent and its Subsidiaries on a consolidated basis, the sum of (a) the
outstanding principal amount of all obligations, whether current or long-term,
for borrowed money (including Obligations hereunder other than Obligations under
Swap Contracts) and all obligations for borrowed money evidenced by bonds,
debentures, notes, loan agreements or other similar instruments, (b) all
purchase money Indebtedness, (c) all direct obligations arising under letters of
credit (including standby and commercial), bankers’ acceptances and bank
guaranties, (d) all obligations in respect of the deferred purchase price of
property or services to the extent such deferral is considered Indebtedness
(other than trade accounts payable and accrued expenses in the ordinary course
of business), (e) Attributable Indebtedness in respect of capital leases,
Synthetic Lease Obligations and Securitization Transactions, (f) without
duplication, all Guarantees with respect to outstanding Indebtedness of the
types specified in clauses (a) through (e) above of Persons other than the
Parent or any Subsidiary, and (g) all Indebtedness of the types referred to in
clauses (a) through (f) above of any partnership or joint venture (other than a
joint venture that is itself a corporation or limited liability company) in
which the Parent or a Subsidiary is a general partner or joint venturer, unless
such Indebtedness is expressly made non-recourse to the Parent or such
Subsidiary.

 

“Consolidated Interest Charges” means, for any period, for the Parent and its
Subsidiaries on a consolidated basis, the sum of (a) all interest, premium
payments, debt discount, fees and charges of the Parent and its Subsidiaries in
connection with borrowed money (including capitalized interest) or in connection
with the deferred purchase price of assets to the extent such deferral is
considered Indebtedness, in each case to the extent treated as interest in
accordance with GAAP, and (b) the portion of rent expense of the Parent and its
Subsidiaries with respect to such period under capital leases that is treated as
interest in accordance with GAAP, but excluding amortization of any payments
made to obtain interest rate protection arrangements, original issue discount,
deferred financing costs and any interest on deferred compensation arrangements
and cash payments under consulting arrangements to the extent included in total
interest expense.

 

“Consolidated Interest Coverage Ratio” means, as of any date of determination,
the ratio of (a) Consolidated EBITDA for the period of the four prior fiscal
quarters ending on such date to (b) (i) Consolidated Interest Charges for such
period minus (ii) interest income for such period minus (iii) Consolidated
Interest Charges associated with, to the extent capitalized on the balance sheet
of the Parent in accordance with GAAP, Consolidated Funded Indebtedness under
any Vendor Financing Program or any similar programs and factoring arrangements
for such period.

 

“Consolidated Leverage Ratio” means, as of any date of determination, the ratio
of (a) (i) Consolidated Funded Indebtedness as of such date minus (ii) Available
Cash to the extent such Available Cash exceeds $50,000,000 and then only to the
extent of such excess in an aggregate amount up to $50,000,000 as of such date,
minus (iii) to the extent capitalized on the balance sheet of the Parent in
accordance with GAAP, Consolidated Funded Indebtedness pursuant to any Vendor
Financing Program or any similar programs and factoring arrangements in an
aggregate amount not to exceed $500,000,000)  as of such date to (b)
Consolidated EBITDA for the period of the four fiscal quarters most recently
ended.

 

7

--------------------------------------------------------------------------------


 

“Consolidated Net Income” means, for any period, for the Parent and its
Subsidiaries on a consolidated basis, the net income (or loss) of the Parent and
its Subsidiaries (excluding extraordinary gains and extraordinary losses) for
that period.

 

“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other written contract
to which such Person is a party or by which it or any of its property is bound.

 

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract.  “Controlling” and
“Controlled” have meanings correlative thereto.

 

“Credit Extension” means each of the following: (a) a Borrowing and (b) an L/C
Credit Extension.

 

“Debt Rating” has the meaning specified in the definition of “Applicable Rate.”

 

“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.

 

“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the lapse of grace periods, or both, would,
unless cured or waived, be an Event of Default.

 

“Default Rate” means an interest rate equal to the interest rate (including any
Applicable Rate and any Mandatory Cost) otherwise applicable to such Loan plus
2% per annum.

 

“Defaulting Lender” means any Lender that (a) has failed to fund any portion of
the Committed Loans, participations in L/C Obligations or participations in
Swing Line Loans required to be funded by it hereunder within one Business Day
of the date required to be funded by it hereunder, (b) has otherwise failed to
pay over to the Administrative Agent or any other Lender any other amount
required to be paid by it hereunder within one Business Day of the date when
due, unless the subject of a good faith dispute, or (c) has been deemed
insolvent or become the subject of a bankruptcy or insolvency proceeding.

 

“Disposition” or “Dispose” means the sale, transfer, license, lease or other
disposition (including any sale and leaseback transaction) of any property by
any Person, including any sale, assignment, transfer or other disposal, with or
without recourse, of any notes or accounts receivable or any rights and claims
associated therewith.

 

“Dollar” and “$” mean lawful money of the United States.

 

“Dollar Equivalent” means, at any time, (a) with respect to any amount
denominated in Dollars, such amount, and (b) with respect to any amount
denominated in any Alternative Currency, the equivalent amount thereof in
Dollars as reasonably determined by the Administrative Agent, the Foreign Swing
Line Lender or the L/C Issuer, as the case may be, at such time on the basis of
the Spot Rate (determined in respect of the most recent Revaluation Date) for
the purchase of Dollars with such Alternative Currency.

 

“Domestic Subsidiary” means any Subsidiary that is organized under the laws of
the United States of America or any State thereof or the District of Columbia.

 

8

--------------------------------------------------------------------------------


 

“Domestic Swing Line” means the revolving credit facility made available by the
Domestic Swing Line Lender pursuant to Section 2.04.

 

“Domestic Swing Line Borrowing” means a borrowing of a Domestic Swing Line Loan
pursuant to Section 2.04.

 

“Domestic Swing Line Lender” means Bank of America in its capacity as provider
of Domestic Swing Line Loans, or any successor swing line lender hereunder
appointed in accordance with Section 9.06.

 

“Domestic Swing Line Loan” has the meaning specified in Section 2.04(a).

 

“Domestic Swing Line Loan Notice” means a notice of a Domestic Swing Line
Borrowing pursuant to Section 2.04(b), which, if in writing, shall be
substantially in the form of Exhibit B-1.

 

“Domestic Swing Line Sublimit” means an amount equal to the lesser of (a)
$75,000,000 and (b) the Aggregate Commitments.  The Domestic Swing Line Sublimit
is part of, and not in addition to, the Aggregate Commitments.

 

“Eligible Assignee” means (a) a Lender; (b) an Affiliate of a Lender; (c) an
Approved Fund; and (d) any other Person (other than a natural person) approved
by (i) the Administrative Agent, the L/C Issuer and the Swing Line Lender, and
(ii) unless an Event of Default has occurred and is continuing, the Borrower
(each such approval not to be unreasonably withheld or delayed); provided that
notwithstanding the foregoing, “Eligible Assignee” shall not include the Parent
or any of the Parent’s Affiliates or Subsidiaries.

 

“EMU” means the economic and monetary union in accordance with the Treaty of
Rome 1957, as amended by the Single European Act 1986, the Maastricht Treaty of
1992 and the Amsterdam Treaty of 1998.

 

“EMU Legislation” means the legislative measures of the European Council for the
introduction of, changeover to or operation of a single or unified European
currency.

 

“Environmental Laws” means any and all Federal, state, local, and foreign
statutes, laws, regulations, ordinances, rules, judgments, orders, decrees,
permits, concessions, grants, franchises, licenses, agreements or restrictions
relating to the protection of the environment or the release of any Hazardous
Materials into the environment.

 

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Borrower, any other Loan Party or any of their
respective Subsidiaries directly or indirectly resulting from or based upon (a)
violation of any Environmental Law, (b) the generation, use, handling,
transportation, storage, treatment or disposal of any Hazardous Materials, (c)
exposure to any Hazardous Materials or (d) the release or threatened release of
any Hazardous Materials into the environment.

 

“Equity Interests” means, with respect to any Person, all of the shares of
capital stock of (or other ownership or profit interests in) such Person, all of
the warrants, options or other rights for the purchase or acquisition from such
Person of shares of capital stock of (or other ownership or profit interests in)
such Person, all of the securities convertible into or exchangeable for shares
of capital stock of (or other ownership or profit interests in) such Person or
warrants, rights or options for the purchase or acquisition

 

9

--------------------------------------------------------------------------------


 

from such Person of such shares (or such other interests), and all of the other
ownership or profit interests in such Person (including partnership, member or
trust interests therein), whether voting or nonvoting, and whether or not such
shares, warrants, options, rights or other interests are outstanding on any date
of determination.

 

“ERISA” means the Employee Retirement Income Security Act of 1974.

 

“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with the Borrower within the meaning of Section 414(b) or
(c) of the Code (and Sections 414(m) and (o) of the Code for purposes of
provisions relating to Section 412 of the Code).

 

“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan; (b) a
withdrawal by the Borrower or any ERISA Affiliate from a Pension Plan subject to
Section 4063 of ERISA during a plan year in which it was a substantial employer
(as defined in Section 4001(a)(2) of ERISA) or a cessation of operations that is
treated as such a withdrawal under Section 4062(e) of ERISA; (c) a complete or
partial withdrawal by the Borrower or any ERISA Affiliate from a Multiemployer
Plan or notification that a Multiemployer Plan is in reorganization; (d) the
filing of a notice of intent to terminate (other than a standard termination as
described in Section 4041(b) of ERISA), the treatment of a Plan amendment as a
termination under Sections 4041 or 4041A of ERISA, or the commencement of
proceedings by the PBGC to terminate a Pension Plan or Multiemployer Plan; (e)
an event or condition which constitutes grounds under Section 4042 of ERISA for
the termination of, or the appointment of a trustee to administer, any Pension
Plan or Multiemployer Plan; or (f) the imposition of any liability under
Title IV of ERISA, other than for PBGC premiums due but not delinquent under
Section 4007 of ERISA, upon the Borrower or any ERISA Affiliate.

 

“Euro” and “EUR” mean the lawful currency of the Participating Member States
introduced in accordance with the EMU Legislation.

 

“Eurocurrency Rate Loan” means a Committed Loan that bears interest at a rate
based on the Eurocurrency Rate.  Eurocurrency Rate Loans may be denominated in
Dollars or in an Alternative Currency.  All Committed Loans denominated in an
Alternative Currency must be Eurocurrency Rate Loans.

 

“Eurocurrency Base Rate” has the meaning specified in the definition of
Eurocurrency Rate.

 

“Eurocurrency Rate” means for any Interest Period with respect to a Eurocurrency
Rate Loan, a rate per annum determined by the Administrative Agent pursuant to
the following formula:

 

 

Eurocurrency Rate =

 

Eurocurrency Base Rate

 

 

1.00 – Eurocurrency Reserve Percentage

Where,

 

“Eurocurrency Base Rate” means, for such Interest Period, the rate per annum
equal to the British Bankers Association LIBOR Rate (“BBA LIBOR”), as published
by Reuters (or other commercially available source providing quotations of BBA
LIBOR as designated by the Administrative Agent from time to time) at
approximately 11:00 a.m., London time, two Business Days prior to the
commencement of such Interest Period, for deposits in the relevant currency (for
delivery on the first day of such Interest Period) with a term equivalent to
such Interest Period.  If such rate is not available at such time for any
reason, then the “Eurocurrency Base Rate” for such Interest Period shall be the
rate per annum determined by the Administrative Agent to be the rate at which
deposits in the relevant currency for delivery on the first day of

 

10

--------------------------------------------------------------------------------


 

such Interest Period in Same Day Funds in the approximate amount of the
Eurocurrency Rate Loan being made, continued or converted by Bank of America and
with a term equivalent to such Interest Period would be offered by Bank of
America’s London Branch (or other Bank of America branch or Affiliate) to major
banks in the London or other offshore interbank market for such currency at
their request at approximately 11:00 a.m.  (London time) two Business Days prior
to the commencement of such Interest Period.

 

“Eurocurrency Reserve Percentage” means, for any day during any Interest Period,
the reserve percentage (expressed as a decimal, carried out to five decimal
places) in effect on such day, whether or not applicable to any Lender, under
regulations issued from time to time by the FRB for determining the maximum
reserve requirement (including any emergency, supplemental or other marginal
reserve requirement) with respect to Eurocurrency funding (currently referred to
as “Eurocurrency liabilities”).  The Eurocurrency Rate for each outstanding
Eurocurrency Rate Loan shall be adjusted automatically as of the effective date
of any change in the Eurocurrency Reserve Percentage.

 

“Event of Default” has the meaning specified in Section 8.01.

 

“Excluded First-Tier Foreign Subsidiaries” means, collectively, first-tier
Foreign Subsidiaries of any Loan Party that, on a consolidated basis with their
respective Subsidiaries, (a) own equal to or less than 10% of the Consolidated
Assets as of the last day of each of the two most recently ended fiscal quarters
of the Parent and (b) represent equal to or less than 10% of the consolidated
revenue of the Parent and its Subsidiaries for the period of four consecutive
fiscal quarters most recently ended.

 

“Excluded Property” means, with respect to any Loan Party, including any Person
that becomes a Loan Party after the Closing Date as contemplated by
Section 6.12, (i) any owned or leased real or personal property of such Loan
Party which is located outside of the United States, (ii) any leased real
property of such Loan Party, (iii) any owned real property of such Loan Party
which has a net book value of less than $2,000,000, provided that the aggregate
net book value of all real property of all of the Loan Parties excluded pursuant
to this clause (iii) shall not exceed $10,000,000, (iv) any leased personal
property of such Loan Party, (v) any personal property of such Loan Party
(including, without limitation, motor vehicles) in respect of which perfection
of a Lien is not either (A) governed by the Uniform Commercial Code or (B)
effected by appropriate evidence of the Lien being filed in either the United
States Copyright Office or the United States Patent and Trademark Office, (vi)
immaterial IP Rights, and intent-to-use trademark applications until a verified
statement of use is filed with and accepted by the United States Patent and
Trademark Office, (vii) any receivables, books, records, accounts and other
related assets that have been pledged to secure any receivables or similar
financing, factoring arrangement, Vendor Financing Program or Securitization
Transactions permitted hereunder, (viii) property which by its terms cannot be
pledged or limitations on such pledges exist such that it would not be
commercially reasonable to expect a pledge of such assets to be provided, (ix)
property the ownership of which is governed by documents of title, (x) payroll,
trust and petty cash deposits accounts, (xi) such other immaterial assets and
other assets in which the Administrative Agent reasonably determines that the
cost to obtain a security interest in such assets is disproportionately high
relative to the value of such assets as collateral to the Lenders and (xii) the
proceeds of the foregoing.

 

“Excluded Taxes” means, with respect to the Administrative Agent, any Lender,
the L/C Issuer or any other recipient of any payment to be made by or on account
of any obligation of the Borrower hereunder, (a) taxes imposed on or measured by
its overall net income (however denominated), and franchise taxes imposed on it
(in lieu of net income taxes), by the United States and the jurisdiction (or any
political subdivision thereof) under the laws of which such recipient is
organized or in which its principal office is located and in the case of any
Lender, in which its applicable Lending Office is located, (b) any branch
profits taxes imposed by the United States or any similar tax imposed by any
other

 

11

--------------------------------------------------------------------------------


 

jurisdiction in which the Borrower is located and (c) except as provided in the
following sentence, in the case of a Foreign Lender (other than an assignee
pursuant to a request by the Borrower under Section 10.13), any withholding or
similar tax that is imposed or could be imposed on amounts payable to such
Foreign Lender at the time such Foreign Lender becomes a party hereto (or
designates a new Lending Office) or is attributable to such Foreign Lender’s
failure or inability (other than as a result of a Change in Law) to comply with
Section 3.01(e), except to the extent that such Foreign Lender (or its assignor,
if any) was previously entitled in connection with its role as a Lender under
this Agreement, at the time of such designation of a new Lending Office (or
assignment), to receive additional amounts from the Borrower with respect to
such withholding tax pursuant to Section 3.01(a).

 

“Existing Credit Agreement” means that certain Credit Agreement, dated as of
October 3, 2002, among Dade Behring Holdings, Inc., a Delaware corporation, Dade
Behring Inc., a Delaware corporation, as Borrower, the Lenders from time to time
party thereto, Deutsche Bank Securities Inc., as Lead Arranger and Lead Book
Runner, Deutsche Bank AG, New York Branch, as Administrative Agent, and General
Electric Capital Corporation and The Royal Bank of Scotland PLC, as Syndication
Agents, as amended.

 

“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day; provided that (a) if such day is not a Business Day,
the Federal Funds Rate for such day shall be such rate on such transactions on
the next preceding Business Day as so published on the next succeeding Business
Day, and (b) if no such rate is so published on such next succeeding Business
Day, the Federal Funds Rate for such day shall be the average rate (rounded
upward, if necessary, to a whole multiple of 1/100 of 1%) charged to Bank of
America on such day on such transactions as determined by the Administrative
Agent.

 

“Fee Letter” means the letter agreement, dated March 23, 2005, among the
Borrower, the Administrative Agent and BAS.

 

“Fitch” means Fitch Ratings, a Subsidiary of Fimalac, S.A., and any successor
thereto.

 

“Foreign Cash Equivalents” shall mean certificates of deposit or bankers
acceptances of any bank organized under the laws of Canada, Japan or any country
that is a member of the European Economic Community whose short-term commercial
paper rating from S&P is at least A-1 or the equivalent thereof or from Moody’s
is at least P-1 or the equivalent thereof, in each case with maturities of not
more than twelve months from the date of acquisition.

 

“Foreign Lender” means, any Lender that is organized under the laws of a
jurisdiction other than that in which the Borrower is resident for tax
purposes.  For purposes of this definition, the United States, each State
thereof and the District of Columbia shall be deemed to constitute a single
jurisdiction.

 

“Foreign Subsidiary” means any Subsidiary that is organized under the laws of a
jurisdiction other than the United States, a State thereof or the District of
Columbia.

 

“Foreign Swing Line” means the revolving credit facility made available by the
Foreign Swing Line Lender pursuant to Section 2.05.

 

“Foreign Swing Line Base Rate” means, for any day (a) with respect to each
Foreign Swing Line Loan denominated in Euros, the rate of interest determined by
the Administrative Agent and the Foreign Swing Line Lender at which deposits in
Euros in the approximate amount of such Foreign Swing Line

 

12

--------------------------------------------------------------------------------


 

Loan and having a term of one Business Day (or such other period not exceeding
twenty Business Days as may be agreed by the Borrower and the Foreign Swing Line
Lender) would be offered to major banks in the London interbank market at their
request at approximately 11:00 a.m. (London time) (or such other period of time
as the Administrative Agent determines is customary for deposits in Euros for
the applicable term) for the term for which such rate is being determined, (b)
with respect to each Foreign Swing Line Loan denominated in Yen, the rate of
interest equal to the higher of (i) the Short-Term Yen Prime Rate in effect for
such day and (ii) the Yen Call Rate plus 1/2 of 1% and (c) with respect to all
Foreign Swing Line Loans denominated in each Alternative Currency (other than
Euros and Yen), such rate as may be agreed upon between the Borrower and the
Foreign Swing Line Lender, which interest rate shall be consistent with local
market standards.

 

“Foreign Swing Line Base Rate Loan” means a Foreign Swing Line Loan that bears
interest based on the Foreign Swing Line Base Rate.  All Foreign Swing Line
Loans shall be denominated in Alternative Currencies.

 

“Foreign Swing Line Borrowing” means a borrowing of a Foreign Swing Line Loan
pursuant to Section 2.05.

 

“Foreign Swing Line Lender” means Bank of America in its capacity as provider of
Foreign Swing Line Loans, or any successor swing line lender hereunder appointed
in accordance with Section 9.06.

 

“Foreign Swing Line Loan” has the meaning specified in Section 2.05(a).

 

“Foreign Swing Line Loan Notice” means a notice of a Foreign Swing Line
Borrowing pursuant to Section 2.05(b), which, if in writing, shall be
substantially in the form of Exhibit B-2.

 

“Foreign Swing Line Sublimit” means an amount equal to the lesser of (a)
$25,000,000 and (b) the Aggregate Commitments.  The Foreign Swing Line Sublimit
is part of, and not in addition to, the Aggregate Commitments.

 

“FRB” means the Board of Governors of the Federal Reserve System of the United
States.

 

“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.

 

“GAAP” means generally accepted accounting principles in the United States that
are applicable to the circumstances as of the date of determination,
consistently applied.

 

“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).

 

“Granting Lender” has the meaning specified in Section 10.06(h).

 

“Guarantee” means, as to any Person, any (a) any obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Indebtedness or other obligation payable or performable by
another Person (the “primary obligor”) in any manner, whether directly or

 

13

--------------------------------------------------------------------------------


 

indirectly, and including any obligation of such Person, direct or indirect, (i)
to purchase or pay (or advance or supply funds for the purchase or payment of)
such Indebtedness or other obligation, (ii) to purchase or lease property,
securities or services for the purpose of assuring the obligee in respect of
such Indebtedness or other obligation of the payment or performance of such
Indebtedness or other obligation, (iii) to maintain working capital, equity
capital or any other financial statement condition or liquidity or level of
income or cash flow of the primary obligor so as to enable the primary obligor
to pay such Indebtedness or other obligation, or (iv) entered into for the
purpose of assuring in any other manner the obligee in respect of such
Indebtedness or other obligation of the payment or performance thereof or to
protect such obligee against loss in respect thereof (in whole or in part), or
(b) any Lien on any assets of such Person securing any Indebtedness or other
obligation of any other Person, whether or not such Indebtedness or other
obligation is assumed by such Person (or any right, contingent or otherwise, of
any holder of such Indebtedness to obtain any such Lien); provided, however, the
term “Guarantee” shall not include (i) endorsements for collection or deposit,
(ii) standard contractual indemnities not related to indebtedness or (iii)
recourse at customary levels in connection with securitization transactions
accounted for as sales.  The amount of any Guarantee shall be deemed to be an
amount equal to the stated or determinable amount of the related primary
obligation, or portion thereof, in respect of which such Guarantee is made or,
if not stated or determinable, the maximum reasonably anticipated liability
(assuming such Person is required to perform) in respect thereof as determined
by the guaranteeing Person in good faith.  The term “Guarantee” as a verb has a
corresponding meaning.

 

“Guarantors” means each Person identified as a “Guarantor” on the signature
pages hereto (including the Parent) and each other Person that joins as a
Guarantor pursuant to Section 6.12, together with their successors and permitted
assigns.

 

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos-containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.

 

“Indebtedness” means, as to any Person, without duplication, all of the
following:

 

(a)                                  all obligations of such Person for borrowed
money and all such obligations of such Person evidenced by bonds, debentures,
notes, loan agreements or other similar instruments;

 

(b)                                 all direct or contingent obligations of such
Person arising under letters of credit (including standby and commercial),
bankers’ acceptances and bank guaranties;

 

(c)                                  net obligations of such Person under any
Swap Contract;

 

(d)                                 all obligations of such Person to pay the
deferred (greater than six (6) months) purchase price of property or services
(other than trade accounts payable and accrual expenses in the ordinary course
of business);

 

(e)                                  indebtedness (excluding prepaid interest
thereon) secured by a Lien on property owned or being purchased by such Person
(including indebtedness arising under conditional sales or other title retention
agreements), whether or not such indebtedness shall have been assumed by such
Person or is limited in recourse;

 

(f)                                    capital leases and Synthetic Lease
Obligations;

 

14

--------------------------------------------------------------------------------


 

(g)                                 all obligations of such Person to purchase,
redeem, retire, defease or otherwise make any payment in respect of any Equity
Interest in such Person or any other Person, valued, in the case of a redeemable
preferred interest, at the greater of its voluntary or involuntary liquidation
preference plus accrued and unpaid dividends; provided that Indebtedness shall
not include any amounts relating to preferred interests not treated as
Indebtedness under GAAP;

 

(h)                                 all obligations under any Vendor Financing
Program, but only to the extent the capitalized amount thereof appears on a
balance sheet as Indebtedness of such Person prepared as of such date in
accordance with GAAP;

 

(i)                                     all obligations under any Securitization
Transaction; and

 

(j)                                     all Guarantees of such Person in respect
of any of the foregoing.

 

For all purposes hereof, the Indebtedness of any Person shall include the
Indebtedness of any partnership or joint venture (other than a joint venture
that is itself a corporation or limited liability company) in which such Person
is a general partner or a joint venturer, but only to the extent such
Indebtedness is recourse to such Person.  The amount of any net obligation under
any Swap Contract on any date shall be deemed to be the Swap Termination Value
thereof as of such date.  The amount of any capital lease, Synthetic Lease
Obligation, obligation under any Securitization Transaction or obligation under
any Vendor Financing Program as of any date shall be deemed to be the amount of
Attributable Indebtedness in respect thereof as of such date.

 

“Indemnified Taxes” means Taxes other than Excluded Taxes.

 

“Indemnitees” has the meaning specified in Section 10.04(b).

 

“Information” has the meaning specified in Section 10.07.

 

“Interest Payment Date” means, (a) as to any Loan other than a Base Rate Loan,
the last day of each Interest Period applicable to such Loan and the Maturity
Date; provided, however, that if any Interest Period for a Eurocurrency Rate
Loan exceeds three months, the respective dates that fall every three months
after the beginning of such Interest Period shall also be Interest Payment
Dates; and (b) as to any Base Rate Loan (including a Domestic Swing Line Loan)
and any Foreign Swing Line Base Rate Loan, the last Business Day of each March,
June, September and December and the Maturity Date.

 

“Interest Period” means, as to each Eurocurrency Rate Loan, the period
commencing on the date such Eurocurrency Rate Loan is disbursed or converted to
or continued as a Eurocurrency Rate Loan and ending on the date two-weeks, one,
two, three, six, nine or twelve months (to the extent available by all Lenders)
thereafter, as selected by the Borrower in its Committed Loan Notice; provided
that:

 

(i)                                     any Interest Period that would otherwise
end on a day that is not a Business Day shall be extended to the next succeeding
Business Day unless such Business Day falls in another calendar month, in which
case such Interest Period shall end on the next preceding Business Day;

 

(ii)                                  any Interest Period that begins on the
last Business Day of a calendar month (or on a day for which there is no
numerically corresponding day in the calendar month at the end of such Interest
Period) shall end on the last Business Day of the calendar month at the end of
such Interest Period; and

 

(iii)                               no Interest Period shall extend beyond the
Maturity Date.

 

15

--------------------------------------------------------------------------------


 

“Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of capital stock or other securities of another Person, (b) a loan,
advance or capital contribution to, Guarantee or assumption of debt of, or
purchase or other acquisition of any other debt or equity participation or
interest in, another Person, including any partnership or joint venture interest
in such other Person and any arrangement pursuant to which the investor
Guarantees Indebtedness of such other Person, or (c) the purchase or other
acquisition (in one transaction or a series of related transactions) of assets
of another Person that constitute a business unit; provided that the term
“Investment” shall not include stock or other securities acquired in connection
with the satisfaction or enforcement of Indebtedness or claims due or owing to
the Parent or any of its Subsidiaries (whether in connection with the bankruptcy
of customers or suppliers or otherwise) or as security for any such Indebtedness
or claims.  For purposes of covenant compliance, the amount of any Investment
shall be the amount actually invested, without adjustment for subsequent
increases or decreases in the value of such Investment.

 

“IP Rights” has the meaning specified in Section 5.16.

 

“IRS” means the United States Internal Revenue Service.

 

“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice (or such later version thereof as may be in effect at the time of
issuance).

 

“Issuer Documents” means with respect to any Letter of Credit, the Letter of
Credit Application, and any other document, agreement and instrument entered
into by the L/C Issuer and the Borrower (or any Subsidiary) or in favor the L/C
Issuer and relating to any such Letter of Credit.

 

“Joinder Agreement” means a joinder agreement substantially in the form of
Exhibit F executed and delivered by a direct or indirect Subsidiary in
accordance with the provisions of Section 6.12.

 

“Laws” means, collectively, all international, foreign, Federal, state and local
statutes, treaties, rules, regulations, ordinances, codes and administrative or
judicial orders, including the interpretation or administration thereof by any
Governmental Authority charged with the enforcement, interpretation or
administration thereof.

 

“L/C Advance” means, with respect to each Lender, such Lender’s funding of its
participation in any L/C Borrowing in accordance with its Applicable
Percentage.  All L/C Advances shall be denominated in Dollars.

 

“L/C Borrowing” means an extension of credit resulting from a drawing under any
Letter of Credit which has not been reimbursed on the date when made or
refinanced as a Committed Borrowing.  All L/C Borrowings shall be denominated in
Dollars.

 

“L/C Credit Extension” means, with respect to any Letter of Credit, the issuance
thereof or extension of the expiry date thereof, or the increase of the amount
thereof.

 

“L/C Issuer” means Bank of America in its capacity as issuer of Letters of
Credit hereunder, or any permitted successor issuer of Letters of Credit
hereunder appointed in accordance with Section 9.06.

 

“L/C Obligations” means, as at any date of determination, the aggregate amount
available to be drawn under all outstanding Letters of Credit plus the aggregate
of all Unreimbursed Amounts, including

 

16

--------------------------------------------------------------------------------


 

all L/C Borrowings.  For purposes of computing the amount available to be drawn
under any Letter of Credit, the amount of such Letter of Credit shall be
determined in accordance with Section 1.08.  For all purposes of this Agreement,
if on any date of determination a Letter of Credit has expired by its terms but
any amount may still be drawn thereunder by reason of the operation of Rule 3.14
of the ISP, such Letter of Credit shall be deemed to be “outstanding” in the
amount so remaining available to be drawn.

 

“Lender” has the meaning specified in the introductory paragraph hereto and, as
the context requires, includes the Domestic Swing Line Lender and the Foreign
Swing Line Lender.

 

“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify, in writing, the
Borrower and the Administrative Agent to the extent such selection shall not
result in increased costs to the Borrower.

 

“Letter of Credit” means any standby letter of credit issued hereunder.  Letters
of Credit may be issued in Dollars or in an Alternative Currency.

 

“Letter of Credit Application” means an application and agreement for the
issuance or amendment of a Letter of Credit in the form from time to time in use
by the L/C Issuer.

 

“Letter of Credit Expiration Date” means the day that is seven days prior to the
Maturity Date then in effect (or, if such day is not a Business Day, the next
preceding Business Day).

 

“Letter of Credit Fee” has the meaning specified in Section 2.03(i).

 

“Letter of Credit Sublimit” means an amount equal to $25,000,000.  The Letter of
Credit Sublimit is part of, and not in addition to, the Aggregate Commitments.

 

“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge, or preference,
priority or other security interest or preferential arrangement in the nature of
a security interest of any kind or nature whatsoever (including any conditional
sale or other title retention agreement, any easement, right of way or other
encumbrance on title to real property, and any financing lease having
substantially the same economic effect as any of the foregoing).

 

“Loan” means an extension of credit by a Lender to a Borrower under Article II
in the form of a Committed Loan or a Swing Line Loan.

 

“Loan Documents” means this Agreement, each Note, each Issuer Document, the Fee
Letter and each of the Collateral Documents, if any, required by Sections 6.12,
6.13 or 6.14 hereof.

 

“Loan Parties” means, collectively, the Borrower and each Guarantor.

 

“Mandatory Cost” means, with respect to any period, the percentage rate per
annum determined in accordance with Schedule 1.01.

 

“Material Adverse Effect” means (a) a material adverse change in, or a material
adverse effect upon, the business, assets, liabilities (actual or contingent),
operations or financial condition of the Parent, the Borrower and their
Subsidiaries taken as a whole; (b) a material impairment of the ability of any
Loan Party to perform its material obligations under any Loan Document to which
it is a party; or (c) a material

 

17

--------------------------------------------------------------------------------


 

adverse effect upon the legality, validity, binding effect or enforceability
against any Loan Party of any Loan Document to which it is a party.

 

 “Material Domestic Subsidiary” means any Wholly Owned, Domestic Subsidiary of
the Parent or the Borrower that, on a consolidated basis with its respective
Subsidiaries, (a) owns more than 5% of the Consolidated Assets as of the last
day of the most recently ended fiscal quarter of the Parent or (b) represents
more than 5% of the consolidated revenue of the Parent and its Subsidiaries for
the period of four consecutive fiscal quarters most recently ended.

 

“Maturity Date” means April 27, 2010.

 

“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.

 

“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which the Borrower or any ERISA Affiliate makes
or is obligated to make contributions, or would reasonably be expected to incur
any liability.

 

“Note” means a promissory note made by a Borrower in favor of a Lender
evidencing Loans made by such Lender to the Borrower, substantially in the form
of Exhibit C.

 

“Obligations” means all advances to, and debts, liabilities, obligations,
covenants and duties of, any Loan Party arising under any Loan Document, whether
direct or indirect (including those acquired by assumption), absolute or
contingent, due or to become due, now existing or hereafter arising and
including (i) interest and fees that accrue after the commencement by or against
any Loan Party of any proceeding under any Debtor Relief Laws naming such Person
as the debtor in such proceeding and (ii) any Swap Contract of any Loan Party to
which a Lender or any Affiliate of such Lender is a party.

 

“Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; and (c) with respect to
any partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.

 

“Other Taxes” means all present or future stamp or documentary taxes or any
other excise or property taxes, charges or similar levies arising from any
payment made hereunder or under any other Loan Document or from the execution,
delivery or enforcement of, or otherwise with respect to, this Agreement or any
other Loan Document.

 

“Outstanding Amount” means (i) with respect to Committed Loans on any date, the
Dollar Equivalent amount of the aggregate outstanding principal amount thereof
after giving effect to any borrowings and prepayments or repayments of such
Committed Loans occurring on such date; (ii) with respect to Domestic Swing Line
Loans on any date, the aggregate outstanding principal amount thereof after
giving effect to any borrowings and prepayments or repayments of such Domestic
Swing Line Loans occurring on such date; (iii) with respect to Foreign Swing
Line Loans on any date, the Dollar Equivalent amount of the aggregate
outstanding principal amount thereof after giving effect to any borrowings and

 

18

--------------------------------------------------------------------------------


 

prepayments or repayments of such Foreign Swing Line Loans occurring on such
date; and (iv) with respect to any L/C Obligations on any date, the Dollar
Equivalent amount of the aggregate outstanding amount of such L/C Obligations on
such date after giving effect to any L/C Credit Extension occurring on such date
and any other changes in the aggregate amount of the L/C Obligations as of such
date, including as a result of any reimbursements by the Borrower of
Unreimbursed Amounts.

 

“Overnight Rate” means, for any day, (a) with respect to any amount denominated
in Dollars, the greater of (i) the Federal Funds Rate and (ii) an overnight rate
determined by the Administrative Agent, the L/C Issuer, or the Swing Line
Lender, as the case may be, in accordance with banking industry rules on
interbank compensation, and (b) with respect to any amount denominated in an
Alternative Currency, the rate of interest per annum at which overnight deposits
in the applicable Alternative Currency, in an amount approximately equal to the
amount with respect to which such rate is being determined, would be offered for
such day by a branch or Affiliate of Bank of America in the applicable offshore
interbank market for such currency to major banks in such interbank market.

 

“Parent” means Dade Behring Holdings Inc.

 

“Participant” has the meaning specified in Section 10.06(d).

 

“Participating Member State” means each state so described in any EMU
Legislation.

 

“PBGC” means the Pension Benefit Guaranty Corporation.

 

“Pension Plan” means any “employee pension benefit plan” (as such term is
defined in Section 3(2) of ERISA), other than a Multiemployer Plan, that is
subject to Title IV of ERISA and is sponsored or maintained by the Borrower or
any ERISA Affiliate or to which the Borrower or any ERISA Affiliate contributes
or has an obligation to contribute, or in the case of a multiple employer or
other plan described in Section 4064(a) of ERISA, would reasonably be expected
to incur any liability.

 

“Permitted Acquisition” means an Acquisition by the Parent or any Subsidiary,
provided that (a) the capital stock, other equity interests, property, product
line or segment of business or division acquired in such Acquisition relates to
a line of business similar, related, ancillary or complementary to the business
that the Borrower or any Subsidiary is engaged in on the Closing Date (or any
reasonable extensions or expansions thereof); (b) in the case of an Acquisition
of the capital stock or other equity interests of another Person, (i) the board
of directors (or other comparable governing body) of such other Person shall
have duly approved such Acquisition and (ii) such Person shall become a direct
or indirect Subsidiary of the Parent or such Person shall be merged into, or
consolidated or combined with, the Parent or any Subsidiary in a transaction in
which the Parent or such Subsidiary, as the case may be, is the surviving
entity; (c) the representations and warranties made by the Borrower herein shall
be true and correct in all material respects at and as if made as of the date of
such Acquisition (prior to and after giving effect thereto) except to the extent
such representations and warranties expressly relate to an earlier date (and in
such case shall be true and correct in all material respects as of such date),
and no Default or Event of Default shall exist as of the date of such
Acquisition (prior to and after giving effect thereto); and (d) if the aggregate
consideration for any such Acquisition exceeds $50,000,000, the Borrower shall
have delivered to the Administrative Agent, not less than 10 days prior to the
consummation of such Acquisition, a pro forma certificate from a Responsible
Officer demonstrating that, upon giving effect to such Acquisition on a pro
forma basis, the Borrower shall be in compliance with each of the covenants set
forth in Section 7.10.

 

“Permitted Lien” has the meaning specified in Section 7.01.

 

19

--------------------------------------------------------------------------------


 

 “Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

 

“Plan” means any “employee benefit plan” (as such term is defined in
Section 3(3) of ERISA) maintained by the Borrower or, with respect to any such
plan that is subject to Section 412 of the Code or Title IV of ERISA, any ERISA
Affiliate.

 

“Platform” has the meaning specified in Section 6.02.

 

“Ratings Agencies” means S&P, Moody’s and Fitch and “Ratings Agency” means any
one of them.

 

“Real and Personal Property Collateral Documents” means a collective reference
to any security agreement, mortgage instruments and any such other documents to
be executed and delivered in connection with the attachment and perfection of
the Administrative Agent’s security interests, for the benefit of the holders of
the Obligations, in the real and personal property of each Loan Party as
required by Section 6.14.

 

“Real and Personal Property Collateral Effective Date” means the first date of
the public announcement upon which two of the three Ratings Agencies reduce the
Debt Rating to BB- or lower (or the equivalent) and written notice to the
Borrower by the Administrative Agent of such change.

 

“Real and Personal Property Collateral Release Date” means the first date
(subsequent to any Real and Personal Property Collateral Effective Date) of the
public announcement upon which two of the three Ratings Agencies increase the
Debt Rating to higher than BB- (or the equivalent).

 

“Register” has the meaning specified in Section 10.06(c).

 

“Registered Public Accounting Firm” has the meaning specified in the Securities
Laws and shall be independent of the Borrower as prescribed by the Securities
Laws.

 

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees and agents of such Person and
of such Person’s Affiliates.

 

“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the 30 day notice period has been waived.

 

“Request for Credit Extension” means (a) with respect to a Borrowing, a
Committed Loan Notice, (b) with respect to an L/C Credit Extension, a Letter of
Credit Application, (c) with respect to a Domestic Swing Line Loan, a Domestic
Swing Line Loan Notice and (d) with respect to a Foreign Swing Line Loan, a
Foreign Swing Line Loan Notice.

 

“Required Lenders” means, as of any date of determination, Lenders having more
than 50% of the Aggregate Commitments or, if the commitment of each Lender to
make Loans and the obligation of the L/C Issuer to make L/C Credit Extensions
have been terminated pursuant to Section 8.02, Lenders holding in the aggregate
more than 50% of the Total Outstandings (with the aggregate amount of each
Lender’s risk participation and funded participation in L/C Obligations and
Swing Line Loans being deemed “held” by such Lender for purposes of this
definition); provided that the Commitment of, and the portion of the Total
Outstandings held or deemed held by, any Defaulting Lender shall be excluded for
purposes of making a determination of Required Lenders.

 

20

--------------------------------------------------------------------------------


 

“Responsible Officer” means (a) the chief executive officer, president, chief
financial officer, vice president, general counsel, treasurer or assistant
treasurer of a Loan Party and (b) for purposes of Committed Loan Notices under
Section 2.02(a), Letter of Credit Applications under Section 2.03(b)(i),
Domestic Swing Line Notices under Section 2.04(b) and Foreign Swing Line Notices
under Section 2.05(b) only, such other Persons as may be designated in writing
by the Borrower from time to time, so long as (i) such Person shall hold an
office with the Borrower acceptable to the Administrative Agent and (ii) the
Administrative Agent shall have received an incumbency certificate evidencing
the identity, authority and capacity of such Person.  Any document delivered
hereunder that is signed by a Responsible Officer of a Loan Party shall be
conclusively presumed to have been authorized by all necessary corporate,
partnership and/or other action on the part of such Loan Party and such
Responsible Officer shall be conclusively presumed to have acted on behalf of
such Loan Party in such person’s capacity as an officer of the relevant Loan
Party.

 

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any capital stock or other Equity
Interest of the Borrower or any Subsidiary, or any payment (whether in cash,
securities or other property), including any sinking fund or similar deposit, on
account of the purchase, redemption, retirement, acquisition, cancellation or
termination of any such capital stock or other Equity Interest, or on account of
any return of capital to the Borrower’s stockholders, partners or members (or
the equivalent Person thereof).

 

“Revaluation Date” means (a) with respect to any Loan, each of the following: 
(i) each date of a Borrowing of a Eurocurrency Rate Loan denominated in an
Alternative Currency, (ii) each date of a continuation of a Eurocurrency Rate
Loan denominated in an Alternative Currency pursuant to Section 2.02, (iii) each
date of a Borrowing of a Foreign Swing Line Loan and (iv) such additional dates
as the Administrative Agent shall determine or the Required Lenders shall
require; and (b) with respect to any Letter of Credit, each of the following: 
(i) each date of issuance of a Letter of Credit denominated in an Alternative
Currency, (ii) each date of an amendment of any such Letter of Credit having the
effect of increasing the amount thereof (solely with respect to the increased
amount), (iii) each date of any payment by the L/C Issuer under any Letter of
Credit denominated in an Alternative Currency, and (iv) such additional dates as
the Administrative Agent or the L/C Issuer shall reasonably determine or the
Required Lenders shall require.

 

“S&P” means Standard & Poor’s Ratings Services, a division of The McGraw-Hill
Companies, Inc. and any successor thereto.

 

“Same Day Funds” means (a) with respect to disbursements and payments in
Dollars, immediately available funds, and (b) with respect to disbursements and
payments in an Alternative Currency, same day or other funds as may be
reasonably determined by the Administrative Agent or the L/C Issuer, as the case
may be, to be customary in the place of disbursement or payment for the
settlement of international banking transactions in the relevant Alternative
Currency.

 

“Sarbanes-Oxley” means the Sarbanes-Oxley Act of 2002.

 

“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

 

“Securities Laws” means the Securities Act of 1933, the Securities Exchange Act
of 1934, Sarbanes-Oxley and the applicable accounting and auditing principles,
rules, standards and practices promulgated, approved or incorporated by the SEC
or the Public Company Accounting Oversight Board, as each of the foregoing may
be amended and in effect on any applicable date hereunder.

 

21

--------------------------------------------------------------------------------


 

“Securitization Transaction” means any financing transaction or series of
financing transactions pursuant to which the Parent or any Subsidiary may sell,
convey or otherwise transfer, or grant a security interest in, accounts,
payments, receivables, rights to future lease payments or residuals or similar
rights to payment to a special purpose subsidiary or affiliate of any Person;
provided that (a) the aggregate outstanding attributed principal amount of all
such financings shall not exceed $150,000,000 at any time outstanding and (b)
the term “Securitization Transaction” shall specifically exclude (i) factoring
arrangements, (ii) any transaction pursuant to a Vendor Financing Program and
(iii) any financing transaction pursuant to which the Parent or any Subsidiary
may sell, convey or otherwise transfer, or grant a security interest in, rights
to future lease payments or residuals or similar rights to payment, arising out
of any Vendor Financing Program, to a special purpose subsidiary or Affiliate of
any Person.

 

“Seeded Instrument Sale” shall mean the sale, transfer or other disposition of
seeded instruments of the Borrower and/or one or more of its Subsidiaries to a
financial institution.

 

“Seeded Instrument Transaction” shall mean a transaction in which (i) one or
more of the Borrower or its Subsidiaries sells a seeded instrument to a
financial institution, (ii) such financial institution leases such instrument
back to the Borrower or such Subsidiary and (iii) the Borrower or such
Subsidiary subleases such seeded instruments to third party customers of the
Borrower or such Subsidiary.

 

“Senior Subordinated Note Documents” shall mean and include each of the
documents and other agreements entered into (including, without limitation, the
Senior Subordinated Note Indenture) relating to the issuance by the Borrower of
the Senior Subordinated Notes, as in effect on the Closing Date and as the same
may be entered into, modified, supplemented or amended from time to time
pursuant to the terms hereof and thereof.

 

“Senior Subordinated Note Indenture” shall mean the Indenture, dated October 3,
2002, entered into by and between Holdings, the Borrower, various Subsidiaries
of the Borrower and BNY Midwest Trust Company, as trustee thereunder, as in
effect on the Closing Date and as the same may be modified, amended or
supplemented from time to time in accordance with the terms hereof and thereof.

 

“Senior Subordinated Notes” shall mean the 11.91% Senior Subordinated Notes due
2010 issued in accordance with the terms of the Senior Subordinated Note
Indenture, as in effect on the Closing Date and as the same may be modified,
amended or supplemented from time to time in accordance with the terms hereof
and thereof.

 

“Short-Term Yen Prime Rate” means the current rate appearing on the JPSPR= Page
of Reuters.

 

“SPC” has the meaning specified in Section 10.06(h).

 

“Special Notice Currency” means at any time an Alternative Currency, other than
the currency of a country that is a member of the Organization for Economic
Cooperation and Development at such time located in North America or Europe.

 

“Special Purpose Subsidiary” shall mean a special purpose bankruptcy remote
Subsidiary of the Borrower created in connection with the Vendor Financing
Program or a Securitization Transaction.

 

“Spot Rate” for a currency means the rate reasonably determined by the
Administrative Agent, the Foreign Swing Line Lender or the L/C Issuer, as
applicable, to be the rate quoted by the Person acting in such capacity as the
spot rate for the purchase by such Person of such currency with another currency
through its principal foreign exchange trading office at approximately
11:00 a.m.  on the date two

 

22

--------------------------------------------------------------------------------


 

Business Days prior to the date as of which the foreign exchange computation is
made; provided that the Administrative Agent, the Foreign Swing Line Lender or
the L/C Issuer may obtain such spot rate from another financial institution
designated by the Administrative Agent, the Foreign Swing Line Lender or the L/C
Issuer if the original Person acting in such capacity does not have as of the
date of determination a spot buying rate for any such currency; and provided
further that the L/C Issuer may use such spot rate quoted on the date as of
which the foreign exchange computation is made in the case of any Letter of
Credit denominated in an Alternative Currency.

 

“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity (including a business entity
as defined in Treasury Regulation 301.7701-2(a)) of which a majority of the
shares of securities or other interests having ordinary voting power for the
election of directors or other governing body (other than securities or
interests having such power only by reason of the happening of a contingency)
are at the time beneficially owned, or the management of which is otherwise
controlled, directly, or indirectly through one or more intermediaries, or both,
by such Person.  Unless otherwise specified, all references herein to a
“Subsidiary” or to “Subsidiaries” shall refer to a Subsidiary or Subsidiaries of
the Borrower.

 

“Subsidiary Guarantors” means each Person identified as a “Guarantor” on the
signature pages hereto and each other Person that joins as a Guarantor pursuant
to Section 6.12, together with their successors and permitted assigns.

 

“Swap Contract” means any and all rate swap transactions, basis swaps, credit
derivative transactions, forward rate transactions, commodity swaps, commodity
options, forward commodity contracts, equity or equity index swaps or options,
bond or bond price or bond index swaps or options or forward bond or forward
bond price or forward bond index transactions, interest rate options, forward
foreign exchange transactions, cap transactions, floor transactions, collar
transactions, currency swap transactions, cross-currency rate swap transactions,
currency options, spot contracts, or any other similar transactions or any
combination of any of the foregoing (including any options to enter into any of
the foregoing), whether or not any such transaction is governed by or subject to
any master agreement.

 

“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include a Lender or any Affiliate of a
Lender).

 

“Swing Line” means the revolving credit facility made available by the Domestic
Swing Line Lender pursuant to Section 2.04 and the revolving credit facility
made available by the Foreign Swing Line Lender pursuant to Section 2.05

 

“Swing Line Borrowing” means a borrowing of a Domestic Swing Line Loan pursuant
to Section 2.04 and a borrowing of a Foreign Swing Line Loan pursuant to
Section 2.05.

 

“Swing Line Lender” means the Domestic Swing Line Lender or the Foreign Swing
Line Lender, as appropriate.

 

“Swing Line Loan” means Domestic Swing Line Loans and Foreign Swing Line Loans,
as appropriate.

 

23

--------------------------------------------------------------------------------


 

“Synthetic Lease Obligation” means the monetary obligation of a Person under a
so-called synthetic, off-balance sheet or tax retention lease.

 

“TARGET Day” means any day on which the Trans-European Automated Real-time Gross
Settlement Express Transfer (TARGET) payment system (or, if such payment system
ceases to be operative, such other payment system (if any) reasonably determined
by the Administrative Agent to be a suitable replacement) is open for the
settlement of payments in Euro.

 

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings, assessments, fees or other charges imposed by any Governmental
Authority, including any interest, additions to tax or penalties applicable
thereto.

 

“Threshold Amount” means $40,000,000.

 

“Total Outstandings” means the aggregate Outstanding Amount of all Loans and all
L/C Obligations.

 

“Type” means, with respect to a Committed Loan, its character as a Base Rate
Loan or a Eurocurrency Rate Loan.

 

“Unfunded Pension Liability” means the excess of a Pension Plan’s benefit
liabilities under Section 4001(a)(16) of ERISA, over the current value of that
Pension Plan’s assets, determined in accordance with the assumptions used for
funding the Pension Plan pursuant to Section 412 of the Code for the applicable
plan year.

 

“United States” and “U.S.” mean the United States of America.

 

“Unreimbursed Amount” has the meaning specified in Section 2.03(c)(i).

 

“Vendor Financing Program” shall mean one or more vendor financial services
programs between the Borrower and/or one or more of its Subsidiaries (including,
without limitation, a Special Purpose Subsidiary) and a financial institution
pursuant to or in connection with which (a)(i) the Borrower and/or such
Subsidiary leases instruments to third party customers of the Borrower and/or
such Subsidiary and (ii) the Borrower and/or such Subsidiary sells or otherwise
transfers the accounts receivable related to the lease of the instrument
(together with the instrument that is the subject of the lease) to such
financial institution, (b)(i) the Borrower and/or such Subsidiary effects Seeded
Instrument Sales or otherwise sells instruments and the rights related thereto
to such financial institution and (ii) such financial institution leases or
sells the instruments so acquired to third party customers of the Borrower
and/or such Subsidiary, (c)(i) the Borrower and/or one of its operating
Subsidiaries sells or otherwise transfers instruments, accounts receivable
related thereto and other accounts receivable related to consumable products or
services of the Borrower or such Subsidiary to a Special Purpose Subsidiary,
(ii) a Special Purpose Subsidiary effects Seeded Instrument Sales or otherwise
sells instruments and the rights related thereto to a financial institution and
(iii) such financial institution leases or sells the instruments so acquired to
third party customers of the Borrower or its Subsidiaries, (d)(i) the Borrower
and/or such Subsidiary effects Seeded Instrument Sales or otherwise sells
instruments and the rights related thereto to such financial institution, (ii)
the Borrower and/or such Subsidiary sells or otherwise transfers accounts
receivable related to consumable products or services of the Borrower or such
Subsidiary to a Special Purpose Subsidiary, (iii) a Special Purpose Subsidiary
sells some or all of such accounts receivable to such financial institution and
(iv) such financial institution leases or sells the instruments so acquired to
third party customers of the Borrower or its Subsidiaries, (e) the Borrower
and/or one or more

 

24

--------------------------------------------------------------------------------


 

Subsidiaries of the Borrower and a financial institution pursuant to which the
Borrower and/or such Subsidiary effects Seeded Instrument Transactions with such
financial institution and third party customers of the Borrower and/or such
Subsidiary and/or (f) any financing transaction pursuant to which the Parent or
any Subsidiary may sell, convey or otherwise transfer, or grant a security
interest in, rights to future lease payments or residuals or similar rights to
payment, arising out of a transaction described in clauses (a) – (e) above, to a
special purpose subsidiary or Affiliate of any Person.

 

“Wholly Owned” means a Subsidiary of any Person, the Equity Interest of which is
100% owned and controlled, directly or indirectly, by such Person (other than
director’s qualifying shares an/or other nominal amounts of shares required to
be held other than by such Person under applicable law.

 

“Yen” and “¥” mean the lawful currency of Japan.

 

“Yen Call Rate” means, for any day, the unsecured overnight call volume-weighted
average rate per annum on overnight funds announced at the close of business on
that day by the Tanshi Kyokai (Interbank Broker’s Association), or if not so
announced on that day, the average of the quotations of the overnight funds call
rate for such day of three Tanshi brokers selected by the Foreign Swing Line
Lender.

 

1.02                        Other Interpretive Provisions.  With reference to
this Agreement and each other Loan Document, unless otherwise specified herein
or in such other Loan Document:

 

(a)                                  The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined.  Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms.  The words “include,” “includes” and “including”
shall be deemed to be followed by the phrase “without limitation.”  The word
“will” shall be construed to have the same meaning and effect as the word
“shall.”  Unless the context requires otherwise, (i) any definition of or
reference to any agreement, instrument or other document (including any
Organization Document) shall be construed as referring to such agreement,
instrument or other document as from time to time amended, supplemented or
otherwise modified (subject to any restrictions on such amendments, supplements
or modifications set forth herein or in any other Loan Document), (ii) any
reference herein to any Person shall be construed to include such Person’s
successors and assigns, (iii) the words “herein,” “hereof” and “hereunder,” and
words of similar import when used in any Loan Document, shall be construed to
refer to such Loan Document in its entirety and not to any particular provision
thereof, (iv) all references in a Loan Document to Articles, Sections, Exhibits
and Schedules shall be construed to refer to Articles and Sections of, and
Exhibits and Schedules to, the Loan Document in which such references appear,
(v) any reference to any law shall include all statutory and regulatory
provisions consolidating, amending, replacing or interpreting such law and any
reference to any law or regulation shall, unless otherwise specified, refer to
such law or regulation as amended, modified or supplemented from time to time,
(vi) the words “asset” and “property” shall be construed to have the same
meaning and effect and to refer to any and all tangible and intangible assets
and properties, including cash, securities, accounts and contract rights and
(vii) the terms “knowledge”, “aware” or other terms of similar import shall mean
the actual knowledge of a Responsible Officer of any of the Loan Parties.

 

(b)                                 In the computation of periods of time from a
specified date to a later specified date, the word “from” means “from and
including;” the words “to” and “until” each mean “to but excluding;” and the
word “through” means “to and including.”

 

25

--------------------------------------------------------------------------------


 

(c)                                  Section headings herein and in the other
Loan Documents are included for convenience of reference only and shall not
affect the interpretation of this Agreement or any other Loan Document.

 


1.03                        ACCOUNTING TERMS.

 

(a)                                  Generally.  All accounting terms not
specifically or completely defined herein shall be construed in conformity with,
and all financial data (including financial ratios and other financial
calculations) required to be submitted pursuant to this Agreement shall be
prepared in conformity with, GAAP applied on a consistent basis, as in effect
from time to time, applied in a manner consistent with that used in preparing
the Audited Financial Statements, except as otherwise specifically prescribed
herein.

 

(b)                                 Changes in GAAP.  If at any time any change
in GAAP would affect the computation of any financial ratio or requirement set
forth in any Loan Document, and either the Borrower or the Required Lenders
shall so request, the Administrative Agent, the Required Lenders and the
Borrower shall negotiate in good faith to amend such ratio or requirement to
preserve the original intent thereof in light of such change in GAAP (subject to
the approval of the Required Lenders); provided that, until so amended, (i) such
ratio or requirement shall continue to be computed in accordance with GAAP prior
to such change therein and (ii) the Borrower shall provide to the Administrative
Agent financial statements and other documents required under this Agreement or
as reasonably requested hereunder setting forth a reconciliation between
calculations of such ratio or requirement made before and after giving effect to
such change in GAAP.

 


1.04                        EXCHANGE RATES; CURRENCY EQUIVALENTS.

 

(a)                                  The Administrative Agent, the Foreign Swing
Line Lender or the L/C Issuer, as applicable, shall determine the Spot Rates as
of each Revaluation Date to be used for calculating Dollar Equivalent amounts of
Credit Extensions and Outstanding Amounts denominated in Alternative
Currencies.  Such Spot Rates shall become effective as of such Revaluation Date
and shall be the Spot Rates employed in converting any amounts between the
applicable currencies until the next Revaluation Date to occur.  Except for
purposes of financial statements delivered by Loan Parties hereunder or
calculating financial covenants hereunder or except as otherwise provided
herein, the applicable amount of any currency (other than Dollars) for purposes
of the Loan Documents shall be such Dollar Equivalent amount as so reasonably
determined by the Administrative Agent, the Foreign Swing Line Lender or the L/C
Issuer, as applicable.

 

(b)                                 Wherever in this Agreement in connection
with a Borrowing, conversion, continuation or prepayment of a Eurocurrency Rate
Loan or the issuance, amendment or extension of a Letter of Credit, an amount,
such as a required minimum or multiple amount, is expressed in Dollars, but such
Borrowing, Eurocurrency Rate Loan or Letter of Credit is denominated in an
Alternative Currency, such amount shall be the relevant Alternative Currency
Equivalent of such Dollar amount (rounded to the nearest unit of such
Alternative Currency, with 0.5 of a unit being rounded upward), as reasonably
determined by the Administrative Agent, the Foreign Swing Line Lender or the L/C
Issuer, as the case may be.

 


1.05                        ADDITIONAL ALTERNATIVE CURRENCIES.

 

(a)                                  The Borrower may from time to time request
that Eurocurrency Rate Loans be made, Foreign Swing Line Loans and/or Letters of
Credit be issued in a currency other than those specifically listed in the
definition of “Alternative Currency;” provided that such requested currency is a
lawful

 

26

--------------------------------------------------------------------------------


 

currency (other than Dollars) that is readily available and freely transferable
and convertible into Dollars.  In the case of any such request with respect to
the making of Eurocurrency Rate Loans, such request shall be subject to the
approval of the Administrative Agent and the Lenders; in the case of any such
request with respect to the making of Foreign Swing Line Loans, such request
shall be subject to the approval of the Administrative Agent and the Foreign
Swing Line Lender; and in the case of any such request with respect to the
issuance of Letters of Credit, such request shall be subject to the approval of
the Administrative Agent, and the L/C Issuer.

 

(b)                                 Any such request shall be made to the
Administrative Agent not later than 11:00 a.m., seven (7) Business Days prior to
the date of the desired Credit Extension (or such other time or date as may be
agreed by the Administrative Agent, and in the case of any such request
pertaining to Foreign Swing Line Loans, the Foreign Swing Line Lender and, in
the case of any such request pertaining to Letters of Credit, the L/C Issuer, in
its or their sole discretion).  In the case of any such request pertaining to
Eurocurrency Rate Loans, the Administrative Agent shall promptly notify each
Lender thereof; and in the case of any such request pertaining to Letters of
Credit, the Administrative Agent shall promptly notify the L/C Issuer thereof;
and in the case of any such request pertaining to Foreign Swing Line Loans, the
Administrative Agent shall promptly notify the Foreign Swing Line Lender.  Each
Lender (in the case of any such request pertaining to Eurocurrency Rate Loans)
or the L/C Issuer (in the case of a request pertaining to Letters of Credit) or
the Foreign Swing Line Lender (in the case of a request pertaining to Foreign
Swing Line Loans) shall notify the Administrative Agent, not later than
11:00 a.m., two (2) Business Days after receipt of such request whether it
consents, in its sole discretion, to the making of Eurocurrency Rate Loans or
the issuance of Letters of Credit or the making of Foreign Swing Line Loans, as
the case may be, in such requested currency.

 

(c)                                  Any failure by a Lender or the L/C Issuer
or the Foreign Swing Line Lender, as the case may be, to respond to such request
within the time period specified in the preceding sentence shall be deemed to be
a refusal by such Lender or the L/C Issuer or the Foreign Swing Line Lender, as
the case may be, to permit Eurocurrency Rate Loans to be made or Letters of
Credit to be issued or Foreign Swing Line Loans to be made in such requested
currency.  If the Administrative Agent and all the Lenders consent to making
Eurocurrency Rate Loans in such requested currency, the Administrative Agent
shall so notify the Borrower and such currency shall thereupon be deemed for all
purposes to be an Alternative Currency hereunder for purposes of any Borrowings
of Eurocurrency Rate Loans; and if the Administrative Agent and the L/C Issuer
consent to the issuance of Letters of Credit in such requested currency, the
Administrative Agent shall so notify the Borrower and such currency shall
thereupon be deemed for all purposes to be an Alternative Currency hereunder for
purposes of any Letter of Credit issuances; and if the Administrative Agent and
the Foreign Swing Line Lender consent to making Foreign Swing Line Loans in such
requested currency, the Administrative Agent shall so notify the Borrower and
such currency shall thereupon be deemed for all purposes to be an Alternative
Currency hereunder for purposes of any Foreign Swing Line Borrowing of Foreign
Swing Line Loans.

 

If the Administrative Agent shall fail to obtain consent to any request for an
additional currency under this Section 1.05, the Administrative Agent shall
promptly so notify the Borrower.

 


1.06                        CHANGE OF CURRENCY.

 

(a)                                  Each obligation of the Borrower to make a
payment denominated in the national currency unit of any member state of the
European Union that adopts the Euro as its lawful currency after the date hereof
shall be redenominated into Euro at the time of such adoption (in accordance
with the EMU Legislation).  If, in relation to the currency of any such member
state, the basis of accrual of interest expressed in this Agreement in respect
of that currency shall be inconsistent with any convention or practice in the
London interbank market for the basis of accrual of interest in respect of the
Euro, such

 

27

--------------------------------------------------------------------------------


 

expressed basis shall be replaced by such convention or practice with effect
from the date on which such member state adopts the Euro as its lawful currency;
provided that if any Borrowing in the currency of such member state is
outstanding immediately prior to such date, such replacement shall take effect,
with respect to such Borrowing, at the end of the then current Interest Period.

 

(b)                                 Each provision of this Agreement shall be
subject to such reasonable changes of construction as the Administrative Agent
may from time to time specify to be appropriate to reflect the adoption of the
Euro by any member state of the European Union and any relevant market
conventions or practices relating to the Euro.

 

(c)                                  Each provision of this Agreement also shall
be subject to such reasonable changes of construction as the Administrative
Agent may from time to time specify to be appropriate to reflect a change in
currency of any other country and any relevant market conventions or practices
relating to the change in currency.

 

1.07                        Times of Day.  Unless otherwise specified, all
references herein to times of day shall be references to Eastern time (daylight
or standard, as applicable).

 

1.08                        Letter of Credit Amounts.  Unless otherwise
specified herein, the amount of a Letter of Credit at any time shall be deemed
to be the Dollar Equivalent of the stated amount of such Letter of Credit in
effect at such time; provided, however, that with respect to any Letter of
Credit that, by its terms or the terms of any Issuer Document related thereto,
provides for one or more automatic increases in the stated amount thereof, the
amount of such Letter of Credit shall be deemed to be the Dollar Equivalent of
the maximum stated amount of such Letter of Credit after giving effect to all
such increases, whether or not such maximum stated amount is in effect at such
time.

 


ARTICLE II
THE COMMITMENTS AND CREDIT EXTENSIONS

 

2.01                        Committed Loans.  Subject to the terms and
conditions set forth herein, each Lender severally agrees to make loans (each
such loan, a “Committed Loan”) to the Borrower in Dollars or in one or more
Alternative Currencies from time to time, on any Business Day during the
Availability Period, in an aggregate amount not to exceed at any time
outstanding the amount of such Lender’s Commitment; provided, however, that
after giving effect to any Committed Borrowing, (i) the Total Outstandings shall
not exceed the Aggregate Commitments, (ii) the aggregate Outstanding Amount of
the Committed Loans of any Lender, plus such Lender’s Applicable Percentage of
the Outstanding Amount of all L/C Obligations, plus such Lender’s Applicable
Percentage of the Outstanding Amount of all Swing Line Loans shall not exceed
such Lender’s Commitment and (iii) the aggregate Outstanding Amount of all Loans
and L/C Obligations denominated in Alternative Currencies shall not exceed the
Alternative Currency Sublimit.  Within the limits of each Lender’s Commitment,
and subject to the other terms and conditions hereof, the Borrower may borrow
under this Section 2.01, prepay under Section 2.06, and reborrow under this
Section 2.01.  Committed Loans may be Base Rate Loans or Eurocurrency Rate
Loans, as further provided herein.

 


2.02                        BORROWINGS, CONVERSIONS AND CONTINUATIONS OF
COMMITTED LOANS.

 

(a)                                  Each Committed Borrowing, each conversion
of Committed Loans from one Type to the other, and each continuation of
Eurocurrency Rate Loans shall be made upon the Borrower’s irrevocable (except if
the circumstances contemplated in Sections 3.02, 3.03 and 3.04 occur)  notice to
the

 

28

--------------------------------------------------------------------------------


 

Administrative Agent, which may be given by telephone.  Each such notice must be
received by the Administrative Agent not later than 12:00 p.m.  (i) three
Business Days prior to the requested date of any Committed Borrowing of,
conversion to or continuation of Eurocurrency Rate Loans denominated in Dollars
or of any conversion of Eurocurrency Rate Loans denominated in Dollars to Base
Rate Committed Loans, (ii) three Business Days prior to the requested date of
any Committed Borrowing or continuation of Eurocurrency Rate Loans denominated
in Alternative Currencies (other than Yen and any Special Notice Currency),
(iii) four Business Days prior to the requested date of any Committed Borrowing
or continuation of Eurocurrency Rate Loans denominated in Yen, (iv) five
Business Days prior to the requested date of any Committed Borrowing or
continuation of Eurocurrency Rate Loans denominated in any Special Notice
Currency, and (v) on the requested date of any Committed Borrowing of Base Rate
Committed Loans.  Each telephonic notice by the Borrower pursuant to this
Section 2.02(a) must be confirmed promptly by delivery to the Administrative
Agent of a written Committed Loan Notice, appropriately completed and signed by
a Responsible Officer of the Borrower.  Each Committed Borrowing of, conversion
to or continuation of Eurocurrency Rate Loans shall be in a principal amount of
$5,000,000 or a whole multiple of $500,000 in excess thereof.  Except as
provided in Sections 2.03(c), 2.04(c), and 2.05(c) each Committed Borrowing of
or conversion to Base Rate Committed Loans shall be in a principal amount of
$500,000 or a whole multiple of $100,000 in excess thereof.  Each Committed Loan
Notice (whether telephonic or written) shall specify (i) whether the Borrower is
requesting a Committed Borrowing, a conversion of Committed Loans from one Type
to the other, or a continuation of Eurocurrency Rate Loans, (ii) the requested
date of the Committed Borrowing, conversion or continuation, as the case may be
(which shall be a Business Day), (iii) the principal amount of Committed Loans
to be borrowed, converted or continued, (iv) the Type of Committed Loans to be
borrowed or to which existing Committed Loans are to be converted and (v) if
applicable, the duration of the Interest Period with respect thereto, (vi) the
currency of the Committed Loans to be borrowed.  If the Borrower fails to
specify a currency in a Committed Loan Notice requesting a Committed Borrowing,
then the Committed Loans so requested shall be made in Dollars.  If the Borrower
fails to specify a Type of Committed Loan in a Committed Loan Notice or if the
Borrower fails to give a timely notice requesting a conversion or continuation,
then the applicable Committed Loans shall be made as, or converted to,
Eurocurrency Rate Loans with a one month Interest Period; provided, however,
that in the case of a failure to timely request a continuation of Committed
Loans denominated in an Alternative Currency, such Loans shall be continued as
Eurocurrency Rate Loans in their original currency with an Interest Period of
one month.  Any automatic conversion to Eurocurrency Rate Loans with a one month
Interest Period shall be effective as of the last day of the Interest Period
then in effect with respect to the applicable Eurocurrency Rate Loans.  If the
Borrower requests a Committed Borrowing of, conversion to, or continuation of
Eurocurrency Rate Loans in any such Committed Loan Notice, but fails to specify
an Interest Period, it will be deemed to have specified an Interest Period of
one month.  No Committed Loan may be converted into or continued as a Committed
Loan denominated in a different currency, but instead must be prepaid in the
original currency of such Committed Loan and reborrowed in the other currency.

 

(b)                                 Following receipt of a Committed Loan
Notice, the Administrative Agent shall promptly notify each Lender of the amount
(and currency) of its Applicable Percentage of the applicable Committed Loans,
and if no timely notice of a conversion or continuation is provided by the
Borrower, the Administrative Agent shall notify each Lender of the details of
any automatic conversion to Base Rate Loans or continuation of Committed Loans
denominated in a currency other than Dollars, in each case as described in the
preceding subsection.  In the case of a Committed Borrowing, each Lender shall
make the amount of its Committed Loan available to the Administrative Agent in
Same Day Funds at the Administrative Agent’s Office for the applicable currency
not later than 1:00 p.m., in the case of any Committed Loan denominated in
Dollars, and not later than the Applicable Time specified by the Administrative
Agent in the case of any Committed Loan in an Alternative Currency, in each case
on the Business Day specified in the applicable Committed Loan Notice.  Upon
satisfaction or waiver of the applicable conditions set forth in Section 4.02
(and, if such Borrowing is the initial Credit Extension,

 

29

--------------------------------------------------------------------------------


 

Section 4.01), the Administrative Agent shall make all funds so received
available to the Borrower in like funds as received by the Administrative Agent
either by (i) crediting the account of the Borrower on the books of Bank of
America with the amount of such funds or (ii) wire transfer of such funds, in
each case in accordance with instructions provided to the Administrative Agent
by the Borrower; provided, however, that if, on the date the Committed Loan
Notice with respect to such Borrowing denominated in Dollars is given by the
Borrower, there are L/C Borrowings outstanding, then the proceeds of such
Borrowing, first, shall be applied to the payment in full of any such L/C
Borrowings, and, second, shall be made available to the Borrower as provided
above.

 

(c)                                  Except as otherwise provided herein, a
Eurocurrency Rate Loan may be continued or converted only on the last day of an
Interest Period for such Eurocurrency Rate Loan.  During the existence of a
Default, no Loans may be requested as, converted to or continued as Eurocurrency
Rate Loans (whether in Dollars or any Alternative Currency) other than for a one
month Interest Period without the consent of the Required Lenders, and the
Required Lenders may demand that any or all of the then outstanding Eurocurrency
Rate Loans denominated in an Alternative Currency be redenominated into Dollars
in the amount of the Dollar Equivalent thereof, on the last day of the then
current Interest Period with respect thereto.

 

(d)                                 The Administrative Agent shall promptly
notify the Borrower and the Lenders of the interest rate applicable to any
Interest Period for Eurocurrency Rate Loans upon determination of such interest
rate.  At any time that Base Rate Loans are outstanding, the Administrative
Agent shall notify the Borrower and the Lenders of any change in Bank of
America’s prime rate used in determining the Base Rate promptly following the
public announcement of such change.

 

(e)                                  After giving effect to all Committed
Borrowings, all conversions of Committed Loans from one Type to the other, and
all continuations of Committed Loans as the same Type, there shall not be more
than ten (10) Interest Periods in effect with respect to Committed Loans at any
time.

 


2.03                        LETTERS OF CREDIT.

 

(a)                                  The Letter of Credit Commitment.

 

(i)                                     Subject to the terms and conditions set
forth herein, (A) the L/C Issuer agrees, in reliance upon the agreements of the
Lenders set forth in this Section 2.03, (1) from time to time on any Business
Day during the period from the Closing Date until the Letter of Credit
Expiration Date, to issue Letters of Credit denominated in Dollars or in one or
more Alternative Currencies for the account of the Borrower or its Subsidiaries,
and to amend or extend Letters of Credit previously issued by it, in accordance
with subsection (b) below, and (2) to honor drawings under the Letters of
Credit; and (B) the Lenders severally agree to participate in Letters of Credit
issued for the account of the Borrower or its Subsidiaries and any drawings
thereunder; provided that after giving effect to any L/C Credit Extension with
respect to any Letter of Credit, (x) the Total Outstandings shall not exceed the
Aggregate Commitments, (y) the Outstanding Amount of all L/C Obligations shall
not exceed the Letter of Credit Sublimit and (z) the aggregate Outstanding
Amount of the Committed Loans of any Lender, plus such Lender’s Applicable
Percentage of the Outstanding Amount of all L/C Obligations, plus such Lender’s
Applicable Percentage of the Outstanding Amount of all Swing Line Loans shall
not exceed such Lender’s Commitment.  Each request by the Borrower for the
issuance or amendment of a Letter of Credit shall be deemed to be a
representation by the Borrower that the L/C Credit Extension so requested
complies (or such conditions have been waived) with the conditions set forth in
the proviso to the preceding sentence.  Within the foregoing limits, and subject
to the terms and conditions hereof, the Borrower’s ability to obtain Letters of
Credit shall be fully revolving, and accordingly the

 

30

--------------------------------------------------------------------------------


 

Borrower may, during the foregoing period, obtain Letters of Credit to replace
Letters of Credit that have expired or that have been drawn upon and reimbursed.

 

(ii)                                  The L/C Issuer shall not issue any Letter
of Credit, if the expiry date of such requested Letter of Credit would occur
after the Letter of Credit Expiration Date, unless all the Lenders have approved
such expiry date.

 

(iii)                               The L/C Issuer shall not be under any
obligation to issue any Letter of Credit if:

 

(A)                              any order, judgment or decree of any
Governmental Authority or arbitrator shall by its terms purport to enjoin or
restrain the L/C Issuer from issuing such Letter of Credit, or any Law to the
L/C Issuer or any request or directive (whether or not having the force of law)
from any Governmental Authority with jurisdiction over the L/C Issuer shall
prohibit, or request that the L/C Issuer refrain from, the issuance of letters
of credit generally or such Letter of Credit in particular or shall impose upon
the L/C Issuer with respect to such Letter of Credit any restriction, reserve or
capital requirement (for which the L/C Issuer is not otherwise compensated
hereunder) not in effect on the Closing Date, or shall impose upon the L/C
Issuer any unreimbursed loss, cost or expense which was not applicable on the
Closing Date and which the applicable L/C Issuer in good faith deems material to
it;

 

(B)                                the issuance of such Letter of Credit would
violate one or more policies of the applicable L/C Issuer; or

 

(C)                                except as otherwise agreed by the
Administrative Agent and the applicable L/C Issuer, such Letter of Credit is to
be denominated in a currency other than Dollars or an Alternative Currency.

 

(iv)                              The L/C Issuer shall be under no obligation to
amend any Letter of Credit if (A) the L/C Issuer would have no obligation at
such time to issue such Letter of Credit in its amended form under the terms
hereof, or (B) the beneficiary of such Letter of Credit does not accept the
proposed amendment to such Letter of Credit.

 

(v)                                 The L/C Issuer shall act on behalf of the
Lenders with respect to any Letters of Credit issued by it and the documents
associated therewith, and the L/C Issuer shall have all of the benefits and
immunities (A) provided to the Administrative Agent in Article X with respect to
any acts taken or omissions suffered by the L/C Issuer in connection with
Letters of Credit issued by it or proposed to be issued by it and Issuer
Documents pertaining to such Letters of Credit as fully as if the term
“Administrative Agent” as used in Article X included the L/C Issuer with respect
to such acts or omissions, and (B) as additionally provided herein with respect
to the L/C Issuer.

 

(b)                                 Procedures for Issuance and Amendment of
Letters of Credit; Auto-Extension Letters of Credit.

 

(i)                                     Each Letter of Credit shall be issued or
amended, as the case may be, upon the request of the Borrower delivered to the
L/C Issuer (with a copy to the Administrative Agent) in the form of a Letter of
Credit Application, appropriately completed and signed by a Responsible Officer
of the Borrower.  Such Letter of Credit Application must be received by the L/C
Issuer and the Administrative Agent not later than 1:00 p.m. at least two
Business Days (or such later date and time as the Administrative Agent and the
L/C Issuer may agree in a particular instance in

 

31

--------------------------------------------------------------------------------


 

their reasonable discretion) prior to the proposed issuance date or date of
amendment, as the case may be.  In the case of a request for an initial issuance
of a Letter of Credit, such Letter of Credit Application shall specify in form
and detail reasonably satisfactory to the L/C Issuer: (A) the proposed issuance
date of the requested Letter of Credit (which shall be a Business Day); (B) the
amount and requested currency thereof and in the absence of specification of
currency shall be deemed a request for a Letter of Credit denominated in
Dollars; (C) the expiry date thereof; (D) the name and address of the
beneficiary thereof; (E) the documents to be presented by such beneficiary in
case of any drawing thereunder; (F) the full text of any certificate to be
presented by such beneficiary in case of any drawing thereunder; and (G) such
other matters as the L/C Issuer may reasonably require.  In the case of a
request for an amendment of any outstanding Letter of Credit, such Letter of
Credit Application shall specify in form and detail reasonably satisfactory to
the L/C Issuer (A) the Letter of Credit to be amended; (B) the proposed date of
amendment thereof (which shall be a Business Day); (C) the nature of the
proposed amendment; and (D) such other matters as the L/C Issuer may reasonably
require.  Additionally, the Borrower shall furnish to the L/C Issuer and the
Administrative Agent such other documents and information pertaining to such
requested Letter of Credit issuance or amendment, including any Issuer
Documents, as the L/C Issuer or the Administrative Agent may reasonably require.

 

(ii)                                  Promptly after receipt of any Letter of
Credit Application, the L/C Issuer will confirm with the Administrative Agent
(by telephone or in writing) that the Administrative Agent has received a copy
of such Letter of Credit Application from the Borrower and, if not, the L/C
Issuer will provide the Administrative Agent with a copy thereof and inform the
Administrative Agent whether such Letter of Credit Application is for a standby
Letter of Credit.  Unless the L/C Issuer has received written notice from any
Lender, the Administrative Agent or any Loan Party, at least one Business Day
prior to the requested date of issuance or amendment of the applicable Letter of
Credit, that one or more applicable conditions contained in Section 4.02 shall
not then be satisfied, then, subject to the terms and conditions hereof, the
applicable L/C Issuer shall, on the requested date, issue a Letter of Credit for
the account of the Borrower or the applicable Subsidiary or enter into the
applicable amendment, as the case may be, in each case in accordance with the
applicable L/C Issuer’s usual and customary business practices.  Immediately
upon the issuance of each Letter of Credit, each Lender shall be deemed to, and
hereby irrevocably and unconditionally agrees to, purchase from the applicable
L/C Issuer a risk participation in such Letter of Credit in an amount equal to
the product of such Lender’s Applicable Percentage times the amount of such
Letter of Credit.

 

(iii)                               If the Borrower so requests in any
applicable Letter of Credit Application, the L/C Issuer may, in its reasonable
discretion, agree to issue a Letter of Credit that has automatic extension
provisions (each, an “Auto-Extension Letter of Credit”); provided that any such
Auto-Extension Letter of Credit must permit the L/C Issuer to prevent any such
extension at least once in each twelve-month period (commencing with the date of
issuance of such Letter of Credit) by giving prior notice to the beneficiary
thereof not later than a day (the “Non-Extension Notice Date”) in each such
twelve-month period to be agreed upon at the time such Letter of Credit is
issued.  Unless otherwise directed by the L/C Issuer, the Borrower shall not be
required to make a specific request to the L/C Issuer for any such extension. 
Once an Auto-Extension Letter of Credit has been issued, the Lenders shall be
deemed to have authorized (but may not require) the L/C Issuer to permit the
extension of such Letter of Credit at any time to an expiry date not later than
the Letter of Credit Expiration Date; provided, however, that the L/C Issuer
shall not permit any such extension if (A) the L/C Issuer has determined that it
would not be permitted, or would have no obligation, at such time to issue such
Letter of Credit in its revised form (as extended) under the terms hereof (by
reason of the provisions of clause (ii) or (iii) of Section 2.03(a) or
otherwise), or (B) it has received notice (which may be by telephone or in

 

32

--------------------------------------------------------------------------------


 

writing) on or before the day that is ten Business Days before the Non-Extension
Notice Date from the Administrative Agent, any Lender or the Borrower that one
or more of the applicable conditions specified in Section 4.02 is not then
satisfied or waived, and in each such case directing the applicable L/C Issuer
not to permit such extension.

 

(iv)                              Promptly after its delivery of any Letter of
Credit or any amendment to a Letter of Credit to an advising bank with respect
thereto or to the beneficiary thereof, the applicable L/C Issuer will also
deliver to the Borrower and the Administrative Agent a true and complete copy of
such Letter of Credit or amendment.

 

(c)                                  Drawings and Reimbursements; Funding of
Participations.

 

(i)                                     Upon receipt from the beneficiary of any
Letter of Credit of any notice of a drawing under such Letter of Credit, the L/C
Issuer shall notify the Borrower and the Administrative Agent thereof,
including, in the case of a Letter of Credit denominated in an Alternative
Currency, both the Alternative Currency amount of such drawing and the estimated
Dollar Equivalent thereof.  In the case of a Letter of Credit denominated in an
Alternative Currency, the Borrower shall reimburse the L/C Issuer in Dollars in
the Dollar Equivalent of the amount of the applicable drawing in such
Alternative Currency as so notified by the L/C Issuer; provided, that, with
respect to any reimbursement obligations of the Borrower arising from the
presentment to the L/C Issuer of a draft under a Letter of Credit denominated in
an Alternative Currency, the Borrower may make payment in the applicable
Alternative Currency if such payment is received by the L/C Issuer on the date
such draft is paid by the L/C Issuer.  Not later than 3:00 p.m. on the date of
any payment by the L/C Issuer under a Letter of Credit if the L/C Issuer
delivers notice of such payment by 11:00 a.m. on such day (or, if notice of such
payment by the L/C Issuer is delivered after 11:00 a.m., not later than 10:00
a.m. the next succeeding Business Day) (each such date, an “Honor Date”), the
Borrower shall reimburse the L/C Issuer in an amount equal to the amount of such
drawing.  If the Borrower fails to so reimburse the LC Issuer by the time set
forth in the preceding sentence, the L/C Issuer shall promptly notify the
Administrative Agent of the Honor Date and the amount of the unreimbursed
drawing shall become the unreimbursed amount (the “Unreimbursed Amount”).  The
Administrative Agent shall promptly notify each Lender of the Honor Date, the
Unreimbursed Amount, and the amount of such Lender’s Applicable Percentage
thereof.  Any notice given by the L/C Issuer or the Administrative Agent
pursuant to this Section 2.03(c)(i) may be given by telephone if immediately
confirmed in writing; provided that the lack of such an immediate confirmation
shall not affect the conclusiveness or binding effect of such notice.

 

(ii)                                  Each Lender shall upon any notice pursuant
to Section 2.03(c)(i) make funds available to the Administrative Agent for the
account of the L/C Issuer, in Dollars, at the Administrative Agent’s Office in
an amount equal to its Applicable Percentage of the Unreimbursed Amount not
later than 1:00 p.m. on the Business Day specified in such notice by the
Administrative Agent.  The Administrative Agent shall remit the funds so
received to the L/C Issuer in Dollars.

 

(iii)                               Any Unreimbursed Amount shall be due and
payable on demand and shall bear interest at the rate applicable to Base Rate
Loans from the Honor Date to the date of reimbursement is required pursuant to
Section 2.03(c)(i).  Each Lender’s payment to the Administrative Agent for the
account of the L/C Issuer pursuant to Section 2.03(c)(ii) shall be deemed
payment in respect of its participation in such Unreimbursed Amount and shall
constitute an L/C Advance from such Lender in satisfaction of its participation
obligation under this Section 2.03.

 

33

--------------------------------------------------------------------------------


 

(iv)                              Until each Lender funds its L/C Advance
pursuant to this Section 2.03(c) to reimburse the L/C Issuer for any amount
drawn under any Letter of Credit, interest in respect of such Lender’s
Applicable Percentage of such amount shall be solely for the account of the L/C
Issuer.

 

(v)                                 Each Lender’s obligation to make L/C
Advances to reimburse the L/C Issuer for amounts drawn under Letters of Credit,
as contemplated by this Section 2.03(c), shall be absolute and unconditional and
shall not be affected by any circumstance, including (A) any setoff,
counterclaim, recoupment, defense or other right which such Lender may have
against the L/C Issuer, the Borrower, any Subsidiary or any other Person for any
reason whatsoever; (B) the occurrence or continuance of a Default, or (C) any
other occurrence, event or condition, whether or not similar to any of the
foregoing.  No such making of an L/C Advance shall relieve or otherwise impair
the obligation of the Borrower to reimburse the L/C Issuer for the amount of any
payment made by the L/C Issuer under any Letter of Credit, together with
interest as provided herein.

 

(vi)                              If any Lender fails to make available to the
Administrative Agent for the account of the L/C Issuer any amount required to be
paid by such Lender pursuant to the foregoing provisions of this Section 2.03(c)
by the time specified in Section 2.03(c)(ii), the L/C Issuer shall be entitled
to recover from such Lender (acting through the Administrative Agent), on
demand, such amount with interest thereon for the period from the date such
payment is required to the date on which such payment is immediately available
to the L/C Issuer at a rate per annum equal to the applicable Overnight Rate
from time to time in effect.  A certificate of the L/C Issuer submitted to any
Lender (through the Administrative Agent) with respect to any amounts owing
under this clause (vi) shall be conclusive absent manifest error.

 

(d)                                 Repayment of Participations.

 

(i)                                     At any time after the L/C Issuer has
made a payment under any Letter of Credit and has received from any Lender such
Lender’s L/C Advance in respect of such payment in accordance with
Section 2.03(c), if the Administrative Agent receives for the account of the L/C
Issuer any payment in respect of the related Unreimbursed Amount or interest
thereon (whether directly from the Borrower or otherwise, including proceeds of
Cash Collateral applied thereto by the Administrative Agent), the Administrative
Agent will distribute to such Lender its Applicable Percentage thereof
(appropriately adjusted, in the case of interest payments, to reflect the period
of time during which such Lender’s L/C Advance was outstanding) in the same
funds as those received by the Administrative Agent.

 

(ii)                                  If any payment received by the L/C Issuer
pursuant to Section 2.03(c)(i) is required to be returned under any of the
circumstances described in Section 10.05 (including pursuant to any settlement
entered into by the L/C Issuer in its discretion), each Lender shall pay to the
Administrative Agent for the account of the L/C Issuer its Applicable Percentage
thereof on demand of the Administrative Agent (on behalf of the L/C Issuer),
plus interest thereon from the date of such demand to the date such amount is
returned by such Lender, at a rate per annum equal to the Federal Funds Rate
from time to time in effect.  The obligations of the Lenders under this clause
shall survive the payment in full of the Obligations and the termination of this
Agreement.

 

34

--------------------------------------------------------------------------------


 

(e)                                  Obligations Absolute.

 

(i)                                     The obligation of the Borrower to
reimburse the L/C Issuer for each drawing under each Letter of Credit and to
repay each Unreimbursed Amount shall be absolute and unconditional under any and
all circumstances and irrespective of any set-off, counterclaim or defense to
payment which the Borrower may have or have had against the L/C Issuer, any
Lender or any beneficiary of a Letter of Credit.

 

(ii)                                  The Borrower also agrees with the L/C
Issuers that the L/C Issuers, the Administrative Agent and their respective
Related Parties shall not be responsible for, and the Borrower’s obligation to
reimburse the L/C Issuer for each drawing under each Letter of Credit and to
repay each Unreimbursed Amount shall not be affected by, among other things, (i)
the validity or genuineness of documents or of any endorsements thereon (or any
other instrument transferring or assigning such Letter of Credit), even though
such documents shall in fact prove to be invalid, fraudulent or forged (unless
the L/C Issuer has actual knowledge of such invalidity, fraud or forgery), (ii)
any dispute between or among the Borrower and any beneficiary of any Letter of
Credit or any other party to which such Letter of Credit may be transferred, or
(iii) any claims whatsoever of the Borrower against any beneficiary of such
Letter of Credit or any such transferee.

 

(iii)                               Neither the L/C Issuer, nor any Lender, nor,
the Administrative Agent and their respective Related Parties shall be liable
for any error, omission, interruption or delay in transmission, dispatch or
delivery of any message or advice, however transmitted, in connection with any
Letter of Credit, except for errors or omissions caused by the L/C Issuer’s bad
faith, gross negligence or willful misconduct.

 

(iv)                              The Borrower agrees that any action taken or
omitted by the L/C Issuer under or in connection with any Letter of Credit or
the related drafts or documents, if done in the absence of bad faith, gross
negligence or willful misconduct and in accordance with the standards of care
specified in the Uniform Commercial Code of the State of New York, shall be
binding on the Borrower and shall not result in any liability of the L/C Issuer,
the Administrative Agent, any Lender or any of their respective Related Parties
to the Borrower.

 

(v)                                 If any draft shall be presented for payment
under any Letter of Credit, the responsibility of the L/C Issuer to the Borrower
in connection with such draft shall, in addition to any payment obligation
expressly provided for in such Letter of Credit, be limited to determining that
the documents (including each draft) delivered under such Letter of Credit in
connection with such presentment appear on their face to be in conformity with
such Letter of Credit.

 

The Borrower shall promptly examine a copy of each Letter of Credit and each
amendment thereto that is delivered to it and, in the event of any claim of
noncompliance with the Borrower’s instructions or other irregularity, the
Borrower will promptly notify the L/C Issuer.  The Borrower shall be
conclusively deemed to have waived any such claim against the L/C Issuer and its
correspondents unless such notice is given as aforesaid.

 

(f)                                    Role of L/C Issuer.  Each Lender and the
Borrower agree that, in paying any drawing under a Letter of Credit, the L/C
Issuer shall not have any responsibility to obtain any document (other than any
sight draft, certificates and documents expressly required by the Letter of
Credit) or ascertain or inquire as to the authority of the Person executing or
delivering any such document.  None of the L/C Issuer, the Administrative Agent,
any of their respective Related Parties nor any correspondent, participant or
assignee of the L/C Issuer shall be liable to any Lender for (i) any action
taken or omitted in connection herewith at the request or with the approval of
the Lenders or the Required Lenders, as applicable; (ii) any action taken or
omitted in the absence of bad faith, gross negligence or willful

 

35

--------------------------------------------------------------------------------


 

misconduct; or (iii) the due execution, effectiveness, validity or
enforceability of any document or instrument related to any Letter of Credit or
Issuer Document.  The Borrower hereby assumes all risks of the acts or omissions
of any beneficiary or transferee with respect to its use of any Letter of
Credit; provided, however, that this assumption is not intended to, and shall
not, preclude the Borrower’s pursuing such rights and remedies as it may have
against the beneficiary or transferee at law or under any other agreement. 
Notwithstanding anything in clauses (i) through (v) of Section 2.03(e) to the
contrary, the Borrower may have a claim against the L/C Issuer, and the L/C
Issuer may be liable to the Borrower, to the extent, but only to the extent, of
any direct, as opposed to consequential or exemplary, damages suffered by the
Borrower which were caused by the L/C Issuer’s bad faith, willful misconduct or
gross negligence or payment not in compliance with the terms and conditions of a
Letter or Credit or the L/C Issuer’s willful failure to pay under any Letter of
Credit after the presentation to it by the beneficiary of a sight draft and
certificate(s) strictly complying with the terms and conditions of a Letter of
Credit.

 

(g)                                 Cash Collateral.

 

(i)                                     Upon the written request of the
Administrative Agent, (A) if the L/C Issuer has honored any full or partial
drawing request under any Letter of Credit and such drawing has resulted in an
Unreimbursed Amount, or (B) if, as of the Letter of Credit Expiration Date, any
L/C Obligation for any reason remains outstanding, the Borrower shall, in each
case, within two Business Days of the occurrence of any event in (A) or (B)
above, Cash Collateralize the then Outstanding Amount of all L/C Obligations.

 

(ii)                                  In addition, if the Administrative Agent
notifies the Borrower at any time that the Outstanding Amount of all L/C
Obligations at such time exceeds 102% of the Aggregate Commitments then in
effect, then, within two Business Days after receipt of such notice, the
Borrower shall Cash Collateralize the L/C Obligations in an amount equal to the
amount by which the Outstanding Amount of all L/C Obligations exceeds the
Aggregate Commitments then in effect.

 

(iii)                               Sections 2.06(c) and 9.02(c) set forth
certain additional requirements to deliver Cash Collateral hereunder.  For
purposes of this Section 2.03(g), Section 2.06(c) and Section 8.02(c), “Cash
Collateralize” means to pledge and deposit with or deliver to the Administrative
Agent, for the benefit of the L/C Issuer and the Lenders, as collateral for the
L/C Obligations, cash or deposit account balances pursuant to documentation in
form and substance reasonably satisfactory to the Administrative Agent (which
documents are hereby consented to by the Lenders).  Derivatives of such term
have corresponding meanings.  The Borrower hereby grants to the Administrative
Agent, for the benefit of the L/C Issuer and the Lenders, a security interest in
all such cash, deposit accounts and all balances therein and all proceeds of the
foregoing.  Cash Collateral shall be maintained in blocked deposit accounts at
Bank of America.

 

(h)                                 Applicability of ISP or UCP.  Unless
otherwise expressly agreed by the L/C Issuer and the Borrower when a standby
Letter of Credit is issued, the rules of the ISP shall apply to such Letter of
Credit, and when a commercial Letter of Credit is issued, the rules of the UCP
shall apply to such commercial Letter of Credit and, in either case, to the
extent not inconsistent therewith and if requested by the Borrower in the
applicable Letter of Credit Application, the laws of the State of New York.

 

(i)                                     Letter of Credit Fees.  The Borrower
shall pay to the Administrative Agent for the account of each Lender (other than
a Defaulting Lender) in accordance with its Applicable Percentage a Letter of
Credit fee (the “Letter of Credit Fee”) for each Letter of Credit equal to the
Applicable Rate times the daily amount available to be drawn under such Letter
of Credit.  For purposes of computing the daily amount available to be drawn
under any Letter of Credit, the amount of such Letter of Credit shall

 

36

--------------------------------------------------------------------------------


 

be determined in accordance with Section 1.08.  Letter of Credit Fees shall be
(i) computed on a quarterly basis in arrears and (ii) due and payable on the
last Business Day of each March, June, September and December, commencing with
the first such date to occur after the issuance of such Letter of Credit, on the
Letter of Credit Expiration Date and thereafter on written demand.  If there is
any change in the Applicable Rate during any quarter, the daily amount available
to be drawn under each Letter of Credit shall be computed and multiplied by the
Applicable Rate separately for each period during such quarter that such
Applicable Rate was in effect.

 

(j)                                     Fronting Fee and Documentary and
Processing Charges Payable to L/C Issuer.  The Borrower shall pay directly to
each L/C Issuer for its own account a fronting fee with respect to each Letter
of Credit issued by such L/C Issuer, at a rate per annum, in the case of Bank of
America, in its capacity as L/C Issuer, specified in the Fee Letter and in the
case of any other L/C Issuer, as may be agreed upon between the Borrower and
such L/C Issuer, computed on the daily amount available to be drawn under such
Letter of Credit on a quarterly basis in arrears.  Such fronting fee shall be
due and payable on the last Business Day of each March, June, September and
December in respect of the most recently-ended quarterly period (or portion
thereof, in the case of the first payment), commencing with the first such date
to occur after the issuance of such Letter of Credit, on the Letter of Credit
Expiration Date and thereafter on written demand.  For purposes of computing the
daily amount available to be drawn under any Letter of Credit, the amount of
such Letter of Credit shall be determined in accordance with Section 1.08.  In
addition, the Borrower shall pay directly to each L/C Issuer for its own account
the customary issuance, presentation, amendment and other processing fees, and
other standard costs and charges, of such L/C Issuer relating to letters of
credit disclosed to the Borrower and in effect from time to time.  Such
customary fees and standard costs and charges are due and payable on written
demand and are nonrefundable.

 

(k)                                  Conflict with Issuer Documents.  In the
event of any conflict between the terms hereof and the terms of any Issuer
Document, the terms hereof shall control.

 

(l)                                     Letters of Credit Issued for
Subsidiaries.  Notwithstanding that a Letter of Credit issued or outstanding
hereunder is in support of any obligations of, or is for the account of, a
Subsidiary, the Borrower shall be obligated to reimburse the L/C Issuer
hereunder for any and all drawings under such Letter of Credit.  The Borrower
hereby acknowledges that the issuance of Letters of Credit for the account of
Subsidiaries inures to the benefit of the Borrower, and that the Borrower’s
business derives substantial benefits from the businesses of such Subsidiaries.

 

(m)                               Determination of Exchange Rate.  On each
Revaluation Date with respect to each outstanding Letter of Credit denominated
in an Alternative Currency, the L/C Issuer shall reasonably determine the Spot
Rate as of such Revaluation Date with respect to the applicable Alternative
Currency and shall promptly notify the Administrative Agent and the Borrower
thereof and of the Dollar Equivalent of all Letters of Credit denominated in
such Alternative Currency outstanding on such Revaluation Date.  The Spot Rate
so reasonably determined shall become effective on such Revaluation Date and
shall remain effective until the next succeeding Revaluation Date.

 


2.04                        DOMESTIC SWING LINE LOANS.

 

(a)                                  The Domestic Swing Line.  Subject to the
terms and conditions set forth herein, the Domestic Swing Line Lender agrees, in
reliance upon the agreements of the other Lenders set forth in this
Section 2.04, to make loans in Dollars (each such loan, a “Domestic Swing Line
Loan”) to the Borrower from time to time on any Business Day during the
Availability Period in an aggregate amount not to exceed at any time outstanding
the amount of the Domestic Swing Line Sublimit, notwithstanding the fact that
such Domestic Swing Line Loans, when aggregated with the Applicable Percentage
of the

 

37

--------------------------------------------------------------------------------


 

Outstanding Amount of Committed Loans, Foreign Swing Line Loans and L/C
Obligations of the Lender acting as Domestic Swing Line Lender, may exceed the
amount of such Lender’s Commitment; provided, however, that after giving effect
to any Domestic Swing Line Loan, (i) the Total Outstandings shall not exceed the
Aggregate Commitments, and (ii) the aggregate Outstanding Amount of the
Committed Loans of any Lender, plus such Lender’s Applicable Percentage of the
Outstanding Amount of all L/C Obligations, plus such Lender’s Applicable
Percentage of the Outstanding Amount of all Swing Line Loans shall not exceed
such Lender’s Commitment, and provided, further, that the Borrower shall not use
the proceeds of any Domestic Swing Line Loan to refinance any outstanding
Domestic Swing Line Loan.  Within the foregoing limits, and subject to the other
terms and conditions hereof, the Borrower may borrow under this Section 2.04,
prepay under Section 2.07, and reborrow under this Section 2.04.  Each Domestic
Swing Line Loan shall be a Base Rate Loan.  Immediately upon the making of a
Domestic Swing Line Loan, each Lender shall be deemed to, and hereby irrevocably
and unconditionally agrees to, purchase from the Domestic Swing Line Lender a
risk participation in such Domestic Swing Line Loan in an amount equal to the
product of such Lender’s Applicable Percentage times the amount of such Domestic
Swing Line Loan.

 

(b)                                 Borrowing Procedures.  Each Domestic Swing
Line Borrowing shall be made upon the Borrower’s irrevocable notice to the
Domestic Swing Line Lender and the Administrative Agent, which may be given by
telephone.  Each such notice must be received by the Domestic Swing Line Lender
and the Administrative Agent not later than 1:00 p.m.  on the requested
borrowing date, and shall specify (i) the amount to be borrowed, which shall be
a minimum of $100,000, and (ii) the requested borrowing date, which shall be a
Business Day.  Each such telephonic notice must be confirmed promptly by
delivery to the Domestic Swing Line Lender and the Administrative Agent of a
written Domestic Swing Line Loan Notice, appropriately completed and signed by a
Responsible Officer of the Borrower.  Promptly after receipt by the Domestic
Swing Line Lender of any telephonic Domestic Swing Line Loan Notice, the
Domestic Swing Line Lender will confirm with the Administrative Agent (by
telephone or in writing) that the Administrative Agent has also received such
Domestic Swing Line Loan Notice and, if not, the Domestic Swing Line Lender will
notify the Administrative Agent (by telephone or in writing) of the contents
thereof.  Unless the Domestic Swing Line Lender has received notice (by
telephone or in writing) from the Administrative Agent (including at the request
of any Lender) prior to 2:00 p.m.  on the date of the proposed Domestic Swing
Line Borrowing (A) directing the Domestic Swing Line Lender not to make such
Domestic Swing Line Loan as a result of the limitations set forth in the proviso
to the first sentence of Section 2.04(a), or (B) that one or more of the
applicable conditions specified in Article IV is not then satisfied, then,
subject to the terms and conditions hereof, the Domestic Swing Line Lender will,
not later than 3:00 p.m. on the borrowing date specified in such Domestic Swing
Line Loan Notice, make the amount of its Domestic Swing Line Loan available to
the Borrower at its office by crediting the account of the Borrower on the books
of the Domestic Swing Line Lender in Same Day Funds.

 

(c)                                  Refinancing of Domestic Swing Line Loans.

 

(i)                                     The Domestic Swing Line Lender at any
time in its sole and absolute discretion may request, on behalf of the Borrower
(which hereby irrevocably authorizes the Domestic Swing Line Lender to so
request on its behalf), that each Lender make a Base Rate Committed Loan in an
amount equal to such Lender’s Applicable Percentage of the amount of Domestic
Swing Line Loans then outstanding.  Such request shall be made in writing (which
written request shall be deemed to be a Committed Loan Notice for purposes
hereof) and in accordance with the requirements of Section 2.02, without regard
to the minimum and multiples specified therein for the principal amount of Base
Rate Loans, but subject to the unutilized portion of the Aggregate Commitments. 
The Domestic Swing Line Lender shall furnish the Borrower with a copy of the
applicable Committed Loan Notice promptly after delivering such notice to the
Administrative Agent.  Each Lender shall make an amount equal to its Applicable
Percentage of the amount

 

38

--------------------------------------------------------------------------------


 

specified in such Committed Loan Notice available to the Administrative Agent in
Same Day Funds for the account of the Domestic Swing Line Lender at the
Administrative Agent’s Office for Dollar-denominated payments not later than
1:00 p.m.  on the day specified in such Committed Loan Notice, whereupon,
subject to Section 2.04(c)(ii), each Lender that so makes funds available shall
be deemed to have made a Base Rate Committed Loan to the Borrower in such
amount.  The Administrative Agent shall remit the funds so received to the
Domestic Swing Line Lender.

 

(ii)                                  If for any reason any Domestic Swing Line
Loan cannot be refinanced by such a Committed Borrowing in accordance with
Section 2.04(c)(i), the request for Base Rate Committed Loans submitted by the
Domestic Swing Line Lender as set forth herein shall be deemed to be a request
by the Domestic Swing Line Lender that each of the Lenders fund its risk
participation in the relevant Domestic Swing Line Loan and each Lender’s payment
to the Administrative Agent for the account of the Domestic Swing Line Lender
pursuant to Section 2.04(c)(i) shall be deemed payment in respect of such
participation.

 

(iii)                               If any Lender fails to make available to the
Administrative Agent for the account of the Domestic Swing Line Lender any
amount required to be paid by such Lender pursuant to the foregoing provisions
of this Section 2.04(c) by the time specified in Section 2.04(c)(i), the
Domestic Swing Line Lender shall be entitled to recover from such Lender (acting
through the Administrative Agent), on demand, such amount with interest thereon
for the period from the date such payment is required to the date on which such
payment is immediately available to the Domestic Swing Line Lender at a rate per
annum equal to the applicable Overnight Rate from time to time in effect.  A
certificate of the Domestic Swing Line Lender submitted to any Lender (through
the Administrative Agent) with respect to any amounts owing under this
clause (iii) shall be conclusive absent manifest error.

 

(iv)                              Each Lender’s obligation to make Committed
Loans or to purchase and fund risk participations in Domestic Swing Line Loans
pursuant to this Section 2.04(c) shall be absolute and unconditional and shall
not be affected by any circumstance, including (A) any setoff, counterclaim,
recoupment, defense or other right which such Lender may have against the
Domestic Swing Line Lender, the Borrower or any other Person for any reason
whatsoever, (B) the occurrence or continuance of a Default, or (C) any other
occurrence, event or condition, whether or not similar to any of the foregoing.
 No such funding of risk participations shall relieve or otherwise impair the
obligation of the Borrower to repay Domestic Swing Line Loans, together with
interest as provided herein.

 

(d)                                 Repayment of Participations.

 

(i)                                     At any time after any Lender has
purchased and funded a risk participation in a Domestic Swing Line Loan, if the
Domestic Swing Line Lender receives any payment on account of such Domestic
Swing Line Loan, the Domestic Swing Line Lender will distribute to such Lender
its Applicable Percentage of such payment (appropriately adjusted, in the case
of interest payments, to reflect the period of time during which such Lender’s
risk participation was funded) in the same funds as those received by the
Domestic Swing Line Lender.

 

(ii)                                  If any payment received by the Domestic
Swing Line Lender in respect of principal or interest on any Domestic Swing Line
Loan is required to be returned by the Domestic Swing Line Lender under any of
the circumstances described in Section 10.05 (including pursuant to any
settlement entered into by the Domestic Swing Line Lender in its discretion),
each Lender shall pay to the Domestic Swing Line Lender its Applicable
Percentage thereof on

 

39

--------------------------------------------------------------------------------


 

demand of the Administrative Agent, plus interest thereon from the date of such
demand to the date such amount is returned, at a rate per annum equal to the
applicable Overnight Rate.  The Administrative Agent will make such demand upon
the request of the Domestic Swing Line Lender.  The obligations of the Lenders
under this clause shall survive the payment in full of the Obligations and the
termination of this Agreement.

 

(e)                                  Interest for Account of Domestic Swing Line
Lender.  The Domestic Swing Line Lender shall be responsible for invoicing the
Borrower for interest on the Domestic Swing Line Loans.  Until each Lender funds
its Base Rate Committed Loan or risk participation pursuant to this Section 2.04
to refinance such Lender’s Applicable Percentage of any Domestic Swing Line
Loan, interest in respect of such Applicable Percentage shall be solely for the
account of the Domestic Swing Line Lender.

 

(f)                                    Payments Directly to Domestic Swing Line
Lender.  The Borrower shall make all payments of principal and interest in
respect of the Domestic Swing Line Loans directly to the Domestic Swing Line
Lender.

 


2.05                        FOREIGN SWING LINE LOANS.

 

(a)                                  The Foreign Swing Line.  Subject to the
terms and conditions set forth herein, the Foreign Swing Line Lender agrees, in
reliance upon the agreements of the other Lenders set forth in this
Section 2.05, to make loans in Alternative Currencies (each such loan, a
“Foreign Swing Line Loan”) to the Borrower from time to time on any Business Day
during the Availability Period in an aggregate amount not to exceed at any time
outstanding the amount of the Foreign Swing Line Sublimit, notwithstanding the
fact that such Foreign Swing Line Loans, when aggregated with the Applicable
Percentage of the Outstanding Amount of Committed Loans, Domestic Swing Line
Loans and L/C Obligations of the Lender acting as Foreign Swing Line Lender, may
exceed the amount of such Lender’s Commitment; provided, however, that after
giving effect to any Foreign Swing Line Loan, (i) the Total Outstandings shall
not exceed the Aggregate Commitments, (ii) the aggregate Outstanding Amount of
Foreign Swing Line Loans, plus the aggregate Outstanding Amount of all Committed
Loans denominated in Alternative Currencies plus the aggregate Outstanding
Amount of all L/C Obligations denominated in Alternative Currencies shall not
exceed the Alternative Currency Sublimit and (iii) the aggregate Outstanding
Amount of the Committed Loans of any Lender, plus such Lender’s Applicable
Percentage of the Outstanding Amount of all L/C Obligations, plus such Lender’s
Applicable Percentage of the Outstanding Amount of all Swing Line Loans shall
not exceed such Lender’s Commitment, and provided, further, that the Borrower
shall not use the proceeds of any Foreign Swing Line Loan to refinance any
outstanding Foreign Swing Line Loan.  Within the foregoing limits, and subject
to the other terms and conditions hereof, the Borrower may borrow under this
Section 2.05, prepay under Section 2.06, and reborrow under this Section 2.05. 
Each Foreign Swing Line Loan shall be a comprised solely of Foreign Swing Line
Base Rate Loans.  Immediately upon the making of a Foreign Swing Line Loan, each
Lender shall be deemed to, and hereby irrevocably and unconditionally agrees to,
purchase from the Foreign Swing Line Lender a risk participation in such Foreign
Swing Line Loan in an amount equal to the product of such Lender’s Applicable
Percentage times the amount of such Foreign Swing Line Loan.

 

(b)                                 Borrowing Procedures.  Each Foreign Swing
Line Borrowing shall be made upon the Borrower’s irrevocable notice to the
Foreign Swing Line Lender and the Administrative Agent, which may be given by
telephone.  Each such notice must be received by the Foreign Swing Line Lender
and the Administrative Agent not later than 11:00 a.m. one Business Day prior to
the requested borrowing date with respect to a Foreign Swing Line Borrowing in
any Alternate Currency, and shall specify (i) the currency, the amount to be
borrowed (which shall be a minimum of $100,000) and (ii) the requested borrowing
date, which shall be a Business Day.  Each such telephonic notice must be
confirmed promptly by delivery to the Foreign Swing Line Lender and the
Administrative Agent of a written Foreign Swing

 

40

--------------------------------------------------------------------------------


 

Line Loan Notice, appropriately completed and signed by a Responsible Officer of
the Borrower.  Promptly after receipt by the Foreign Swing Line Lender of any
telephonic Foreign Swing Line Loan Notice, the Foreign Swing Line Lender will
confirm with the Administrative Agent (by telephone or in writing) that the
Administrative Agent has also received such Foreign Swing Line Loan Notice and,
if not, the Foreign Swing Line Lender will notify the Administrative Agent (by
telephone or in writing) of the contents thereof.  Unless the Foreign Swing Line
Lender has received notice (by telephone or in writing) from the Administrative
Agent (including at the request of any Lender) prior to 10:00 a.m. (London time)
on the date of the proposed Foreign Swing Line Borrowing in any Alternate
Currency (other than Yen) and/or 10:00 a.m. (Tokyo time) on the date of the
proposed Foreign Swing Line Borrowing in Yen (A) directing the Foreign Swing
Line Lender not to make such Foreign Swing Line Loan as a result of the
limitations set forth in the proviso to the first sentence of Section 2.05(a),
or (B) that one or more of the applicable conditions specified in Article IV is
not then satisfied, then, subject to the terms and conditions hereof, the
Foreign Swing Line Lender will, not later than 3:00 p.m. (London Time) and/or
3:00 p.m. (Tokyo time), as applicable, on the borrowing date specified in such
Foreign Swing Line Loan Notice, make the amount of its Foreign Swing Line Loan
available to the Borrower at its office by crediting the account of the Borrower
on the books of the Foreign Swing Line Lender in Same Day Funds or by wire
transfer in immediately available funds.

 

(c)                                  Refinancing of Foreign Swing Line Loans.

 

(i)                                     The Foreign Swing Line Lender at any
time in its sole and absolute discretion may request, on behalf of the Borrower
(which hereby irrevocably authorizes the Foreign Swing Line Lender to so request
on its behalf), that each Lender make a Base Rate Committed Loan in an amount
equal to such Lender’s Applicable Percentage of the amount of Foreign Swing Line
Loans then outstanding in the Dollar Equivalent of such Alternative Currency. 
Such request shall be made in writing (which written request shall be deemed to
be a Committed Loan Notice for purposes hereof) and in accordance with the
requirements of Section 2.02, without regard to the minimum and multiples
specified therein for the principal amount of Base Rate Loans, but subject to
the unutilized portion of the Aggregate Commitments.  The Foreign Swing Line
Lender shall furnish the Borrower with a copy of the applicable Committed Loan
Notice promptly after delivering such notice to the Administrative Agent.  Each
Lender shall make an amount equal to its Applicable Percentage of the amount
specified in such Committed Loan Notice available to the Administrative Agent in
Same Day Funds for the account of the Foreign Swing Line Lender at the
Administrative Agent’s Office for the applicable currency not later not later
than 1:00 p.m. (local time) on the day specified in such Committed Loan Notice,
whereupon, subject to Section 2.05(c)(ii), each Lender that so makes funds
available shall be deemed to have made a Base Rate Committed Loan to the
Borrower in such amount.  The Administrative Agent shall remit the funds so
received to the Foreign Swing Line Lender.

 

(ii)                                  If for any reason any Foreign Swing Line
Loan cannot be refinanced by such a Committed Borrowing in accordance with
Section 2.05(c)(i), the request for Base Rate Committed Loans submitted by the
Foreign Swing Line Lender as set forth herein shall be deemed to be a request by
the Foreign Swing Line Lender that each of the Lenders fund its risk
participation in the relevant Foreign Swing Line Loan and each Lender’s payment
to the Administrative Agent for the account of the Foreign Swing Line Lender
pursuant to Section 2.05(c)(i) shall be deemed payment in respect of such
participation.

 

(iii)                               If any Lender fails to make available to the
Administrative Agent for the account of the Foreign Swing Line Lender any amount
required to be paid by such Lender pursuant to the foregoing provisions of this
Section 2.05(c) by the time specified in Section 2.05(c)(i), the Foreign Swing
Line Lender shall be entitled to recover from such Lender (acting through the

 

41

--------------------------------------------------------------------------------


 

Administrative Agent), on demand, such amount with interest thereon for the
period from the date such payment is required to the date on which such payment
is immediately available to the Foreign Swing Line Lender at a rate per annum
equal to the applicable Overnight Rate from time to time in effect.  A
certificate of the Foreign Swing Line Lender submitted to any Lender (through
the Administrative Agent) with respect to any amounts owing under this
clause (iii) shall be conclusive absent manifest error.

 

(iv)                              Each Lender’s obligation to make Committed
Loans or to purchase and fund risk participations in Foreign Swing Line Loans
pursuant to this Section 2.05(c) shall be absolute and unconditional and shall
not be affected by any circumstance, including (A) any setoff, counterclaim,
recoupment, defense or other right which such Lender may have against the
Foreign Swing Line Lender, the Borrower or any other Person for any reason
whatsoever, (B) the occurrence or continuance of a Default, or (C) any other
occurrence, event or condition, whether or not similar to any of the foregoing. 
No such funding of risk participations shall relieve or otherwise impair the
obligation of the Borrower to repay Foreign Swing Line Loans, together with
interest as provided herein.

 

(d)                                 Repayment of Participations.

 

(i)                                     At any time after any Lender has
purchased and funded a risk participation in a Foreign Swing Line Loan, if the
Foreign Swing Line Lender receives any payment on account of such Foreign Swing
Line Loan, the Foreign Swing Line Lender will distribute to such Lender its
Applicable Percentage of such payment (appropriately adjusted, in the case of
interest payments, to reflect the period of time during which such Lender’s risk
participation was funded) in the same funds as those received by the Foreign
Swing Line Lender.

 

(ii)                                  If any payment received by the Foreign
Swing Line Lender in respect of principal or interest on any Foreign Swing Line
Loan is required to be returned by the Foreign Swing Line Lender under any of
the circumstances described in Section 10.05 (including pursuant to any
settlement entered into by the Foreign Swing Line Lender in its discretion),
each Lender shall pay to the Foreign Swing Line Lender its Applicable Percentage
thereof on demand of the Administrative Agent, plus interest thereon from the
date of such demand to the date such amount is returned, at a rate per annum
equal to the applicable Overnight Rate.  The Administrative Agent will make such
demand upon the request of the Foreign Swing Line Lender.  The obligations of
the Lenders under this clause shall survive the payment in full of the
Obligations and the termination of this Agreement.

 

(e)                                  Interest for Account of Foreign Swing Line
Lender.  The Foreign Swing Line Lender shall be responsible for invoicing the
Borrower for interest on the Foreign Swing Line Loans.  Until each Lender funds
its Base Rate Committed Loan or risk participation pursuant to this Section 2.05
to refinance such Lender’s Applicable Percentage of any Foreign Swing Line Loan,
interest in respect of such Applicable Percentage shall be solely for the
account of the Foreign Swing Line Lender.

 

(f)                                    Payments Directly to Foreign Swing Line
Lender.  The Borrower shall make all payments of principal and interest in
respect of the Foreign Swing Line Loans directly to the Foreign Swing Line
Lender.

 


2.06                        PREPAYMENTS

 

(a)                                  Voluntary Prepayments of Committed Loans. 
Each Borrower may, upon notice from the Borrower to the Administrative Agent, at
any time or from time to time voluntarily prepay Committed

 

42

--------------------------------------------------------------------------------


 

Loans in whole or in part without premium or penalty; provided that (i) such
notice must be received by the Administrative Agent not later than 11:00 a.m. 
(A) three Business Days prior to any date of prepayment of Eurocurrency Rate
Loans denominated in Dollars, (B) four Business Days (or five, in the case of
prepayment of Loans denominated in Special Notice Currencies) prior to any date
of prepayment of Eurocurrency Rate Loans denominated in Alternative Currencies,
and (C) on the date of prepayment of Base Rate Committed Loans; (ii) any
prepayment of Eurocurrency Rate Loans denominated in Dollars shall be in a
principal amount of $5,000,000 or a whole multiple of $500,000 in excess
thereof; (iii) any prepayment of Eurocurrency Rate Loans denominated in
Alternative Currencies shall be in a minimum principal amount of $5,000,000 or a
whole multiple of $500,000 in excess thereof; and (iv) any prepayment of Base
Rate Committed Loans shall be in a principal amount of $500,000 or a whole
multiple of $100,000 in excess thereof or, in each case, if less, the entire
principal amount thereof then outstanding.  Each such notice shall specify the
date and amount of such prepayment and the Type(s) of Committed Loans to be
prepaid and, if Eurocurrency Loans are to be prepaid, the Interest Period(s) of
such Loans.  The Administrative Agent will promptly notify each Lender of its
receipt of each such notice, and of the amount of such Lender’s Applicable
Percentage of such prepayment.  If such notice is given by the Borrower, the
Borrower shall make such prepayment and the payment amount specified in such
notice shall be due and payable on the date specified therein.  Any prepayment
of a Eurocurrency Rate Loan shall be accompanied by all accrued interest on the
amount prepaid, together with any additional amounts required pursuant to
Section 3.05.  Each such prepayment shall be applied to the Committed Loans of
the Lenders in accordance with their respective Applicable Percentages.

 

(b)                                 Voluntary Prepayments of Domestic Swing Line
Loans.  The Borrower may, upon notice to the Domestic Swing Line Lender (with a
copy to the Administrative Agent), at any time or from time to time, voluntarily
prepay Domestic Swing Line Loans in whole or in part without premium or penalty;
provided that (i) such notice must be received by the Domestic Swing Line Lender
and the Administrative Agent not later than 1:00 p.m. on the date of the
prepayment, and (ii) any such prepayment shall be in a minimum principal amount
of $100,000.  Each such notice shall specify the date and amount of such
prepayment.  If such notice is given by the Borrower, the Borrower shall make
such prepayment and the payment amount specified in such notice shall be due and
payable on the date specified therein.

 

(c)                                  Voluntary Prepayments of Foreign Swing Line
Loans.  The Borrower may, upon notice to the Foreign Swing Line Lender (with a
copy to the Administrative Agent), at any time or from time to time, voluntarily
prepay Foreign Swing Line Loans in whole or in part without premium or penalty;
provided that (i) such notice must be received by the Foreign Swing Line Lender
and the Administrative Agent not later than 11:00 a.m. one Business Day prior to
the date of prepayment of any Foreign Swing Line Loan, and (ii) any such
prepayment shall be in a minimum principal amount of $100,000.  Each such notice
shall specify the date and amount of such prepayment.  If such notice is given
by the Borrower, the Borrower shall make such prepayment and the payment amount
specified in such notice shall be due and payable on the date specified therein.

 

(d)                                 Mandatory Prepayments.  (i)  If the
Administrative Agent notifies the Borrower at any time that the Total
Outstandings at such time exceeds the Aggregate Commitments then in effect,
then, within two Business Days after receipt of such notice, the Borrower shall
prepay Loans and/or the Borrower shall Cash Collateralize the L/C Obligations in
an aggregate amount equal to such excess; provided, however, that, subject to
the provisions of Section 2.03(g)(ii), the Borrower shall not be required to
Cash Collateralize the L/C Obligations pursuant to this Section 2.06(d) unless
after the prepayment in full of the Loans the Total Outstandings exceed the
Aggregate Commitments then in effect.  The Administrative Agent may, at any time
and from time to time after the initial deposit of such Cash Collateral, request
that additional Cash Collateral be provided in order to protect against the
results of further exchange rate fluctuations and (ii) if the Administrative
Agent notifies the Borrower at any time that the Outstanding Amount of all Loans
and L/C Obligations denominated in Alternative Currencies at

 

43

--------------------------------------------------------------------------------


 

such time exceeds an amount equal to 105% of the Alternative Currency Sublimit
then in effect, then, within three Business Days after receipt of such notice,
the Borrower shall prepay Loans in an aggregate amount sufficient to reduce such
Outstanding Amount as of such date of payment to an amount not to exceed 100% of
the Alternative Currency Sublimit then in effect.

 


2.07                        TERMINATION OR REDUCTION OF COMMITMENTS.

 

The Borrower may, upon notice to the Administrative Agent, terminate the
Aggregate Commitments, or from time to time permanently reduce the Aggregate
Commitments; provided that (i) any such notice shall be received by the
Administrative Agent not later than 11:00 a.m. five Business Days prior to the
date of termination or reduction, (ii) any such partial reduction shall be in an
aggregate amount of $5,000,000 or any whole multiple of $1,000,000 in excess
thereof, (iii) the Borrower shall not terminate or reduce the Aggregate
Commitments if, after giving effect thereto and to any concurrent prepayments
hereunder, the Total Outstandings would exceed the Aggregate Commitments, and
(iv) if, after giving effect to any reduction of the Aggregate Commitments, the
Alternative Currency Sublimit, the Letter of Credit Sublimit, the Domestic Swing
Line Sublimit or the Foreign Swing Line Sublimit exceeds the amount of the
Aggregate Commitments, such Sublimit shall be automatically reduced by the
amount of such excess.  The Administrative Agent will promptly notify the
Lenders of any such notice of termination or reduction of the Aggregate
Commitments.  The amount of any such Aggregate Commitment reduction shall not be
applied to the Alternative Currency Sublimit or the Letter of Credit Sublimit,
the Domestic Swing Line Sublimit or the Foreign Swing Line Sublimit unless
otherwise specified by the Borrower. Any reduction of the Aggregate Commitments
shall be applied to the Commitment of each Lender according to its Applicable
Percentage.  All fees accrued until the effective date of any termination of the
Aggregate Commitments shall be paid on the effective date of such termination.

 


2.08                        REPAYMENT OF LOANS.

 

(a)                                  The Borrower shall repay to the Lenders on
the Maturity Date the aggregate principal amount of Committed Loans made to the
Borrower outstanding on such date.

 

(b)                                 The Borrower shall repay each Domestic Swing
Line Loan on the earlier to occur of (i) the date fifteen (15) Business Days
after such Loan is made and (ii) the Maturity Date.

 

(c)                                  The Borrower shall repay each Foreign Swing
Line Loan on the earlier to occur of (i) twenty (20) Business Days and (ii) the
Maturity Date.

 


2.09                        INTEREST.

 

(a)                                  Subject to the provisions of subsection (b)
below, (i) each Eurocurrency Rate Loan shall bear interest on the outstanding
principal amount thereof for each Interest Period at a rate per annum equal to
the Eurocurrency Rate for such Interest Period plus the Applicable Rate plus (in
the case of a Eurocurrency Rate Loan of any Lender which is lent from a Lending
Office in the United Kingdom or a Participating Member State) the Mandatory
Cost; (ii) each Base Rate Committed Loan shall bear interest on the outstanding
principal amount thereof from the applicable borrowing date at a rate per annum
equal to the Base Rate plus the Applicable Rate; (iii) each Domestic Swing Line
Loan shall bear interest on the outstanding principal amount thereof from the
applicable borrowing date at a rate per annum equal to the Base Rate plus the
Applicable Rate; and (iv) each Foreign Swing Line Loan shall bear interest on
the outstanding principal amount thereof from the applicable borrowing date at a
rate per annum equal to the Foreign Swing Line Base Rate plus the Applicable
Rate.

 

44

--------------------------------------------------------------------------------


 

(b)                                 (i)                                     If
any amount of principal of any Loan is not paid when due (without regard to any
applicable grace periods), whether at stated maturity, by acceleration or
otherwise, such amount shall thereafter bear interest at a fluctuating interest
rate per annum at all times equal to the Default Rate to the fullest extent
permitted by applicable Laws.

 

(ii)                                  If any amount (other than principal of any
Loan) payable by the Borrower under any Loan Document is not paid when due
(without regard to any applicable grace periods), whether at stated maturity, by
acceleration or otherwise, then upon the request of the Required Lenders, such
amount shall thereafter bear interest at a fluctuating interest rate per annum
at all times equal to the Default Rate to the fullest extent permitted by
applicable Laws.

 

(iii)                               Accrued and unpaid interest on past due
amounts (including interest on past due interest) shall be due and payable upon
written demand.

 

(c)                                  Interest on each Loan shall be due and
payable in arrears on each Interest Payment Date applicable thereto and at such
other times as may be specified herein.  Interest hereunder shall be due and
payable in accordance with the terms hereof before and after judgment, and
before and after the commencement of any proceeding under any Debtor Relief Law.

 


2.10                        FEES.

 

In addition to certain fees described in subsections (i) and (j) of
Section 2.03:

 

(a)                                  Commitment Fee.  The Borrower shall pay to
the Administrative Agent for the account of each Lender (other than Defaulting
Lenders) in accordance with its Applicable Percentage, a commitment fee in
Dollars equal to the Applicable Rate times the actual daily amount by which the
Aggregate Commitments exceed the sum of (i) the Outstanding Amount of Committed
Loans and (ii) the Outstanding Amount of L/C Obligations.  The commitment fee
shall accrue at all times during the Availability Period, including at any time
during which one or more of the conditions in Article IV is not met, and shall
be due and payable quarterly in arrears on the last Business Day of each March,
June, September and December, commencing with the first such date to occur after
the Closing Date, and on the Maturity Date.  The commitment fee shall be
calculated quarterly in arrears, and if there is any change in the Applicable
Rate during any quarter, the actual daily amount shall be computed and
multiplied by the Applicable Rate separately for each period during such quarter
that such Applicable Rate was in effect.

 

(b)                                 Other Fees.  (i)  The Borrower shall pay to
BAS and the Administrative Agent for their own respective accounts, in Dollars,
fees in the amounts and at the times specified in the Fee Letter.  Such fees
shall be fully earned when paid and shall not be refundable for any reason
whatsoever and (ii) the Borrower shall pay to the Lenders, in Dollars, such fees
as shall have been separately agreed upon in writing in the amounts and at the
times so specified.  Such fees shall be fully earned when paid and shall not be
refundable for any reason whatsoever other than as a result of the failure of
the Administrative Agent or BAS, as the case may be, to comply with the terms of
this Agreement with respect to the activities for which the fees are being
charged.

 


2.11                        COMPUTATION OF INTEREST AND FEES.

 

All computations of interest for Base Rate Loans when the Base Rate is
determined by Bank of America’s “prime rate” and for Foreign Swing Line Loans
bearing interest at the Foreign Swing Line Base Rate (other than with respect to
Foreign Swing Line Loans denominated in Euros), shall be made on

 

45

--------------------------------------------------------------------------------


 

the basis of a year of 365 or 366 days, as the case may be, and actual days
elapsed.  All other computations of fees and interest shall be made on the basis
of a 360-day year and actual days elapsed (which results in more fees or
interest, as applicable, being paid than if computed on the basis of a 365-day
year), or, in the case of interest in respect of Committed Loans denominated in
Alternative Currencies as to which market practice differs from the foregoing,
in accordance with such market practice.  Interest shall accrue on each Loan for
the day on which the Loan is made, and shall not accrue on a Loan, or any
portion thereof, for the day on which the Loan or such portion is paid, provided
that any Loan that is repaid on the same day on which it is made shall, subject
to Section 2.13(a), bear interest for one day.  Each determination by the
Administrative Agent of an interest rate or fee hereunder shall be conclusive
and binding for all purposes, absent manifest error.

 


2.12                        EVIDENCE OF DEBT.

 

(a)                                  The Credit Extensions made by each Lender
shall be evidenced by one or more accounts or records maintained by such Lender
and by the Administrative Agent in the ordinary course of business.  The
accounts or records maintained by the Administrative Agent and each Lender shall
be conclusive absent manifest error of the amount of the Credit Extensions made
by the Lenders to the Borrower and the interest and payments thereon.  Any
failure to so record or any error in doing so shall not, however, limit or
otherwise affect the obligation of the Borrower hereunder to pay any amount
owing with respect to the Obligations.  In the event of any conflict between the
accounts and records maintained by any Lender and the accounts and records of
the Administrative Agent in respect of such matters, the accounts and records of
the Administrative Agent shall control in the absence of manifest error.  Upon
the request of any Lender to the Borrower made through the Administrative Agent,
the Borrower shall promptly execute and deliver to such Lender (through the
Administrative Agent) a Note, which shall evidence such Lender’s Loans to the
Borrower in addition to such accounts or records.  Each Lender may attach
schedules to a Note and endorse thereon the date, Type (if applicable), amount,
currency and maturity of its Loans and payments with respect thereto.

 

(b)                                 In addition to the accounts and records
referred to in subsection (a), each Lender and the Administrative Agent shall
maintain in accordance with its usual practice accounts or records evidencing
the purchases and sales by such Lender of participations in Letters of Credit
and Swing Line Loans.  In the event of any conflict between the accounts and
records maintained by the Administrative Agent and the accounts and records of
any Lender in respect of such matters, the accounts and records of the
Administrative Agent shall control in the absence of manifest error.

 


2.13                        PAYMENTS GENERALLY; ADMINISTRATIVE AGENT’S CLAWBACK.

 

(a)                                  General.  All payments to be made by the
Borrower shall be made without condition or deduction for any counterclaim,
defense, recoupment or setoff.  Except as otherwise expressly provided herein
and except with respect to principal of and interest on Loans denominated in an
Alternative Currency, all payments by the Borrower hereunder shall be made to
the Administrative Agent, for the account of the respective Lenders to which
such payment is owed, at the applicable Administrative Agent’s Office in Dollars
and in Same Day Funds not later than 2:00 p.m. on the date specified herein. 
Except as otherwise expressly provided herein, all payments by the Borrower
hereunder with respect to principal and interest on Loans denominated in an
Alternative Currency shall be made to the Administrative Agent, for the account
of the respective Lenders to which such payment is owed, at the applicable
Administrative Agent’s Office in such Alternative Currency and in Same Day Funds
not later than the Applicable Time specified by the Administrative Agent on the
dates specified herein.  Without limiting the generality of the foregoing, the
Administrative Agent may require that any payments due under this Agreement be
made in the United States.  If, for any reason, the Borrower is prohibited by
any

 

46

--------------------------------------------------------------------------------


 

Law from making any required payment hereunder in an Alternative Currency, the
Borrower shall make such payment in Dollars in the Dollar Equivalent of the
Alternative Currency payment amount.  The Administrative Agent will promptly
distribute to each Lender its Applicable Percentage (or other applicable share
as provided herein) of such payment in like funds as received by wire transfer
to such Lender’s Lending Office.  All payments received by the Administrative
Agent (i) after 2:00 p.m., in the case of payments in Dollars, or (ii) after the
Applicable Time specified by the Administrative Agent in the case of payments in
an Alternative Currency, shall in each case be deemed received on the next
succeeding Business Day and any applicable interest or fee shall continue to
accrue.  If any payment to be made by the Borrower shall come due on a day other
than a Business Day, payment shall be made on the next following Business Day,
and such extension of time shall be reflected in computing interest or fees, as
the case may be.

 

(b)                                 (i)                                    
Funding by Lenders; Presumption by Administrative Agent.  Unless the
Administrative Agent shall have received notice from a Lender prior to the
proposed date of any Committed Borrowing of Eurocurrency Rate Loans (or, in the
case of any Committed Borrowing of Base Rate Loans, prior to 12:00 noon on the
date of such Committed Borrowing) that such Lender will not make available to
the Administrative Agent such Lender’s share of such Committed Borrowing, the
Administrative Agent may assume that such Lender has made such share available
on such date in accordance with Section 2.02 (or, in the case of a Committed
Borrowing of Base Rate Loans, that such Lender has made such share available in
accordance with and at the time required by Section 2.02) and may, in reliance
upon such assumption, make available to the Borrower a corresponding amount.  In
such event, if a Lender has not in fact made its share of the applicable
Committed Borrowing available to the Administrative Agent, then the applicable
Lender and the Borrower severally agree to pay to the Administrative Agent
forthwith on demand such corresponding amount in Same Day Funds with interest
thereon, for each day from and including the date such amount is made available
to the Borrower to but excluding the date of payment to the Administrative
Agent, at (A) in the case of a payment to be made by such Lender, the Overnight
Rate and (B) in the case of a payment to be made by the Borrower, the interest
rate applicable to Base Rate Loans.  If the Borrower and such Lender shall pay
such interest to the Administrative Agent for the same or an overlapping period,
the Administrative Agent shall promptly remit to such Borrower the amount of
such interest paid by such Borrower for such period.  If such Lender pays its
share of the applicable Committed Borrowing to the Administrative Agent, then
the amount so paid shall constitute such Lender’s Committed Loan included in
such Committed Borrowing.  Any payment by such Borrower shall be without
prejudice to any claim such Borrower may have against a Lender that shall have
failed to make such payment to the Administrative Agent.

 

(ii)                                  Payments by Borrower; Presumptions by
Administrative Agent.  Unless the Administrative Agent shall have received
notice from a Borrower prior to the date on which any payment is due to the
Administrative Agent for the account of the Lenders or the L/C Issuer hereunder
that such Borrower will not make such payment, the Administrative Agent may
assume that such Borrower has made such payment on such date in accordance
herewith and may, in reliance upon such assumption, distribute to the Lenders or
the L/C Issuer, as the case may be, the amount due.  In such event, if such
Borrower has not in fact made such payment, then each of the Lenders or the L/C
Issuer, as the case may be, severally agrees to repay to the Administrative
Agent forthwith on demand the amount so distributed to such Lender or the L/C
Issuer, in Same Day Funds with interest thereon, for each day from and including
the date such amount is distributed to it to but excluding the date of payment
to the Administrative Agent, at the Overnight Rate.

 

A notice of the Administrative Agent to any Lender or Borrower with respect to
any amount owing under this subsection (b) shall be conclusive, absent manifest
error.

 

47

--------------------------------------------------------------------------------


 

(c)                                  Failure to Satisfy Conditions Precedent. 
If any Lender makes available to the Administrative Agent funds for any Loan to
be made by such Lender to the Borrower as provided in the foregoing provisions
of this Article II, and such funds are not made available to such Borrower by
the Administrative Agent because the conditions to the applicable Credit
Extension set forth in Article IV are not satisfied or waived in accordance with
the terms hereof, the Administrative Agent shall return such funds (in like
funds as received from such Lender) to such Lender, without interest.

 

(d)                                 Obligations of Lenders Several.  The
obligations of the Lenders hereunder to make Committed Loans, to fund
participations in Letters of Credit and Swing Line Loans and to make payments
pursuant to Section 10.04(c) are several and not joint.  The failure of any
Lender to make any Committed Loan, to fund any such participation or to make any
payment under Section 10.04(c) on any date required hereunder shall not relieve
any other Lender of its corresponding obligation to do so on such date, and no
Lender shall be responsible for the failure of any other Lender to so make its
Committed Loan, to purchase its participation or to make its payment under
Section 10.04(c).

 

(e)                                  Funding Source.  Other than the requirement
to comply with applicable Laws, nothing herein shall be deemed to obligate any
Lender to obtain the funds for any Loan in any particular place or manner or to
constitute a representation by any Lender that it has obtained or will obtain
the funds for any Loan in any particular place or manner.

 


2.14                        SHARING OF PAYMENTS BY LENDERS.

 

If any Lender shall, by exercising any right of setoff or counterclaim or
otherwise, obtain payment in respect of any principal of or interest on any of
the Committed Loans made by it, or the participations in L/C Obligations or in
Swing Line Loans held by it resulting in such Lender’s receiving payment of a
proportion of the aggregate amount of such Committed Loans or participations and
accrued interest thereon greater than its pro rata share thereof as provided
herein, then the Lender receiving such greater proportion shall (a) notify the
Administrative Agent of such fact, and (b) purchase (for cash at face value)
participations in the Committed Loans and subparticipations in L/C Obligations
and Swing Line Loans of the other Lenders, or make such other adjustments as
shall be equitable, so that the benefit of all such payments shall be shared by
the Lenders ratably in accordance with the aggregate amount of principal of and
accrued interest on their respective Committed Loans and other amounts owing
them, provided that:

 

(i)                                     if any such participations or
subparticipations are purchased and all or any portion of the payment giving
rise thereto is recovered, such participations or subparticipations shall be
rescinded and the purchase price restored to the extent of such recovery,
without interest; and

 

(ii)                                  the provisions of this Section shall not
be construed to apply to (x) any payment made by a Borrower pursuant to and in
accordance with the express terms of this Agreement or (y) any payment obtained
by a Lender as consideration for the assignment of or sale of a participation in
any of its Committed Loans or subparticipations in L/C Obligations or Swing Line
Loans to any assignee or participant, other than to the Borrower or any
Subsidiary thereof (as to which the provisions of this Section shall apply).

 

Each Loan Party consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Lender acquiring an assignment
pursuant to the foregoing arrangements may exercise against such Loan Party
rights of setoff and counterclaim with respect to such assignment as fully as if
such Lender were a direct creditor of such Loan Party in the amount of such
assignment.

 

48

--------------------------------------------------------------------------------


 


2.15                        INCREASE IN COMMITMENTS.

 

(a)                                  Request for Increase.  Provided there
exists no Default, upon notice to the Administrative Agent (which shall promptly
notify the Lenders), the Borrower may from time to time, request an increase in
the Aggregate Commitments by an amount (for all such requests) not exceeding
$200,000,000; provided that (i) any such request for an increase shall be in a
minimum amount of $25,000,000 and (ii) the Borrower may make a maximum of four
such requests.  At the time of sending such notice, the Borrower (in
consultation with the Administrative Agent) shall specify the time period within
which each Lender is requested to respond (which shall in no event be less than
ten Business Days from the date of delivery of such notice to the Lenders).

 

(b)                                 Lender Elections to Increase.  Each Lender
shall notify the Administrative Agent within such time period whether or not it
agrees to increase its Commitment and, if so, whether by an amount equal to,
greater than, or less than its Applicable Percentage of such requested
increase.  Any Lender not responding within such time period shall be deemed to
have declined to increase its Commitment.

 

(c)                                  Notification by Administrative Agent;
Additional Lenders.  The Administrative Agent shall notify the Borrower and each
Lender of the Lenders’ responses to each request made hereunder.  To achieve the
full amount of a requested increase and subject to the approval of the
Administrative Agent and the L/C Issuer (which approvals shall not be
unreasonably withheld or delayed), the Borrower may also contemporaneously with
the notice to the Lenders, invite additional Eligible Assignees to become
Lenders pursuant to a joinder agreement in form and substance reasonably
satisfactory to the Borrower, the Administrative Agent and their respective
counsel.

 

(d)                                 Effective Date and Allocations.  If the
Aggregate Commitments are increased in accordance with this Section, the
Administrative Agent and the Borrower shall determine the effective date (the
“Increase Effective Date”) and the final allocation of such increase.  The
Administrative Agent shall promptly notify the Borrower and the Lenders of the
final allocation of such increase and the Increase Effective Date.

 

(e)                                  Conditions to Effectiveness of Increase. 
As a condition precedent to such increase, the Borrower shall deliver to the
Administrative Agent a certificate of each Loan Party dated as of the Increase
Effective Date (in sufficient copies for each Lender) signed by a Responsible
Officer of such Loan Party (i) certifying and attaching the resolutions adopted
by such Loan Party approving or consenting to such increase, and (ii) certifying
that, before and after giving effect to such increase, (A) the representations
and warranties contained in Article V and the other Loan Documents are true and
correct in all material respects on and as of the Increase Effective Date,
except to the extent that such representations and warranties specifically refer
to an earlier date, in which case they are true and correct in all material
respects as of such earlier date, and except that for purposes of this
Section 2.15, the representations and warranties contained in subsection (a) of
Section 5.05 shall be deemed to refer to the most recent statements furnished
pursuant to clauses (a) and (b), respectively, of Section 6.01, and (B) no
Default has occurred and is continuing.  The Borrower shall prepay any Committed
Loans outstanding on the Increase Effective Date (and pay any additional amounts
required pursuant to Section 3.05) to the extent necessary to keep the
outstanding Committed Loans ratable with any revised Applicable Percentages
arising from any nonratable increase in the Commitments under this Section.

 

(f)                                    Conflicting Provisions.  This
Section shall supersede any provisions in Sections 2.14 or 10.01 to the
contrary.

 

49

--------------------------------------------------------------------------------


 


ARTICLE III

TAXES, YIELD PROTECTION AND ILLEGALITY

 


3.01                        TAXES.

 

(a)                                  Payments Free of Taxes.  Any and all
payments by or on account of any obligation of the Borrower hereunder or under
any other Loan Document shall be made free and clear of and without reduction or
withholding for any Indemnified Taxes or Other Taxes, provided that if the
Borrower shall be required by applicable law to deduct any Indemnified Taxes
(including any Other Taxes) from such payments, then (i) the sum payable shall
be increased as necessary so that after making all required deductions
(including deductions applicable to additional sums payable under this Section)
the Administrative Agent, Lender or L/C Issuer, as the case may be, receives an
amount equal to the sum it would have received had no such deductions been made,
(ii) the Borrower shall make such deductions and (iii) such Borrower shall
timely pay the full amount deducted to the relevant Governmental Authority in
accordance with applicable law.

 

(b)                                 Payment of Other Taxes by the Borrower. 
Without limiting the provisions of subsection (a) above, the Borrower shall
timely pay any Other Taxes to the relevant Governmental Authority in accordance
with applicable law.

 

(c)                                  Indemnification by the Borrower.  The
Borrower shall indemnify the Administrative Agent, each Lender and the L/C
Issuer, within 10 Business Days after written demand therefor, for the full
amount of any Indemnified Taxes or Other Taxes (including Indemnified Taxes or
Other Taxes imposed or asserted on or attributable to amounts payable under this
Section) paid by the Administrative Agent, such Lender or the L/C Issuer, as the
case may be, and any penalties, interest and reasonable expenses arising
therefrom or with respect thereto, whether or not such Indemnified Taxes or
Other Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority.  A certificate as to the amount of such payment or
liability together with back-up documentation supporting such reimbursement
obligations delivered to the Borrower by a Lender or the L/C Issuer (with a copy
to the Administrative Agent), or by the Administrative Agent on its own behalf
or on behalf of a Lender or the L/C Issuer, shall be conclusive absent manifest
error; provided that if the Borrower reasonably believes that such Indemnified
Taxes or Other Taxes were not correctly or legally asserted, the Administrative
Agent, Lender, or the L/C Issuer, as the case may be, will use reasonable
efforts to cooperate with the Borrower to obtain a refund of such Taxes.

 

(d)                                 Evidence of Payments.  As soon as
practicable after any payment of Indemnified Taxes or Other Taxes by the
Borrower to a Governmental Authority, such Borrower shall deliver to the
Administrative Agent the original or a certified copy of a receipt issued, if
any, by such Governmental Authority evidencing such payment, a copy of the
return reporting such payment or other evidence of such payment reasonably
satisfactory to the Administrative Agent.

 

(e)                                  Status of Lenders.  Any Foreign Lender that
is entitled to an exemption from or reduction of withholding tax under the law
of the jurisdiction in which a Borrower is resident for tax purposes, or any
treaty to which such jurisdiction is a party, with respect to payments hereunder
or under any other Loan Document shall deliver to the Borrower (with a copy to
the Administrative Agent), at the time or times prescribed by applicable law or
reasonably requested by the Borrower or the Administrative Agent, such properly
completed and executed documentation prescribed by applicable law as will permit
such payments to be made without withholding or at a reduced rate of
withholding.  In addition, any Lender, if requested by the Borrower or the
Administrative Agent, shall deliver such other documentation prescribed

 

50

--------------------------------------------------------------------------------


 

by applicable law or reasonably requested by the Borrower or the Administrative
Agent as will enable the Borrower or the Administrative Agent to determine
whether or not such Lender is subject to backup withholding or information
reporting requirements.

 

Without limiting the generality of the foregoing, any Foreign Lender shall
deliver to Borrower and the Administrative Agent (in such number of copies as
shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the request of the Borrower or the Administrative Agent, but
only if such Foreign Lender is legally entitled to do so), whichever of the
following is applicable:

 

(i)                                     duly completed copies of Internal
Revenue Service Form W-8BEN claiming eligibility for benefits of an income tax
treaty to which the United States is a party,

 

(ii)                                  duly completed copies of Internal Revenue
Service Form W-8ECI,

 

(iii)                               in the case of a Foreign Lender claiming the
benefits of the exemption for portfolio interest under section 881(c) of the
Code, (x) a certificate to the effect that such Foreign Lender is not (A) a
“bank” within the meaning of section 881(c)(3)(A) of the Code, (B) a “10 percent
shareholder” of the Borrower within the meaning of section 881(c)(3)(B) of the
Code, or (C) a “controlled foreign corporation” described in
section 881(c)(3)(C) of the Code and (y) duly completed copies of Internal
Revenue Service Form W-8BEN, or

 

(iv)                              any other form prescribed by applicable law as
a basis for claiming exemption from or a reduction in United States Federal
withholding tax duly completed together with such supplementary documentation as
may be prescribed by applicable law to permit the Borrower to determine the
withholding or deduction required to be made.

 

Without limiting the obligations of the Lenders set forth above regarding
delivery of certain forms and documents to establish each Lender’s status for
U.S.  withholding tax purposes, each Lender agrees promptly to deliver to the
Administrative Agent or the Borrower, as the Administrative Agent or the
Borrower shall reasonably request, on or prior to the Closing Date, and in a
timely fashion thereafter, such other documents and forms required by any
relevant taxing authorities under the Laws of any other jurisdiction, duly
executed and completed by such Lender, as are required under such Laws to
confirm such Lender’s entitlement to any available exemption from, or reduction
of, applicable withholding taxes in respect of all payments to be made to such
Lender outside of the U.S.  by the Borrower pursuant to this Agreement or
otherwise to establish such Lender’s status for withholding tax purposes in such
other jurisdiction.  Each Lender shall promptly (i) notify the Administrative
Agent of any change in circumstances which would modify or render invalid any
such claimed exemption or reduction, and (ii) take such steps as shall not be
materially disadvantageous to it, in the reasonable judgment of such Lender, and
as may be reasonably necessary (including the re-designation of its Lending
Office) to avoid any requirement of applicable Laws of any such jurisdiction
that the Borrower make any deduction or withholding for taxes from amounts
payable to such Lender.  Additionally, each of the Borrower shall promptly
deliver to the Administrative Agent or any Lender, as the Administrative Agent
or such Lender shall reasonably request, on or prior to the Closing Date, and in
a timely fashion thereafter, such documents and forms required by any relevant
taxing authorities under the Laws of any jurisdiction, duly executed and
completed by such Borrower, as are required to be furnished by such Lender or
the Administrative Agent under such Laws in connection with any payment by the
Administrative Agent or any Lender of Taxes or Other Taxes, or otherwise in
connection with the Loan Documents, with respect to such jurisdiction.

 

51

--------------------------------------------------------------------------------


 

(f)                                    Treatment of Certain Refunds.  If the
Administrative Agent, any Lender or the L/C Issuer determines, in its sole
discretion, that it has received a refund of any Taxes or Other Taxes as to
which it has been indemnified by the Borrower or with respect to which the
Borrower has paid additional amounts pursuant to this Section, it shall pay to
such Borrower an amount equal to such refund (but only to the extent of
indemnity payments made, or additional amounts paid, by such Borrower under this
Section with respect to the Taxes or Other Taxes giving rise to such refund),
net of all actual and reasonable out-of-pocket expenses of the Administrative
Agent, such Lender or the L/C Issuer, as the case may be, and without interest
(other than any interest paid by the relevant Governmental Authority with
respect to such refund), provided that each Borrower, upon the written request
of the Administrative Agent, such Lender or the L/C Issuer, agrees to repay the
amount paid over to such Borrower (plus any penalties, interest or other charges
imposed by the relevant Governmental Authority) to the Administrative Agent,
such Lender or the L/C Issuer in the event the Administrative Agent, such Lender
or the L/C Issuer is required to repay such refund to such Governmental
Authority.  This subsection shall not be construed to require the Administrative
Agent, any Lender or the L/C Issuer to make available its tax returns (or any
other information relating to its taxes that it deems confidential) to the
Borrower or any other Person.

 


3.02                        ILLEGALITY.

 

If, after the date hereof, any Lender determines that any Law has made it
unlawful, or that any Governmental Authority has asserted that it is unlawful,
for any Lender or its applicable Lending Office to make, maintain or fund
Eurocurrency Rate Loans (whether denominated in Dollars or an Alternative
Currency), or to determine or charge interest rates based upon the Eurocurrency
Rate, or any Governmental Authority has imposed material restrictions on the
authority of such Lender to purchase or sell, or to take deposits of, Dollars or
any Alternative Currency in the applicable interbank market, then, on notice
thereof by such Lender to the Borrower through the Administrative Agent, any
obligation of such Lender to make or continue Eurocurrency Rate Loans in the
affected currency or currencies or, in the case of Eurocurrency Rate Loans in
Dollars, to convert Base Rate Committed Loans to Eurocurrency Rate Loans, shall
be suspended until such Lender notifies the Administrative Agent and the
Borrower that the circumstances giving rise to such determination no longer
exist.  Upon receipt of such written notice, the Borrower shall, upon written
demand from such Lender (with a copy to the Administrative Agent), prepay or, if
applicable and such Loans are denominated in Dollars, convert all such
Eurocurrency Rate Loans of such Lender to Base Rate Loans, either on the last
day of the Interest Period therefor, if such Lender may lawfully continue to
maintain such Eurocurrency Rate Loans to such day, or immediately, if such
Lender may not lawfully continue to maintain such Eurocurrency Rate Loans.  Upon
any such prepayment or conversion, the Borrower shall also pay accrued interest
on the amount so prepaid or converted.

 


3.03                        INABILITY TO DETERMINE RATES.

 

If after the date hereof the Required Lenders determine that for any reason in
connection with any request for a Eurocurrency Rate Loan or a conversion to or
continuation thereof that (a) deposits (whether in Dollars or an Alternative
Currency) are not being offered to banks in the applicable offshore interbank
market for such currency for the applicable amount and Interest Period of such
Eurocurrency Rate Loan, (b) adequate and reasonable means do not exist for
determining the Eurocurrency Rate for any requested Interest Period with respect
to a proposed Eurocurrency Rate Loan (whether denominated in Dollars or an
Alternative Currency), or (c) the Eurocurrency Rate for any requested Interest
Period with respect to a proposed Eurocurrency Rate Loan does not adequately and
fairly reflect the cost to such Lenders of funding such Eurocurrency Rate Loan,
the Administrative Agent will promptly so notify the Borrower and each Lender. 
Thereafter, the obligation of the Lenders to make or maintain Eurocurrency Rate
Loans

 

52

--------------------------------------------------------------------------------


 

in the affected currency or currencies shall be suspended until the
Administrative Agent (upon the instruction of the Required Lenders) revokes such
notice.  Upon receipt of such notice, the Borrower may revoke any pending
request for a Borrowing of, conversion to or continuation of Eurocurrency Rate
Loans in the affected currency or currencies or, failing that, will be deemed to
have converted such request into a request for a Committed Borrowing of Base
Rate Loans in the amount specified therein.

 


3.04                        INCREASED COSTS; RESERVES ON EUROCURRENCY RATE
LOANS.

 

(a)                                  Increased Costs Generally.  If, after the
date hereof,:

 

(i)                                     any Change in Law shall impose, modify
or deem applicable any reserve, special deposit, compulsory loan, insurance
charge or similar requirement against assets of, deposits with or for the
account of, or credit extended or participated in by, any Lender (except (A) any
reserve requirement reflected in the Eurocurrency Rate and (B) the requirements
of the Bank of England and the Financial Services Authority or the European
Central Bank reflected in the Mandatory Cost, other than as set forth below) or
the L/C Issuer;

 

(ii)                                  any Change in Law shall subject any Lender
or the L/C Issuer to any additional tax of any kind whatsoever with respect to
this Agreement, any Letter of Credit, any participation in a Letter of Credit or
any Eurocurrency Rate Loan made by it, or change the basis of taxation of
payments to such Lender or the L/C Issuer in respect thereof (except for
Indemnified Taxes or Other Taxes covered by Section 3.01 and the imposition of,
or any change in the rate of, any Excluded Tax payable by such Lender or the L/C
Issuer);

 

(iii)                               the Mandatory Cost, as calculated hereunder,
does not represent the cost to any Lender of complying with the requirements of
the Bank of England and/or the Financial Services Authority or the European
Central Bank in relation to its making, funding or maintaining Eurocurrency Rate
Loans; or

 

(iv)                              any Change in Law shall impose on any Lender
or the L/C Issuer or the London interbank market any other condition, cost or
expense affecting this Agreement or Eurocurrency Rate Loans made by such Lender
or any Letter of Credit or participation therein;

 

and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Eurocurrency Rate Loan (or of maintaining
its obligation to make any such Loan), or to increase the cost to such Lender or
the L/C Issuer of participating in, issuing or maintaining any Letter of Credit
(or of maintaining its obligation to participate in or to issue any Letter of
Credit), or to reduce the amount of any sum received or receivable by such
Lender or the L/C Issuer hereunder (whether of principal, interest or any other
amount) then, upon written request of such Lender or the L/C Issuer, the
Borrower will pay to such Lender or the L/C Issuer, as the case may be, such
additional amount or amounts as will compensate such Lender or the L/C Issuer,
as the case may be, for such additional costs incurred or reduction suffered.

 

(b)                                 Capital Requirements.  If, after the date
hereof, any Lender or the L/C Issuer determines that any Change in Law affecting
such Lender or the L/C Issuer or any Lending Office of such Lender or such
Lender’s or the L/C Issuer’s holding company, if any, regarding capital
requirements has or would have the effect of reducing the rate of return on such
Lender’s or the L/C Issuer’s capital or on the capital of such Lender’s or the
L/C Issuer’s holding company, if any, as a consequence of this Agreement, the
Commitments of such Lender or the Loans made by, or participations in Letters of
Credit held by, such Lender, or the Letters of Credit issued by the L/C Issuer,
to a level below that which such Lender or the L/C Issuer or such Lender’s or
the L/C Issuer’s holding company could have achieved but for such

 

53

--------------------------------------------------------------------------------


 

Change in Law (taking into consideration such Lender’s or the L/C Issuer’s
policies and the policies of such Lender’s or the L/C Issuer’s holding company
with respect to capital adequacy), then from time to time the Borrower will pay
to such Lender or the L/C Issuer, as the case may be, such additional amount or
amounts as will compensate such Lender or the L/C Issuer or such Lender’s or the
L/C Issuer’s holding company for any such reduction suffered.

 

(c)                                  Certificates for Reimbursement.  A
certificate of a Lender or the L/C Issuer setting forth the amount or amounts
necessary to compensate such Lender or the L/C Issuer or its holding company
(with reasonable detail supporting such reimbursement request), as the case may
be, as specified in subsection (a) or (b) of this Section and delivered to the
Borrower shall be conclusive absent manifest error.  The Borrower shall pay such
Lender or the L/C Issuer, as the case may be, the amount shown as due on any
such certificate within 30 Business Days after receipt thereof.

 

(d)                                 Delay in Requests.  Failure or delay on the
part of any Lender or the L/C Issuer to demand compensation pursuant to the
foregoing provisions of this Section shall not constitute a waiver of such
Lender’s or the L/C Issuer’s right to demand such compensation, provided that
the Borrower shall not be required to compensate a Lender or the L/C Issuer
pursuant to the foregoing provisions of this Section for any increased costs
incurred or reductions suffered more than 180 days prior to the date that such
Lender or the L/C Issuer, as the case may be, notifies the Borrower of the
Change in Law giving rise to such increased costs or reductions and of such
Lender’s or the L/C Issuer’s intention to claim compensation therefor (except
that, if the Change in Law giving rise to such increased costs or reductions is
retroactive, then the 180 day period referred to above shall be extended to
include the period of retroactive effect thereof).

 

(e)                                  Additional Reserve Requirements.  The
Borrower shall pay each Lender, as long as such Lender shall be required to
comply with any reserve ratio requirement or analogous requirement of any
central banking or financial regulatory authority imposed in respect of the
maintenance of the Commitments or the funding of the Eurocurrency Rate Loans,
such additional costs (expressed as a percentage per annum and rounded upwards,
if necessary, to the nearest five decimal places) equal to the actual costs
allocated to such Commitment or Loan by such Lender (as determined by such
Lender in good faith, which determination shall be conclusive), which shall be
due and payable on each date on which interest is payable on such Loan, provided
the Borrower shall have received at least 30 Business Days’ prior notice (with a
copy to the Administrative Agent) of such additional costs from such Lender.  If
a Lender fails to give notice 30 Business Days prior to the relevant Interest
Payment Date, such additional costs shall be due and payable 30 Business Days
from receipt of such notice.

 


3.05                        COMPENSATION FOR LOSSES.

 

Upon written demand of any Lender (with a copy to the Administrative Agent) from
time to time, the Borrower shall promptly compensate such Lender for and hold
such Lender harmless from any loss, cost or expense incurred by it as a result
of:

 

(a)                                  any continuation, conversion, payment or
prepayment of any Loan other than a Base Rate Loan on a day other than the last
day of the Interest Period for such Loan (whether voluntary, mandatory,
automatic, by reason of acceleration, or otherwise);

 

(b)                                 any failure by the Borrower (for a reason
other than the failure of such Lender to make a Loan) to prepay, borrow,
continue or convert any Loan other than a Base Rate Loan on the date or in the
amount notified by the Borrower;

 

54

--------------------------------------------------------------------------------


 

(c)                                  any failure by the Borrower to make payment
of any Loan or drawing under any Letter of Credit (or interest due thereon)
denominated in an Alternative Currency on its scheduled due date or any payment
thereof in a different currency; or

 

(d)                                 any assignment of a Eurocurrency Rate Loan
on a day other than the last day of the Interest Period therefor as a result of
a request by the Borrower pursuant to Section 10.13;

 

including any foreign exchange losses and any loss or expense arising from the
liquidation or reemployment of funds obtained by it to maintain such Loan, from
fees payable to terminate the deposits from which such funds were obtained or
from the performance of any foreign exchange contract.

 

For purposes of calculating amounts payable by the Borrower to the Lenders under
this Section 3.05, each Lender shall be deemed to have funded each Eurocurrency
Rate Loan made by it at the Eurocurrency Base Rate used in determining the
Eurocurrency Rate for such Loan by a matching deposit or other borrowing in the
offshore interbank market for such currency for a comparable amount and for a
comparable period, whether or not such Eurocurrency Rate Loan was in fact so
funded.

 


3.06                        MITIGATION OBLIGATIONS; REPLACEMENT OF LENDERS.

 

(a)                                  Designation of a Different Lending Office. 
If any Lender requests compensation under Section 3.04, or the Borrower is
required to pay any additional amount to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 3.01, or if any
Lender gives a notice pursuant to Section 3.02, then such Lender shall use
reasonable efforts to prepare and file any certificate or document requested by
the Borrower or designate a different Lending Office for funding or booking its
Loans hereunder or to assign its rights and obligations hereunder to another of
its offices, branches or affiliates, if, in the judgment of such Lender, such
preparation, filing, designation or assignment (i) would eliminate or reduce
amounts payable pursuant to Section 3.01 or 3.04, as the case may be, in the
future, or eliminate the need for the notice pursuant to Section 3.02, as
applicable, and (ii) in each case, would not subject such Lender to any material
unreimbursed cost or expense and would not otherwise be materially
disadvantageous to such Lender.  The Borrower hereby agrees to pay all
reasonable costs and expenses incurred by any Lender in connection with any such
designation or assignment.

 

(b)                                 Replacement of Lenders.  If any Lender
requests compensation under Section 3.04, or if the Borrower is required to pay
any additional amount to any Lender or any Governmental Authority for the
account of any Lender pursuant to Section 3.01, or in the case of a refusal by a
Lender to consent to a proposed change, waiver, discharge or termination with
respect to this Agreement which has been approved by the Required Lenders as
provided in Section 10.01, the Borrower may replace such Lender in accordance
with Section 10.13.

 


3.07                        SURVIVAL.

 

All of the Borrower’s obligations under this Article III shall survive
termination of the Aggregate Commitments and repayment of all other Obligations
hereunder.

 

55

--------------------------------------------------------------------------------


 


ARTICLE IV
CONDITIONS PRECEDENT TO CREDIT EXTENSIONS

 

4.01                        Conditions of Initial Credit Extension.  The
obligation of the L/C Issuer and each Lender to make its initial Credit
Extension hereunder is subject to satisfaction or waiver of the following
conditions precedent:

 

(a)                                  The Administrative Agent’s receipt of the
following, each of which shall be originals, Adobe files or telecopies (followed
promptly by originals) unless otherwise specified, each properly executed by a
Responsible Officer of the signing Loan Party, each dated the Closing Date (or,
in the case of certificates of governmental officials, a recent date before the
Closing Date) and each in form and substance reasonably satisfactory to the
Administrative Agent and each of the Lenders:

 

(i)                                     executed counterparts of this Agreement,
sufficient in number for distribution to the Administrative Agent and the
Borrower;

 

(ii)                                  Notes executed by the Borrower in favor of
each Lender requesting Notes prior to the Closing Date;

 

(iii)                               such certificates of resolutions or other
action, incumbency certificates and/or other certificates of Responsible
Officers of each Loan Party as the Administrative Agent may reasonably require
evidencing the identity, authority and capacity of each Responsible Officer
thereof authorized to act as a Responsible Officer in connection with this
Agreement and the other Loan Documents to which such Loan Party is a party;

 

(iv)                              such documents and certifications as the
Administrative Agent may reasonably require to evidence that each Loan Party is
duly organized or formed, and that each of the Borrower and the Guarantors is
validly existing, in good standing and qualified to engage in business in its
state of organization;

 

(v)                                 a favorable opinion of Kirkland & Ellis LLP,
counsel to the Loan Parties, addressed to the Administrative Agent and each
Lender, as to the matters set forth in Exhibit J and such other matters
concerning the Loan Parties and the Loan Documents as the Administrative Agent
may reasonably request;

 

(vi)                              a certificate of a Responsible Officer of the
Borrower (A) either (I) attaching copies of all consents, licenses and approvals
required in connection with the execution, delivery and performance by such Loan
Party and the validity against such Loan Party of the Loan Documents to which it
is a party, and such consents, licenses and approvals shall be in full force and
effect, or (II) stating that no such consents, licenses or approvals are so
required; (B) that certifies that the conditions specified in Sections 4.02(a)
and (b) have been satisfied, (C) that certifies that there has been no event or
circumstance since the date of the Audited Financial Statements that has had or
could be reasonably expected to have, either individually or in the aggregate, a
Material Adverse Effect; and (D) that certifies the current Debt Ratings;

 

(vii)                           evidence that the Existing Credit Agreement has
been or concurrently with the Closing Date is being terminated and all Liens
securing obligations under the

 

56

--------------------------------------------------------------------------------


 

Existing Credit Agreement have been or concurrently with the Closing Date are
being released; and

 

(viii)                        such other assurances, certificates, documents,
consents or opinions as the Administrative Agent, the L/C Issuer, the Domestic
Swing Line Lender, the Foreign Swing Line Lender or the Required Lenders
reasonably may require.

 

(b)                                 Any invoiced fees required to be paid on or
before the Closing Date shall have been paid.

 

(c)                                  Unless waived by the Administrative Agent,
the Borrower shall have paid all reasonable fees, charges and disbursements of
counsel to the Administrative Agent to the extent invoiced prior to or on the
Closing Date.

 

Without limiting the generality of the provisions of Section 9.04, for purposes
of determining compliance with the conditions specified in this Section 4.01,
each Lender that has signed this Agreement shall be deemed to have consented to,
approved or accepted or to be satisfied with, each document or other matter
required thereunder to be consented to or approved by or acceptable or
satisfactory to a Lender unless the Administrative Agent shall have received
notice from such Lender prior to the proposed Closing Date specifying its
objection thereto.

 


4.02                        CONDITIONS TO ALL CREDIT EXTENSIONS.

 

The obligation of each Lender to honor any Request for Credit Extension (other
than a Committed Loan Notice requesting only a conversion of Committed Loans to
the other Type, or a continuation of Eurocurrency Rate Loans) is subject to the
satisfaction or waiver of following conditions precedent:

 

(a)                                  The representations and warranties of the
Borrower and each other Loan Party contained in Article V or any other Loan
Document or in any document furnished at any time under or in connection
herewith or therewith, shall be true and correct in all material respects on and
as of the date of such Credit Extension, except to the extent that such
representations and warranties specifically refer to an earlier date, in which
case they shall be true and correct in all material respects as of such earlier
date, and except that for purposes of this Section 4.02, the representations and
warranties contained in Section 5.05(a) shall be deemed to refer to the most
recent statements furnished pursuant to clauses (a) and (b), respectively, of
Section 6.01.

 

(b)                                 No Default shall exist, or would result from
such proposed Credit Extension or the application of the proceeds thereof.

 

(c)                                  The Administrative Agent and, if
applicable, the L/C Issuer, the Domestic Swing Line Lender or the Foreign Swing
Line Lender shall have received a Request for Credit Extension in accordance
with the requirements hereof.

 

(d)                                 In the case of a Credit Extension to be
denominated in an Alternative Currency, there shall not have occurred any change
in national or international financial, political or economic conditions or
currency exchange rates or exchange controls which in the reasonable opinion of
the Administrative Agent, the Required Lenders (in the case of any Committed
Loans to be denominated in an Alternative Currency) or the L/C Issuer (in the
case of any Letter of Credit to be denominated in an Alternative Currency) or
the Swing Line Lender (in the case of any Swing Line Loan to be denominated in
an Alternate Currency) in consultation with the

 

57

--------------------------------------------------------------------------------


 

Borrower would make it impracticable for such Credit Extension to be denominated
in the relevant Alternative Currency.

 

Each Request for Credit Extension (other than a Committed Loan Notice requesting
only a conversion of Committed Loans to the other Type or a continuation of
Eurocurrency Rate Loans) submitted by the Borrower shall be deemed to be a
representation and warranty that the conditions specified in Sections 4.02(a)
and (b) have been satisfied or waived on and as of the date of the applicable
Credit Extension.

 


ARTICLE V
REPRESENTATIONS AND WARRANTIES

 

Each of the Loan Parties represents and warrants to the Administrative Agent and
the Lenders that:

 


5.01                        EXISTENCE, QUALIFICATION AND POWER.

 

Each Loan Party and each Subsidiary thereof (a) is duly organized or formed,
validly existing and in good standing under the Laws of the jurisdiction of its
incorporation or organization, (b) has all requisite power and authority and all
requisite material governmental licenses, authorizations, consents and approvals
necessary to (i) own or lease its assets and carry on its business and (ii)
execute, deliver and perform its obligations under the Loan Documents to which
it is a party and (c) is duly qualified and is licensed and in good standing
under the Laws of each jurisdiction where its ownership, lease or operation of
properties or the conduct of its business requires such qualification or
license; except in each case referred to in clauses (b)(i), or (c), to the
extent that failure to do so could not reasonably be expected to have a Material
Adverse Effect.

 


5.02                        AUTHORIZATION; NO CONTRAVENTION.

 

The execution, delivery and performance by each Loan Party of each Loan Document
to which such Person is party, have been duly authorized by all necessary
corporate or other organizational action, and do not and will not (a) contravene
the terms of any of such Person’s Organization Documents; (b) conflict with or
result in any breach or contravention of, or the creation of any Lien under, or
require any payment to be made under (i) any material Contractual Obligation to
which such Person is a party or affecting such Person or the properties of such
Person or any of its Subsidiaries or (ii) any order, injunction, writ or decree
of any Governmental Authority or any arbitral award to which such Person or its
property is subject; or (c) violate any Law.

 


5.03                        GOVERNMENTAL AUTHORIZATION; OTHER CONSENTS.

 

Except for (i) filings necessary to perfect the Administrative Agent’s security
interest in the Collateral on the Collateral Pledge Effective Date or the Real
and Personal Property Effective Date, as the case may be, (ii) the release of
liens granted in connection with the termination of the Existing Credit
Agreement and (iii) approvals, consents, exemptions, authorizations or other
actions that have been obtained prior to the Closing Date, no approval, consent,
exemption, authorization, or other action by, or notice to, or filing with, any
Governmental Authority or any other Person is necessary or required in
connection with the execution, delivery or performance by, or enforcement
against, any Loan Party of this Agreement or any other Loan Document.

 

58

--------------------------------------------------------------------------------


 


5.04                        BINDING EFFECT.

 

This Agreement has been, and each other Loan Document, when delivered hereunder,
will have been, duly executed and delivered by each Loan Party that is party
thereto.  This Agreement constitutes, and each other Loan Document when so
delivered will constitute, a legal, valid and binding obligation of such Loan
Party, enforceable against each Loan Party that is party thereto in accordance
with its terms, subject to applicable bankruptcy, insolvency, fraudulent
conveyance, reorganization, moratorium or laws affecting creditors’ rights
generally and subject to general principles of equity, regardless of whether
considered in proceedings in equity or at law and by an implied covenant of good
faith and fair dealing.

 


5.05                        FINANCIAL STATEMENTS; NO MATERIAL ADVERSE EFFECT.

 

(a)                                  The Audited Financial Statements (i) were
prepared in accordance with GAAP consistently applied throughout the period
covered thereby, except as otherwise expressly noted therein; (ii) fairly
present in all material respects the financial condition of the Parent and its
Subsidiaries as of the date thereof and their results of operations for the
period covered thereby in accordance with GAAP consistently applied throughout
the period covered thereby, except as otherwise expressly noted therein; and
(iii) show all material indebtedness and other liabilities, direct or
contingent, of the Parent and its Subsidiaries as of the date thereof, including
liabilities for taxes, material commitments and Indebtedness.

 

(b)                                 Since the date of the Audited Financial
Statements, there has been no event or circumstance, either individually or in
the aggregate, that has had or could reasonably be expected to have a Material
Adverse Effect.

 

(c)                                  The consolidated forecasted balance sheet
and statements of income and cash flows of the Parent and its Subsidiaries
delivered pursuant to Section 6.01(b) were prepared in good faith on the basis
of the assumptions stated therein, which assumptions were fair in light of the
conditions existing at the time of delivery of such forecasts, and represented,
at the time of delivery, the Parent’s best estimate of its future financial
performance; provided, however, the Lenders recognize that projections as to
future events are not to be interpreted as facts and that actual results during
the period or periods covered by such projections may differ from the projected
results and such differences may be material.

 


5.06                        LITIGATION.

 

There are no actions, suits, proceedings, claims or disputes pending or, to the
knowledge of the Parent or the Borrower after due and diligent investigation,
threatened or contemplated, at law, in equity, in arbitration or before any
Governmental Authority, by or against the Parent or any of its Subsidiaries or
against any of their properties or revenues that (a) purport to affect or
pertain to this Agreement or any other Loan Document, or any of the transactions
contemplated hereby, or (b) either individually or in the aggregate, if
determined adversely, could reasonably be expected to have a Material Adverse
Effect.

 


5.07                        NO DEFAULT.

 

Neither the Parent, the borrower nor any of its Subsidiaries is in default under
or with respect to any Contractual Obligation that could reasonably be expected
to have a Material Adverse Effect.  No Default has occurred and is continuing or
would result from the consummation of the transactions contemplated by this
Agreement or any other Loan Document.

 

59

--------------------------------------------------------------------------------


 


5.08                        OWNERSHIP OF PROPERTY; LIENS.

 

Each of the Parent, the Borrower and each of its Subsidiaries has good record
and marketable title in fee simple to, or valid leasehold interests in, all real
property necessary to the conduct of its business, except for Permitted Liens.

 


5.09                        ENVIRONMENTAL COMPLIANCE.

 

The Loan Parties conduct in the ordinary course of business a review of the
effect of existing Environmental Laws and claims alleging potential liability or
responsibility for violation of any Environmental Law on their respective
businesses, operations and properties, and as a result thereof, the Borrower has
reasonably concluded that such Environmental Laws and claims could not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.

 


5.10                        TAXES.

 

Each of the Parent, the Borrower and its Subsidiaries have filed all Federal,
state and other material tax returns and reports required to be filed, and have
paid all Federal, state and other material taxes, assessments, fees and other
governmental charges levied or imposed upon them or their properties, income or
assets otherwise due and payable, except those which are being contested in good
faith by appropriate proceedings diligently conducted and for which adequate
reserves have been provided in accordance with GAAP.  There is no proposed tax
assessment against the Parent or any Subsidiary that would, if made, have a
Material Adverse Effect.

 


5.11                        ERISA COMPLIANCE.

 

(a)                                  Except as could not reasonably be expected
to have a Material Adverse Effect, each Plan is in compliance with the
applicable provisions of ERISA, the Code and other Federal or state Laws.  Each
Plan that is intended to qualify under Section 401(a) of the Code has received a
favorable determination letter from the IRS or an application for such a letter
is currently being processed by the IRS with respect thereto and, to the best
knowledge of any Loan Party, nothing has occurred which would prevent, or cause
the loss of, such qualification.  Each Loan Party and each ERISA Affiliate have
made all required contributions to each Plan subject to Section 412 of the Code,
and no application for a funding waiver or an extension of any amortization
period pursuant to Section 412 of the Code has been made with respect to any
Plan.

 

(b)                                 There are no pending or, to the best
knowledge of any Loan Party, threatened claims, actions or lawsuits, or action
by any Governmental Authority, with respect to any Plan that could reasonably be
expected to have a Material Adverse Effect.  There has been no non-exempt
prohibited transaction or violation of the fiduciary responsibility rules with
respect to any Plan that has resulted or could reasonably be expected to result
in a Material Adverse Effect.

 

(c)                                  (i)  No ERISA Event has occurred or is
reasonably expected to occur; (ii) no domestic Pension Plan has any Unfunded
Pension Liability that exceeds $75,000,000 determined in accordance with SFAS
No. 35, based on actuarial assumptions and methods used by the Plan actuaries in
the most recent actuarial valuation of the Plan; (iii) neither the Parent, the
Borrower nor any ERISA Affiliate has incurred, or reasonably expects to incur,
any liability under Title IV of ERISA with respect to any Pension Plan (other
than premiums due and not delinquent under Section 4007 of ERISA); (iv) neither
the Parent, the Borrower nor any ERISA Affiliate has incurred, or reasonably
expects to incur, any liability (and no event has occurred which, with the
giving of notice under Section 4219 of ERISA, would result in such liability)
under Sections 4201 or 4243 of ERISA with respect to a Multiemployer Plan; and
(v)

 

60

--------------------------------------------------------------------------------


 

neither the Parent, the Borrower nor any ERISA Affiliate has engaged in a
transaction that could be subject to Sections 4069 or 4212(c) of ERISA.

 


5.12                        SUBSIDIARIES.

 

The Domestic Subsidiaries and Foreign Subsidiaries of the Parent and the
Borrower and their respective jurisdictions of incorporation on the Closing Date
shall be as set forth on Schedule 5.12.  The exact legal name of each Loan Party
as of the Closing Date is as set forth on the signature pages hereto.

 


5.13                        MARGIN REGULATIONS; INVESTMENT COMPANY ACT; PUBLIC
UTILITY HOLDING COMPANY ACT.

 

(a)                                  No Loan Party is engaged or will engage,
principally or as one of its important activities, in the business of purchasing
or carrying margin stock (within the meaning of Regulation U issued by the FRB),
or extending credit for the purpose of purchasing or carrying margin stock.

 

(b)                                 None of the Parent or any of its
Subsidiaries (i) is a “holding company,” or a “subsidiary company” of a “holding
company,” or an “affiliate” of a “holding company” or of a “subsidiary company”
of a “holding company,” within the meaning of the Public Utility Holding Company
Act of 1935, or (ii) is or is required to be registered as an “investment
company” under the Investment Company Act of 1940.

 


5.14                        DISCLOSURE.

 

No report, financial statement, certificate or other written information
furnished when taken as a whole by any Loan Party to the Administrative Agent or
any Lender in connection with the transactions contemplated hereby and the
negotiation of this Agreement or delivered hereunder or under any other Loan
Document (in each case, as modified or supplemented by other information so
furnished) when taken as a whole contains any material misstatement of fact or
omits to state any material fact necessary to make the statements therein, in
the light of the circumstances under which they were made, not materially
misleading; provided that, with respect to projected financial information, the
Parent represents only that such information was prepared in good faith based
upon assumptions believed to be reasonable at the time and the Lenders
acknowledge results may differ from the projected results and such differences
may be material.

 


5.15                        COMPLIANCE WITH LAWS.

 

Each of the Parent, the Borrower and its Subsidiaries is in compliance in all
material respects with the requirements of all Laws and all orders, writs,
injunctions and decrees applicable to it or to its properties, except in such
instances in which (a) such requirement of Law or order, writ, injunction or
decree is being contested in good faith by appropriate proceedings diligently
conducted or (b) the failure to comply therewith, either individually or in the
aggregate, could not reasonably be expected to have a Material Adverse Effect.

 


5.16                        INTELLECTUAL PROPERTY; LICENSES, ETC.

 

Each of the Parent, the Borrower and its Subsidiaries own, or possess the right
to use, all of the trademarks, service marks, trade names, copyrights, patent
rights and other intellectual property rights (collectively, “IP Rights”) that
are reasonably necessary for the operation of their respective businesses,
without conflict with the rights of any other Person.

 

61

--------------------------------------------------------------------------------


 


ARTICLE VI
AFFIRMATIVE COVENANTS

 

So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation hereunder shall remain unpaid or unsatisfied (other than contingent
indemnification obligations not due and payable), or any Letter of Credit shall
remain outstanding, the Parent and the Borrower shall, and shall cause each of
their respective Subsidiaries (except in the case of the covenants set forth in
Sections 6.01, 6.02, and 6.03) to:

 


6.01                        FINANCIAL STATEMENTS.

 

Deliver to the Administrative Agent, in form and detail reasonably satisfactory
to the Administrative Agent:

 

(a)                                  within ninety (90) days after the end of
each Fiscal Year of the Parent, a consolidated balance sheet of the Parent and
its Subsidiaries as at the end of such Fiscal Year, and the related consolidated
statements of income and retained earnings, shareholders’ equity and cash flows
for such Fiscal Year, setting forth in each case in comparative form the figures
for the previous Fiscal Year, all in reasonable detail and prepared in
accordance with GAAP, audited and accompanied by a report and opinion of an
independent certified public accountant of nationally recognized standing
reasonably acceptable to the Administrative Agent, which report and opinion
shall be prepared in accordance with generally accepted auditing standards and
shall not be subject to any “going concern” or like qualification or exception
or any qualification or exception as to the scope of such audit; it being
acknowledged by the parties hereto that delivery of a copy the Parent’s Annual
Report on Form 10-K on or before the date specified above shall satisfy the
requirements of this Section 6.01(a); and

 

(b)                                 within forty-five (45) days after the end of
each of the first three Fiscal Quarters of each Fiscal Year of the Parent, a
consolidated balance sheet of the Parent and its Subsidiaries as at the end of
such Fiscal Quarter, and the related consolidated statements of income and
retained earnings and of cash flows for such Fiscal Quarter and for the portion
of the Parent’s Fiscal Year then ended, setting forth in each case in
comparative form the figures for the corresponding Fiscal Quarter of the
previous Fiscal Year and the corresponding portion of the previous Fiscal Year,
all in reasonable detail and certified by a Responsible Officer of the Parent as
fairly presenting in all material respects the financial condition, results of
operations, changes in cash flows of the Parent and its Subsidiaries in
accordance with GAAP, subject only to normal year-end audit adjustments and the
absence of footnotes; it being acknowledged by the parties hereto that delivery
of a copy the Parent’s Quarterly Report on Form 10-Q on or before the date
specified above shall satisfy the requirements of this Section 6.01(b).

 

(c)                                  no later than April 1 of each fiscal year
of the Parent, forecasts prepared by management of the Parent, in form
reasonably satisfactory to the Administrative Agent, of projections of
consolidated income statements, balance sheets and cash flow of the Parent and
its Subsidiaries on an annual basis for the immediately following fiscal year
(including the fiscal year in which the Maturity Date occurs), it being
understood that the form and scope of projections being delivered on the Closing
Date shall be deemed satisfactory for purposes of this section.

 

62

--------------------------------------------------------------------------------


 

As to any information contained in materials furnished pursuant to
Section 6.02(b), the Borrower shall not be separately required to furnish such
information under clause (a) or (b) above, but the foregoing shall not be in
derogation of the obligation of the Borrower to furnish the information and
materials described in clause (a) and (b) above at the times specified therein.

 


6.02                        CERTIFICATES; OTHER INFORMATION.

 

Deliver to the Administrative Agent (who will make available to the Lenders), in
form and detail reasonably satisfactory to the Administrative Agent:

 

(a)                                  within five Business Days after the
delivery of the financial statements required by Section 6.01, a certificate
signed by a Responsible Officer of the Borrower (i) stating that, to the best of
such Responsible Officer’s knowledge, during such period (A) no Material
Domestic Subsidiary has been formed or acquired (or, if any such Subsidiary has
been formed or acquired, the Borrower has complied with the requirements of
Section 6.12 with respect thereto) and (B) to the extent that a pledge of Equity
Interests is required under Section 6.13, stating whether the aggregate assets
of the Excluded First-Tier Foreign Subsidiaries represent more 10% of the book
value of Consolidated Assets as of the last day of the most recently ended
fiscal quarter of the Parent and/or whether the aggregate revenue of the
Excluded First-Tier Foreign Subsidiaries represent more than 10% of the
consolidated revenue of the Parent and its Subsidiaries for the period of four
consecutive fiscal quarters most recently ended and (ii) setting forth, in the
form of the Compliance Certificate, the computation of the financial covenants
in Section 7.10 as of the last day of the fiscal quarter most recently ended;

 

(b)                                 promptly, after their becoming available,
copies of all proxy statements and all registration statements filed by the
Borrower or the Parent under the Securities Act of 1933, as amended (other than
registration statements on Form S-8 or any registration statement filed in
connection with a dividend reinvestment plan), and regular and periodic reports,
if any, which the Borrower or the Parent shall have filed with the SEC (or any
governmental agency or agencies substituted therefore) under Section 13 or
Section 15(d) of the Securities and Exchange Act of 1934, as amended, or with
any national securities exchange (other than those which have already been
delivered pursuant to Section 6.01 or on Form 11-K or any successor form);
provided, that documents required to be delivered under this clause (c) which
are made available on the internet via the EDGAR, or any successor, system of
the SEC shall be deemed delivered when made so available; and

 

(c)                                  promptly, such additional information
regarding the business, financial or corporate affairs of the Parent, the
Borrower or any Subsidiary, as the Administrative Agent or any Lender may from
time to time reasonably request.

 

Documents required to be delivered pursuant to Section 6.01(a) or (b) or
Section 6.02(b) (to the extent any such documents are included in materials
otherwise filed with the SEC) may be delivered electronically and if so
delivered, shall be deemed to have been delivered on the date (i) on which the
Parent or the Borrower posts such documents; or (ii) on which such documents are
posted on the Parent’s or the Borrower’s behalf on an Internet or intranet
website, if any, to which each Lender and the Administrative Agent have access
(whether a commercial, third-party website or whether sponsored by the
Administrative Agent); provided that: (i) the Borrower shall deliver, or cause
to be delivered, paper copies of such documents to the Administrative Agent or
any Lender that requests in writing to the Borrower to deliver such paper copies
until a written request to cease delivering paper copies is given by the
Administrative Agent or such Lender and (ii) the Parent or the Borrower shall
notify (or cause a third party to notify) the Administrative Agent (by
telecopier or electronic mail) of the posting of any such

 

63

--------------------------------------------------------------------------------


 

documents and provide to the Administrative Agent by electronic mail electronic
versions (i.e., soft copies) of such documents.  Notwithstanding anything
contained herein, in every instance the Borrower shall be required to provide
paper copies of the Compliance Certificates required by Section 6.02(b) to the
Administrative Agent.  Except for such Compliance Certificates, the
Administrative Agent shall have no obligation to request the delivery or to
maintain copies of the documents referred to above, and in any event shall have
no responsibility to monitor compliance by the Parent and the Borrower with any
such request for delivery, and each Lender shall be solely responsible for
requesting delivery to it or maintaining its copies of such documents.

 

The Parent and the Borrower hereby acknowledges that (a) the Administrative
Agent and/or BAS will make available to the Lenders and the L/C Issuer materials
and/or information provided by or on behalf of the Parent and the Borrower
hereunder (collectively, “Borrower Materials”) by posting the Borrower Materials
on IntraLinks or another similar electronic system (the “Platform”) and (b)
certain of the Lenders may be “public-side” Lenders (i.e., Lenders that do not
wish to receive material non-public information with respect to the Borrower,
the Parent or its securities) (each, a “Public Lender”).  The Parent and the
Borrower hereby agree that (x) all Borrower Materials that are to be made
available to Public Lenders shall be clearly and conspicuously marked “PUBLIC”
which, at a minimum, shall mean that the word “PUBLIC” shall appear prominently
on the first page thereof; and (z) the Administrative Agent and BAS shall be
entitled to treat any Borrower Materials that are not marked “PUBLIC” as being
suitable only for posting on a portion of the Platform not designated “Public
Investor.”  Notwithstanding the foregoing, the Borrower shall not be under any
obligation to mark any Borrower Materials “PUBLIC.”

 


6.03                        NOTICES.

 

Upon knowledge of a Responsible Officer, promptly notify the Administrative
Agent:

 

(a)                                  of the occurrence of any Default;

 

(b)                                 of any matter that has resulted or could
reasonably be expected to result in a Material Adverse Effect, including (i)
breach or non-performance of, or any default under, a Contractual Obligation of
the Parent, Borrower or any Subsidiary, (ii) any dispute, litigation,
investigation, proceeding or suspension between the Parent, the Borrower or any
Subsidiary and any Governmental Authority; or (iii) the commencement of, or any
material development in, any litigation or proceeding against or by the Parent,
the Borrower or any Subsidiary, including pursuant to any applicable
Environmental Laws;

 

(c)                                  of the occurrence of any ERISA Event;

 

(d)                                 of any material change in accounting
policies or financial reporting practices by the Parent and its Subsidiaries
taken as a whole; and

 

(e)                                  of any announcement by any Rating Agency of
any change in a Debt Rating.

 

Each notice pursuant to this Section shall be accompanied by a statement of a
Responsible Officer of the Borrower setting forth details of the occurrence
referred to therein and stating what action the Borrower has taken and proposes
to take with respect thereto.

 

64

--------------------------------------------------------------------------------


 


6.04                        PAYMENT OF OBLIGATIONS.

 

Pay and discharge as the same shall become due and payable, all material tax
liabilities, assessments and governmental charges or levies upon it or its
properties or assets, unless the same are being contested in good faith by
appropriate proceedings diligently conducted and adequate reserves in accordance
with GAAP are being maintained by the Parent or the applicable Subsidiary.

 


6.05                        PRESERVATION OF EXISTENCE, ETC.

 

(a) Preserve, renew and maintain in full force and effect its legal existence
and good standing under the Laws of the jurisdiction of its organization except
in a transaction permitted by Section 7.04 or 7.05; (b) take all commercially
reasonable action to maintain all rights, privileges, permits, licenses and
franchises necessary in the conduct of its business, except to the extent that
failure to do so could not reasonably be expected to have a Material Adverse
Effect; and (c) preserve or renew in the ordinary course of business the
registration for all of its material owned and registered patents and
trademarks, the non-preservation of which could reasonably be expected to have a
Material Adverse Effect.

 


6.06                        MAINTENANCE OF PROPERTIES.

 

(a) Maintain, preserve and protect all of its material properties and equipment
necessary in the operation of its business in good working order and condition,
ordinary wear and tear, casualty and condemnation excepted; and (b) make all
necessary repairs thereto and renewals and replacements thereof except where the
failure to do so could not reasonably be expected to have a Material Adverse
Effect.

 


6.07                        MAINTENANCE OF INSURANCE.

 

Maintain with financially sound and reputable insurance companies, insurance
with respect to its properties and business against loss or damage of the kinds
customarily insured against by Persons engaged in the same or similar business,
of such types and in such amounts as are customarily carried under similar
circumstances by such other Persons.

 


6.08                        COMPLIANCE WITH LAWS.

 

Comply in all material respects with the requirements of all material Laws and
all orders, writs, injunctions and decrees applicable to it or to its business
or property, except in such instances in which (a) such requirement of Law or
order, writ, injunction or decree is being contested in good faith by
appropriate proceedings diligently conducted; or (b) the failure to comply
therewith could not reasonably be expected to have a Material Adverse Effect.

 


6.09                        BOOKS AND RECORDS.

 

(a)  Maintain proper books of record and account, in which full, true and
correct entries in conformity with GAAP consistently applied shall be made of
all material financial transactions and matters involving the material assets
and business of the Parent and its Subsidiaries; and (b) maintain such books of
record and account in material conformity with all applicable requirements of
any Governmental Authority having regulatory jurisdiction over the Parent and
its Subsidiaries.

 

65

--------------------------------------------------------------------------------


 


6.10                        INSPECTION RIGHTS.

 

Permit representatives of the Administrative Agent to visit and inspect any of
its properties and its books and records (except to the extent any such access
is restricted by a Law) at any reasonable time on a Business Day and as often as
may reasonably be desired and to discuss the business, operations, properties
and financial and other condition of the Parent, the Borrower and its
Subsidiaries with officers and employees of the Parent, the Borrower and its
Subsidiaries and with its independent certified public accountants; provided
that the Administrative Agent or such Lender shall notify the Borrower prior to
any contact with such accountants and give the Borrower the opportunity to
participate in such discussions; provided, further, that so long as no Default
has occurred and is continuing, the Administrative Agent shall be limited to one
inspection in any twelve month period.

 


6.11                        USE OF PROCEEDS.

 

Use the proceeds of the Credit Extensions for working capital, Permitted
Acquisitions, capital expenditures and other general corporate purposes
(including, without limitation, to refinance existing Indebtedness of the
Borrower under the Existing Credit Agreement on the Closing Date and to
refinance the Indebtedness under the Senior Subordinated Notes) not in
contravention of any Law or of any Loan Document.

 


6.12                        ADDITIONAL SUBSIDIARY GUARANTORS.

 

Promptly notify the Administrative Agent after the time that any Person becomes
a Material Domestic Subsidiary, and promptly thereafter (and in any event within
45 days), cause such Person to (a) become a Guarantor by executing and
delivering to the Administrative Agent a counterpart of the Joinder Agreement or
such other document as the Administrative Agent shall deem necessary for such
purpose, and (b) deliver to the Administrative Agent documents of the types
referred to in clauses (iii) and (iv) of Section 4.01(a) and to the extent
required by the Administrative Agent, favorable opinions of counsel to such
Person (which shall cover, among other things, the legality, validity, binding
effect and enforceability of the documentation referred to in clause (a)), all
in form, content and scope reasonably satisfactory to the Administrative Agent.

 


6.13                        PLEDGE OF EQUITY INTERESTS.

 

(a)                                  Within forty-five (45) Business Days
following the Collateral Pledge Effective Date (or such additional time as
deemed necessary by the Administrative Agent in its reasonable discretion), the
Loan Parties shall execute and deliver to the Administrative Agent a pledge
agreement (which shall provide for pledge by each Loan Party of 100% of the
issued and outstanding Equity Interests in each of its Domestic Subsidiaries and
65% of the total combined voting power of the Equity Interests directly owned in
each of its first tier Foreign Subsidiaries (other than Excluded First-Tier
Foreign Subsidiaries)) and the following agreements, documents and instruments,
each in form, content and scope reasonably satisfactory to the Administrative
Agent:

 

(i)                                     all certificates evidencing the Equity
Interests in the Subsidiaries of each Loan Party pledged pursuant to the pledge
agreement (including, the stock certificates representing the stock of the
Borrower), together with duly executed in blank undated stock powers if relevant
attached thereto;

 

66

--------------------------------------------------------------------------------


 

(ii)                                  duly authorized UCC financing statements
for each appropriate domestic jurisdiction as is necessary, in the
Administrative Agent’s reasonable discretion, to perfect the Lenders’ security
interest in such Equity Interests;

 

(iii)                               certified resolutions and other
organizational and authorizing documents for each such Loan Party; and

 

(iv)                              an opinion of counsel addressed to the
Administrative Agent, on behalf of the Lenders, covering such issues as
reasonably requested by the Administrative Agent, including, without limitation,
the legality, validity, binding effect and enforceability of the documentation
referred to above and the attachment and perfection of the Liens thereunder.

 

(b)                                 If at any time any Loan Party is required to
provide a Lien with respect to any Equity Interests of any of its Domestic
Subsidiaries and/or first tier Foreign Subsidiaries (other than Excluded
First-Tier Foreign Subsidiaries) to the holders of the Indebtedness permitted to
be secured hereunder, the Borrower shall cause such Persons to provide the
Administrative Agent, on the behalf of the Lenders, with an equal and ratable
lien in such Equity Interests pursuant to a pledge agreement and other documents
in form, content and scope reasonably satisfactory to the Administrative Agent
identified in Section 6.13(a) above at the same time the Borrower and such other
Persons provide a Lien on such Equity Interests to the holders of such
Indebtedness permitted to be secured hereunder.  The Borrower agrees that the
Liens contemplated by the preceding sentence may not be granted until such time
as the Lenders have entered into a satisfactory intercreditor agreement with the
holders of the Indebtedness permitted to be secured hereunder.

 


(C)                                  AT ALL TIMES FOLLOWING A COLLATERAL PLEDGE
EFFECTIVE DATE AND PRIOR TO ANY COLLATERAL PLEDGE RELEASE, WITH RESPECT TO ANY
EQUITY INTERESTS OF ANY NEWLY CREATED OR ACQUIRED DOMESTIC SUBSIDIARY OR NEWLY
CREATED OR ACQUIRED FIRST-TIER FOREIGN SUBSIDIARY (OTHER THAN AN EXCLUDED
FIRST-TIER FOREIGN SUBSIDIARY) ACQUIRED BY ANY LOAN PARTY THAT IS INTENDED TO BE
SUBJECT TO THE LIEN CREATED BY THE PLEDGE AGREEMENT (AS DESCRIBED IN
SECTION 6.13(A)) BUT WHICH IS NOT SO SUBJECT, PROMPTLY (AND IN ANY EVENT WITHIN
THIRTY (30) DAYS AFTER THE ACQUISITION, CREATION OR ISSUANCE THEREOF): (I)
EXECUTE AND DELIVER TO THE ADMINISTRATIVE AGENT SUCH AMENDMENTS TO THE PLEDGE
AGREEMENT OR SUCH OTHER DOCUMENTS AS THE ADMINISTRATIVE AGENT SHALL REASONABLY
DEEM NECESSARY TO GRANT TO THE ADMINISTRATIVE AGENT, FOR THE BENEFIT OF THE
HOLDERS OF THE OBLIGATIONS, A LIEN ON SUCH EQUITY INTERESTS (PROVIDED THAT, IN
NO EVENT, SHALL ANY LOAN PARTY BE REQUIRED TO PLEDGE MORE THAN 65% OF THE TOTAL
VOTING POWER OF THE EQUITY INTERESTS IN ANY DIRECTLY OWNED FIRST TIER FOREIGN
SUBSIDIARY), (II) TAKE ALL ACTIONS NECESSARY OR ADVISABLE TO CAUSE SUCH LIEN TO
BE DULY PERFECTED IN ACCORDANCE WITH APPLICABLE LAW, INCLUDING DELIVERING ALL
SUCH ORIGINAL STOCK CERTIFICATES, IF ANY, EVIDENCING SUCH EQUITY INTERESTS TO
THE ADMINISTRATIVE AGENT TOGETHER WITH UNDATED STOCK POWERS EXECUTED IN BLANK
THEREFOR, AND (III) IF REASONABLY REQUESTED BY THE ADMINISTRATIVE AGENT OR THE
REQUIRED LENDERS, DELIVER TO THE ADMINISTRATIVE AGENT LEGAL OPINIONS RELATING TO
THE MATTERS DESCRIBED IN CLAUSES (I) AND (II) IMMEDIATELY PRECEDING, WHICH
OPINIONS SHALL BE IN FORM AND SUBSTANCE, AND FROM COUNSEL, REASONABLY
SATISFACTORY TO THE ADMINISTRATIVE AGENT.

 

(d)                                 Promptly (and in any event within 20
Business Days) following any Collateral Pledge Release Date, the Administrative
Agent shall take all action reasonably necessary to release its Lien on the
Collateral covered by the Collateral Pledge Documents, including, without
limitation, return of stock certificates and stock powers and filing of UCC
termination statements, all at the Borrower’s expense.

 


6.14                        PLEDGE OF REAL AND PERSONAL PROPERTY.

 

(a)                                  Within forty-five (45) Business Days
following the Real and Personal Property Collateral Effective Date (or such
additional time as deemed necessary by the Administrative Agent in its
reasonable

 

67

--------------------------------------------------------------------------------


 

discretion), the Loan Parties will cause all of its owned real and personal
property (other than Excluded Property) to be subject at all times to first
priority (subject to Permitted Liens), perfected and, in the case of owned real
property, title insured Liens in favor of the Administrative Agent pursuant to
the following agreements, documents and instruments, each in form, content and
scope reasonably satisfactory to the Administrative Agent:

 

(i)                                     duly executed Real and Personal Property
Collateral Documents, necessary, in the Administrative Agent’s reasonable
discretion, to perfect the Lenders’ security interest in such real and personal
property (other than Excluded Property);

 

(ii)                                  copies of recent ALTA surveys by
registered engineers or land surveyors (including the location of special flood
hazard areas); provided, however, if any such survey is dated earlier than sixty
(60) days prior to the Real and Personal Property Collateral Effective Date, a
survey endorsement to the Lenders’ title insurance policy covering such property
depicted by the ALTA survey shall be deemed sufficient;

 

(iii)                               standard ALTA title insurance polices (which
may be in the form of a mark up to a pro forma of an applicable commitments for
such title policies) ensuring the priority of the mortgages in amounts and from
title insurance companies acceptable to the Administrative Agent.  The title
policies shall include only Permitted Liens and such other exceptions as are
reasonably acceptable to the Administrative Agent.  Copies of recorded
documentation relating to all such exceptions shall be provided to the
Administrative Agent within a reasonable time after delivery of final title
insurance policies;

 

(iv)                              copies of existing environmental reports and
other environmental documentation.

 

(v)                                 duly authorized UCC financing statements for
each appropriate domestic jurisdiction as is necessary, in the Administrative
Agent’s reasonable discretion, to perfect the Lenders’ security interest in such
personal property;

 

(vi)                              certified resolutions and other Organizational
Documents for each such Loan Party; and

 

(vii)                           an opinion of counsel addressed to the
Administrative Agent, on behalf of the Lenders, covering such issues as
reasonably requested by the Administrative Agent, including, without limitation,
the legality, validity, binding effect and enforceability of the documentation
referred to above and the attachment and perfection of the Liens thereunder.

 


(B)                                 AT ALL TIMES FOLLOWING A REAL AND PERSONAL
PROPERTY COLLATERAL EFFECTIVE DATE AND PRIOR TO ANY REAL AND PERSONAL PROPERTY
COLLATERAL RELEASE DATE, WITH RESPECT TO ANY REAL AND PERSONAL PROPERTY (OTHER
THAN EXCLUDED PROPERTY) ACQUIRED BY ANY LOAN PARTY THAT IS INTENDED TO BE
SUBJECT TO THE REAL AND PERSONAL PROPERTY COLLATERAL DOCUMENTS (AS DESCRIBED IN
SECTION 6.14(A)) BUT WHICH IS NOT SO SUBJECT, PROMPTLY (AND IN ANY EVENT WITHIN
THIRTY (30) BUSINESS DAYS AFTER THE ACQUISITION, CREATION OR ISSUANCE THEREOF):
(I) EXECUTE AND DELIVER TO THE ADMINISTRATIVE AGENT SUCH REAL AND PERSONAL
PROPERTY COLLATERAL DOCUMENTS OR SUCH AMENDMENTS OR OTHER DOCUMENTS AS THE
ADMINISTRATIVE AGENT SHALL DEEM NECESSARY IN ITS REASONABLE DISCRETION TO GRANT
TO THE ADMINISTRATIVE AGENT, FOR THE BENEFIT OF THE HOLDERS OF THE OBLIGATIONS,
A LIEN ON SUCH REAL AND PERSONAL PROPERTY (OTHER THAN EXCLUDED PROPERTY), AND
(II) IF REASONABLY REQUESTED BY THE ADMINISTRATIVE AGENT OR THE REQUIRED
LENDERS, DELIVER TO THE ADMINISTRATIVE AGENT LEGAL OPINIONS RELATING TO THE
MATTERS DESCRIBED IN CLAUSES (I) AND (II) IMMEDIATELY PRECEDING, WHICH OPINIONS
SHALL BE IN FORM AND SUBSTANCE, AND FROM COUNSEL, REASONABLY SATISFACTORY TO THE
ADMINISTRATIVE AGENT.

 

68

--------------------------------------------------------------------------------


 

(c)                                  Promptly (and in any event within 20
Business Days) following any Real and Personal Property Collateral Release Date,
the Administrative Agent shall take all action reasonably necessary to release
its Lien on the property covered by the Real and Personal Property Collateral
Documents, it being understood that, notwithstanding the foregoing, any such
Lien release shall be effective as of the Real and Personal Property Collateral
Release Date and any grant and any release of any security interest in Equity
Interests owned by the Loan Parties shall be governed by Section 6.13 hereof.

 


ARTICLE VII
NEGATIVE COVENANTS

 

So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation hereunder shall remain unpaid or unsatisfied (other than contingent
indemnification obligations not due and payable), or any Letter of Credit shall
remain outstanding, neither the Parent nor the Borrower shall, nor shall they
permit any of their respective Subsidiaries to, directly or indirectly:

 


7.01                        LIENS.

 

Create, incur, assume or suffer to exist any Lien upon any of its property,
assets or revenues, whether now owned or hereafter acquired, other than the
following (each a “Permitted Lien”):

 

(a)                                  Liens pursuant to any Loan Document;

 

(b)                                 Liens existing on the date hereof and listed
on Schedule 7.01 and any renewals or extensions thereof, provided that (i) the
amount secured or benefited thereby is not increased and (ii) any renewal or
extension of the obligations secured or benefited thereby is permitted by
Section 7.03(b);

 

(c)                                  Liens for taxes not yet due or which are
being contested in good faith and by appropriate proceedings diligently
conducted, if adequate reserves with respect thereto are maintained on the books
of the applicable Person in accordance with GAAP;

 

(d)                                 landlords’, carriers’, warehousemen’s,
mechanics’, materialmen’s, repairmen’s, customs, bankers’ and other depository
institutions’ or other like Liens arising in the ordinary course of business or
which are being contested in good faith and by appropriate proceedings
diligently conducted, if adequate reserves with respect thereto are maintained
on the books of the applicable Person;

 

(e)                                  pledges or deposits in the ordinary course
of business in connection with workers’ compensation, unemployment insurance and
other social security legislation, other than any Lien imposed by ERISA;

 

(f)                                    deposits to secure the performance of
bids, trade contracts and leases (other than Indebtedness), statutory
obligations, surety and appeal bonds, performance bonds and other obligations of
a like nature incurred in the ordinary course of business;

 

(g)                                 easements, rights-of-way, restrictions and
other similar encumbrances or charges affecting real property which, in the
aggregate, are not substantial in amount, and which do not in any case
materially detract from the value of the property subject thereto or materially
interfere

 

69

--------------------------------------------------------------------------------


 

with the ordinary conduct of the business of the applicable Person or as set
forth in the applicable Lender’s title policy or title commitment for the
property;

 

(h)                                 Liens securing judgments for the payment of
money not constituting an Event of Default under Section 8.01(h);

 

(i)                                     Liens securing Indebtedness permitted
under Section 7.03(d); provided that (i) such Liens do not at any time encumber
any property other than the property financed by such Indebtedness and (ii) the
Indebtedness secured thereby does not exceed the cost plus transaction fees or
fair market value, whichever is lower, of the property being acquired on the
date of acquisition;

 

(J)                                     LIENS ON PROPERTY OR ASSETS ACQUIRED
PURSUANT TO A PERMITTED ACQUISITION, OR ON PROPERTY OR ASSETS OF A SUBSIDIARY OF
THE BORROWER IN EXISTENCE AT THE TIME SUCH SUBSIDIARY IS ACQUIRED PURSUANT TO A
PERMITTED ACQUISITION, PROVIDED THAT (I) ANY INDEBTEDNESS THAT IS SECURED BY
SUCH LIENS IS PERMITTED TO EXIST UNDER SECTION 7.03(K), (II) THE AGGREGATE
PRINCIPAL AMOUNT OF INDEBTEDNESS SECURED BY SUCH LIENS DOES NOT EXCEED
$25,000,000, AND (III) SUCH LIENS DO NOT ATTACH TO ANY OTHER ASSET OF THE
PARENT, THE BORROWER OR ANY OF THEIR SUBSIDIARIES;

 

(K)                                  LIENS ON THE ASSETS OF NON-LOAN PARTIES
(INCLUDING THE ASSETS OF FOREIGN SUBSIDIARIES OF THE PARENT); PROVIDED THAT THE
VALUE OF ALL PROPERTY SUBJECT TO SUCH LIENS DOES NOT EXCEED $100,000,000 IN THE
AGGREGATE AT ANY TIME;

 

(L)                                     LIENS ON ANY INTEREST OF THE BORROWER OR
ANY OF ITS SUBSIDIARIES IN THE EQUIPMENT, ACCOUNTS RECEIVABLE OR OTHER ASSETS
SUBJECT TO ANY VENDOR FINANCING PROGRAM OR ANY SECURITIZATION TRANSACTION
PERMITTED HEREUNDER;

 

(m)                               licenses, leases, subleases and sublicenses
granted (including the license or sublicense of IP Rights) in the ordinary
course of business;

 

(n)                                 Liens arising from precautionary UCC
financing statement filings regarding operating leases entered into by the
Borrower or any of its Subsidiaries in the ordinary course of business;

 

(o)                                 Pledges or deposits of cash and cash
equivalents securing deductibles, self-insurance, co-payment, co-insurance,
retentions and similar obligations to providers of insurance in the ordinary
course of business;

 

(p)                                 Liens on (i) incurred premiums, dividend and
rebates which may become payable under insurance policies and loss payments
which reduce the incurred premiums on such insurance policies and (ii) rights
which may arise under state insurance guarantee funds relating to any such
insurance policy, in each case securing Indebtedness permitted to be incurred
hereunder; and

 

(q)                                 additional Liens incurred by the Parent, the
Borrower and their respective Subsidiaries, so long as the value of the property
subject to such Liens, and the Indebtedness and other obligations secured
thereby, do not in the aggregate exceed 10% of Consolidated Assets as of the end
of the immediately preceding fiscal quarter of the Parent at the time of
incurrence.

 

70

--------------------------------------------------------------------------------


 


7.02                        INVESTMENTS.

 

Make any Investments, except:

 

(a)                                  Investments held by the Parent and its
Subsidiaries in the form of cash, cash equivalents or Foreign Cash Equivalents;

 

(b)                                 Investments of (i) the Borrower in any
Guarantor and Investments of any Guarantor in the Borrower or in another
Guarantor and (ii) any non-Loan Party in any other non-Loan Party;

 

(c)                                  advances to officers, directors and
employees of the Parent and its Subsidiaries in an aggregate amount not to
exceed $5,000,000 at any time outstanding, for travel, entertainment, relocation
and analogous ordinary business purposes;

 

(d)                                 Investments consisting of extensions of
credit in the nature of accounts receivable or notes receivable arising from the
grant of trade credit or leases in the ordinary course of business, and
Investments received in satisfaction or partial satisfaction thereof from
financially troubled account debtors to the extent reasonably necessary in order
to prevent or limit loss;

 

(e)                                  Guarantees permitted by Section 7.03;

 

(f)                                    Permitted Acquisitions;

 

(g)                                 Investments in existence on the Closing Date
to Foreign Subsidiaries listed on Part A of Schedule 7.02 and any refinancings,
refundings, recharacterizations (including, without limitation, cash capital
contributions and the capitalization or forgiveness of intercompany
indebtedness), renewals or extensions thereof; provided that the amount of such
cash Investments are not increased to an amount greater than the aggregate cash
amount set forth on Part A of Schedule 7.02 during the term of this Agreement;

 

(h)                                 other Investments in existence on the
Closing Date and listed on Part B of Schedule 7.02;

 

(i)                                     Investments obtained in connection with
any Vendor Financing Program or any Securitization Transaction permitted
hereunder;

 

(j)            Investments consisting of current trade and customer accounts
receivable for goods furnished or services rendered in the ordinary course of
business and payable in accordance with customary trade terms;

 

(k)           Investments consisting of advances and prepayments to suppliers
for goods and services in the ordinary course of business;

 

(l)            Investments consisting of cash, currency or a credit balance in a
deposit account;

 

(m)          Investments consisting of deposits to secure the performance of
leases; and

 

(n)                                 other Investments, including Investments by
Loan Parties in non-Loan Parties; provided, however, that, to the extent the
Consolidated Leverage Ratio prior to and after giving effect to any such
Investment is greater than or equal to 2.25 to 1.0, the aggregate outstanding

 

71

--------------------------------------------------------------------------------


 

principal amount of all Investments made pursuant to this clause (n) shall not
exceed an aggregate amount equal to the sum of $250,000,000 increased or
decreased on a cumulative basis as of the end of each fiscal quarter of the
Parent, commencing with the fiscal quarter ending June 30, 2005, by an amount
equal to 50% of Consolidated Net Income for the fiscal quarter then ended.

 


7.03                        INDEBTEDNESS.

 

Create, incur, assume or suffer to exist any Indebtedness, except:

 

(a)                                  Indebtedness under the Loan Documents;

 

(b)                                 Indebtedness outstanding on the date hereof
and listed on Schedule 7.03 and any refinancings, refundings, renewals or
extensions thereof; provided that the amount of such Indebtedness is not
increased at the time of such refinancing, refunding, renewal or extension
except by an amount equal to a reasonable premium or other reasonable amount
paid, and fees and expenses reasonably incurred, in connection with such
refinancing and by an amount equal to any existing commitments unutilized
thereunder;

 

(c)                                  obligations (contingent or otherwise) of
any Loan Party existing or arising under any Swap Contract, provided that (i)
such obligations are (or were) entered into by such Person in the ordinary
course of business for the purpose of directly mitigating risks associated with
liabilities, commitments, investments, assets, or property held or reasonably
anticipated by such Person, or changes in the value of securities issued by such
Person, and not for purposes of speculation or taking a “market view;” and (ii)
such Swap Contract does not contain any provision exonerating the non-defaulting
party from its obligation to make payments on outstanding transactions to the
defaulting party;

 

(d)                                 Indebtedness in respect of capital leases,
Synthetic Lease Obligations and purchase money obligations for fixed or capital
assets within the limitations set forth in Section 7.01(i); provided, however,
that the aggregate amount of all such Indebtedness at any one time outstanding
shall not exceed $150,000,000;

 

(e)                                  Indebtedness constituting intercompany
loans to the extent permitted by Sections 7.02(g), 7.02(h) and 7.02(n);

 

(f)                                    Indebtedness of non-Loan Parties
(including Foreign Subsidiaries of the Parent);  provided that the aggregate
amount of such Indebtedness shall not exceed $100,000,000 at any time;

 

(g)                                 Indebtedness of the Borrower or any of its
Subsidiaries arising in the ordinary course of business of the Borrower or such
Subsidiary and owing to a financial institution providing netting services or
pooling arrangements to the Borrower and its Subsidiaries, provided that with
respect to netting services (i) such Indebtedness was incurred in respect of the
provision of such netting services with respect to intercompany Indebtedness
permitted to be made pursuant to this Agreement and (ii) such Indebtedness does
not remain outstanding for more than three (3) Business Days from the date of
its incurrence;

 

(h)                                 Indebtedness of the Loan Parties incurred
under the Senior Subordinated Notes and the other Senior Subordinated Note
Documents;

 

72

--------------------------------------------------------------------------------


 

(i)                                     unsecured Indebtedness (including
Indebtedness in the form of Guaranties) of the Borrower or any Guarantor;

 

(j)                                     Indebtedness in connection with any
Vendor Financing Program or any Securitization Transaction permitted hereunder;

 

(k)                                  Indebtedness issued and outstanding on or
prior to the date on which the property or assets of a Subsidiary of the
Borrower was acquired in a transaction constituting a Permitted Acquisition, and
any extension, renewal or replacement thereof, provided that the total of all
such Indebtedness for all such Persons taken together shall not exceed an
aggregate principal amount of $25,000,000 at any one time outstanding; and

 

(l)                                     other secured Indebtedness (including
Indebtedness in the form of a Guaranty) of the Parent, the Borrower and their
respective Subsidiaries, in an aggregate amount at any one time outstanding,
together with the aggregate amount of Indebtedness secured by Liens permitted by
Section 7.01(q), not to exceed 10% of Consolidated Assets on a pro forma basis
as of the end of the immediately preceding fiscal quarter of the Parent at the
time of incurrence.

 

provided, that, with respect to Indebtedness incurred pursuant to clauses (i)
and (l) above, prior to and after giving effect to the incurrence of any such
Indebtedness, (i) no Default shall have occurred and be continuing and (ii) the
Loan Parties shall be in pro forma compliance with the financial covenants set
forth in Section 7.10.

 


7.04                        FUNDAMENTAL CHANGES.

 

Merge, dissolve, liquidate, consolidate with or into another Person, or Dispose
of (whether in one transaction or in a series of related transactions) all or
substantially all of its assets (whether now owned or hereafter acquired) to or
in favor of any Person, except that:

 

(a)                                  any Subsidiary may merge with (i) the
Borrower, provided that the Borrower shall be the continuing or surviving
Person, or (ii) any one or more other Subsidiaries, provided that when any
Guarantor is merging with another Subsidiary, the Guarantor shall be the
continuing or surviving Person (except with respect to a merger of the Parent
and the Borrower, in which case, the Borrower shall be the continuing or
surviving Person);

 

(b)                                 any Subsidiary of the Borrower may Dispose
of all or substantially all of its assets (upon voluntary liquidation or
otherwise) to the Borrower or to another Subsidiary of the Borrower; provided
that if the transferor in such a transaction is a Guarantor, then the transferee
must either be the Borrower or a Guarantor;

 

(c)                                  so long as no Default exists or would
result therefrom, any Subsidiary of the Borrower may merge with or consolidated
with any Person in connection with (i) a Permitted Acquisition; provided that if
the acquirer is a Loan Party, then the Loan Party shall be the continuing or
surviving Person or (ii) any Disposition permitted by Section 7.05; and

 

(d)                                 so long as no Default exists or would result
therefrom, any Subsidiary of the Borrower may liquidate or dissolve or the
Parent or any Subsidiary may sell, transfer, lease or otherwise Dispose of the
assets or Equity Interests of any Subsidiary if, in each case, the Borrower
determines in good faith that such liquidation, dissolution, sale, transfer,
lease or other Disposition is in the best interests of the Borrower and is not
disadvantageous to the Lenders (it being understood that any reorganization,
liquidation, dissolution, transfer, or other Disposition (a

 

73

--------------------------------------------------------------------------------


 

 “Reorganization”) shall not be deemed disadvantageous to the Lenders solely due
to the fact that such Reorganization results in or causes the release of
Collateral otherwise obtained pursuant to Section 6.13 or Section 6.14).

 


7.05                        DISPOSITIONS.

 

Make any Disposition or enter into any agreement to make any Disposition,
except:

 

(a)                                  Dispositions of obsolete or worn out
property, whether now owned or hereafter acquired, in the ordinary course of
business;

 

(b)                                 Dispositions of inventory in the ordinary
course of business;

 

(c)                                  Dispositions of equipment or real property
to the extent that (i) such property is exchanged for credit against the
purchase price of similar replacement property or (ii) the proceeds of such
Disposition are within 270 days applied to the purchase price of such
replacement property;

 

(d)                                 Dispositions of property by any Subsidiary
to the Borrower or to another Subsidiary; provided that if the transferor of
such property is a Guarantor, the transferee thereof must either be the Borrower
or a Guarantor;

 

(e)                                  the Borrower and its Domestic Subsidiaries
may transfer assets (other than inventory) to Foreign Subsidiaries, so long as
the aggregate fair market value of all such assets so transferred (determined in
good faith by the Board of Directors or senior management of the Borrower) to
all such Foreign Subsidiaries on and after the Closing Date does not exceed in
the aggregate an amount equal to 5% of Consolidated Assets as of the end of the
immediately preceding fiscal quarter of the Parent;

 

(f)                                    the Borrower and any of its Subsidiaries
may effect Seeded Instrument Sales in connection with its Vendor Financing
Program and effect the other transactions contemplated by the definition of
Vendor Financing Program, so long as the aggregate outstanding amount of
capitalized lease obligations under Seeded Instrument Transactions effected
pursuant to this clause (e) shall not exceed $150,000,000 at any time;

 

(g)                                 Dispositions permitted by Sections 7.02
and 7.04;

 

(h)                                 Dispositions consisting of leases,
subleases, licenses and sublicenses (including the license or sublicense of IP
Rights) in the ordinary course of business;

 

(i)                                     Dispositions pursuant to any
Securitization Transaction permitted hereunder;

 

(j)                                     Dispositions of defaulted receivables or
similar instruments in the ordinary course of business and not part of a
factoring transactions;

 

(k)                                  Dispositions pursuant to any factoring
transaction; and

 

(l)                                     Dispositions by the Parent and its
Subsidiaries not otherwise permitted under this Section 7.05; provided that (i)
at the time of such Disposition, no Default shall exist or would result from
such Disposition and (ii) the aggregate book value of all property Disposed of
in reliance on this clause (h) during the term of this Agreement shall not
exceed 10% of

 

74

--------------------------------------------------------------------------------


 

Consolidated Assets as of the end of the immediately preceding fiscal quarter of
the Parent at the time of incurrence.

 


7.06                        RESTRICTED PAYMENTS.

 

Declare or make, directly or indirectly, any Restricted Payment, or incur any
obligation (contingent or otherwise) to do so, except that:

 

(a)                                  each Subsidiary of the Parent may make
Restricted Payments to any Loan Party or to any Wholly Owned Subsidiary of the
Borrower;

 

(b)                                 each Subsidiary of the Parent may declare
and make dividend payments or other distributions payable solely in the common
stock or other common Equity Interests of such Person;

 

(c)                                  each Subsidiary of the Parent may purchase,
redeem, retire, acquire or otherwise make any payment on account of any return
of capital in respect of directly or indirectly, any of its Equity Interests;

 

(d)                                 each Subsidiary of the Parent may purchase,
redeem or otherwise acquire Equity Interests issued by it with the proceeds
received from the substantially concurrent issue of new shares of its common
stock or other common Equity Interests;

 

(e)                                  any Subsidiary of the Parent may pay cash
dividend payments to its shareholders generally so long as the Borrower or its
respective Subsidiary which owns the Equity Interest in the Subsidiary paying
such dividend payment receives at least its proportionate share thereof (based
upon its relative holding of the Equity Interests in the Subsidiary paying such
dividend payment and taking into account the relative preferences, if any, of
the various classes of Equity Interests of such Subsidiary);

 

(f)                                    so long as no Default shall have occurred
and be continuing or would result therefrom, the Loan Parties may repurchase,
redeem or make such other acquisition or retirement for value of any Equity
Interests of the Parent held by any current or former employees of, or current
of former members of, the management of such Loan Party pursuant to any
management equity subscription agreement, employment agreement or stock option
agreement; provided, that the aggregate amount of all such repurchases,
redemptions, acquisitions or retirements for value of Equity Interests pursuant
to this clause (f) shall not exceed $5,000,000 in the aggregate following the
Closing Date.

 

(g)                                 so long as no Default shall have occurred
and be continuing at the time of any action described below or would result
therefrom, the Parent may declare and make cash dividend payments or other
distributions with respect to the redemption, retirement, purchase or other
acquisition of the capital stock of the Parent or the Borrower (or any warrant,
option or other rights with respect to any shares of capital stock (including
common or preferred) now or hereafter outstanding of the Parent or the Borrower)
so long as upon giving effect to such Restricted Payment on a pro forma basis as
though it had occurred on the first day of the relevant calculation period, the
Loan Parties shall be in compliance with each of the financial covenants set
forth in Section 7.10.

 

75

--------------------------------------------------------------------------------


 


7.07                        CHANGE IN NATURE OF BUSINESS.

 

ENGAGE IN ANY MATERIAL LINE OF BUSINESS SUBSTANTIALLY DIFFERENT FROM THOSE LINES
OF BUSINESS CONDUCTED BY ANY OF THE LOAN PARTIES ON THE DATE HEREOF OR ANY
BUSINESS RELATED, ANCILLARY, SUPPORTIVE SUPPLEMENTARY, COMPLIMENTARY OR
INCIDENTAL THERETO.

 


7.08                        TRANSACTIONS WITH AFFILIATES.

 

Enter into any transaction of any kind with any Affiliate of the Parent, whether
or not in the ordinary course of business, other than on fair and reasonable
terms substantially as favorable to the applicable Loan Party as would be
obtainable by such Loan Party at the time in a comparable arm’s length
transaction with a Person other than an Affiliate, provided that the foregoing
restriction shall not apply to transactions between or among the Loan Parties
and the following shall in any event be permitted: (i) the Parent and the
Borrower and its Subsidiaries may make any payments required under the “Holdings
Tax Allocation Agreement”, (ii) the transactions contemplated by the documents
governing the Vendor Financing Program, (iii) transactions permitted by this
Agreement, (iv) normal compensation, indemnities and reimbursement of reasonable
expenses of officers and directors (including stock incentive option plans and
agreements related thereto) and (v) transactions set forth on Schedule 7.08.

 


7.09                        USE OF PROCEEDS.

 

Use the proceeds of any Credit Extension, whether directly or indirectly, and
whether immediately, incidentally or ultimately, to purchase or carry margin
stock (within the meaning of Regulation U of the FRB) or to extend credit to
others for the purpose of purchasing or carrying margin stock or to refund
indebtedness originally incurred for such purpose.

 


7.10                        FINANCIAL COVENANTS.

 

(a)                                  Consolidated Interest Coverage Ratio. 
Permit the Consolidated Interest Coverage Ratio as of the end of any fiscal
quarter of the Parent to be less than 3.00 to 1.00.

 

(b)                                 Consolidated Leverage Ratio.  Permit the
Consolidated Leverage Ratio as of the end of any fiscal quarter of the Parent to
be greater than 3.00 to 1.00.

 


7.11                        MODIFICATIONS OF SUBORDINATED INDEBTEDNESS;
LIMITATION ON VOLUNTARY PREPAYMENTS OF SUBORDINATED INDEBTEDNESS.

 

(a)                                  The Parent will not, and will not permit
any of its Subsidiaries to, after the issuance thereof, amend or modify (or
permit the amendment or modification of) any of the terms of any subordinated
Indebtedness permitted under Section 7.03(h) hereunder, including without
limitation the Senior Subordinated Notes, in a manner adverse to the Lenders.

 

(b)                                 The Parent will not, and will not permit any
of its Subsidiaries to, make any voluntary or optional payment or prepayment on
or redemption, repurchase or acquisition for value of any Senior Subordinated
Notes; provided, the Borrower shall be permitted to may make voluntary
redemptions of outstanding Senior Subordinated Notes to the extent that both
immediately before and immediately after giving effect to any such payment or
prepayment of the Senior Subordinated Notes, the Total Outstandings do not
exceed an amount equal to the Aggregate Commitments minus $100,000,000.

 

76

--------------------------------------------------------------------------------


 


7.12                        DESIGNATED SENIOR DEBT.


 

The Parent will not, and will not permit any of its Subsidiaries to (i)
designate any Indebtedness (other than the Obligations) as “Designated Senior
Debt” for purposes of, and as defined in, the Senior Subordinated Note Indenture
or (ii) designate any documents with respect to any Indebtedness (other than
this Agreement) as the “Bank Credit Agreement” as defined in the Senior
Subordinated Note Indenture for purposes of the receipt of notices by the
Administrative Agent and delivery of blockage notices pursuant to the
subordination provisions of the Senior Subordinated Note Documents.

 


ARTICLE VIII
EVENTS OF DEFAULT AND REMEDIES

 


8.01                        EVENTS OF DEFAULT.

 

Any of the following shall constitute an Event of Default:

 

(a)                                  Non-Payment.  The Borrower or any other
Loan Party fails to pay (i) when and as required to be paid herein, and in the
currency required hereunder, any amount of principal of any Loan or any L/C
Obligation, or (ii) within five days after the same becomes due, any interest on
any Loan or on any L/C Obligation, or any fee due hereunder, or (iii) within
five days after the same becomes due, any other amount payable hereunder or
under any other Loan Document; or

 

(b)                                 Specific Covenants.  Any Loan Party fails to
perform or observe any term, covenant or agreement contained in any of (i)
Section 6.05 (as it relates to the Borrower’s existence) or 6.11, Article VII or
Article XI or (ii) Section 6.01, 6.02, 6.03, 6.10, 6.12, 6.13 or 6.14, and such
failure continues for 10 days; or

 

(c)                                  Other Defaults.  Any Loan Party fails to
perform or observe any other covenant or agreement (not specified in
subsection (a) or (b) above) contained in any Loan Document on its part to be
performed or observed and such failure continues for 30 days from the date that
is the earlier of (i) the date a Responsible Officer becoming aware of such
failure and (ii) the date a Responsible Officer has received written notice from
the Administrative Agent; or

 

(d)                                 Representations and Warranties.  Any
representation, warranty, certification or statement of fact made or deemed made
by or on behalf of the Borrower or any other Loan Party herein, in any other
Loan Document, or in any document delivered in connection herewith or therewith
shall be incorrect or misleading in any material respect when made or deemed
made; or

 

(e)                                  Cross-Default.  (i) Any Loan Party (A)
fails to make any payment when due, beyond the applicable grace periods,
(whether by scheduled maturity, required prepayment, acceleration, demand, or
otherwise) in respect of any Indebtedness or Guarantee (other than Indebtedness
hereunder, Indebtedness under Swap Contracts and Indebtedness under any Vendor
Financing Program) having an aggregate principal amount (including undrawn
committed or available amounts and including amounts owing to all creditors
under any combined or syndicated credit arrangement) of more than the Threshold
Amount, or (B) fails to observe or perform any other agreement or condition,
beyond the applicable grace periods, relating to any such Indebtedness or
Guarantee or contained in any instrument or agreement evidencing, securing or
relating thereto, or any other event occurs, the effect of which default or
other event is to

 

77

--------------------------------------------------------------------------------


 

cause, or to permit the holder or holders of such Indebtedness or the
beneficiary or beneficiaries of such Guarantee (or a trustee or agent on behalf
of such holder or holders or beneficiary or beneficiaries) to cause, with the
giving of notice if required, such Indebtedness to be demanded or to become due
or to be repurchased, prepaid, defeased or redeemed (automatically or
otherwise), or an offer to repurchase, prepay, defease or redeem such
Indebtedness to be made, prior to its stated maturity, or such Guarantee to
become payable or cash collateral in respect thereof to be demanded (it being
understood that any waiver of such default described in this clause (B) by the
holder or holders of such Indebtedness shall constitute a waiver of any Event of
Default under this clause (B) caused by such cross default); or (ii) there
occurs under any Swap Contract an Early Termination Date (as defined in such
Swap Contract) resulting from (A) any event of default under such Swap Contract
as to which the Borrower or any Subsidiary is the Defaulting Party (as defined
in such Swap Contract) or (B) any Termination Event (as so defined) under such
Swap Contract as to which the Borrower or any Subsidiary is an Affected Party
(as so defined) and, in either event, the Swap Termination Value owed by the
Borrower or such Subsidiary as a result thereof is greater than the Threshold
Amount; or

 

(f)                                    Insolvency Proceedings, Etc.  Any Loan
Party or any of their respective material Subsidiaries (it being understood that
with respect to the Subsidiaries collectively deemed immaterial pursuant to this
clause (f), in no case shall the aggregate amount of the assets of such
Subsidiaries (determined immediately prior to each such insolvency proceeding)
represent more than 0.50% of the Consolidated Assets as of the end of the
immediately preceding fiscal quarter of the Parent) institutes or consents to
the institution of any proceeding under any Debtor Relief Law, or makes an
assignment for the benefit of creditors; or applies for or consents to the
appointment of any receiver, trustee, custodian, conservator, liquidator,
rehabilitator or similar officer for it or for all or any material part of its
property; or any receiver, trustee, custodian, conservator, liquidator,
rehabilitator or similar officer is appointed without the application or consent
of such Person and the appointment continues undischarged or unstayed for 60
calendar days; or any proceeding under any Debtor Relief Law relating to any
such Person or to all or any material part of its property is instituted without
the consent of such Person and continues undismissed or unstayed for 60 calendar
days, or an order for relief is entered in any such proceeding; or

 

(g)                                 Inability to Pay Debts; Attachment.  (i) Any
Loan Party becomes unable or admits in writing its inability or fails generally
to pay its debts as they become due, or (ii) any writ or warrant of attachment
or execution or similar process is issued or levied against all or any material
part of the property of any such Person and is not released, vacated or fully
bonded within 60 days after its issue or levy; or

 

(h)                                 Judgments.  There is entered against any
Loan Party (i) a final judgment or order for the payment of money in an
aggregate amount exceeding the Threshold Amount (to the extent not covered by
independent third-party insurance as to which the insurer does not dispute
coverage), or (ii) any one or more non-monetary final judgments that have, or
could reasonably be expected to have, individually or in the aggregate, a
Material Adverse Effect and, in either case, (A) enforcement proceedings are
commenced by any creditor upon such judgment or order, or (B) there is a period
of 60 consecutive days during which a stay of enforcement of such judgment, by
reason of a pending appeal or otherwise, is not in effect; or

 

(i)                                     ERISA.  (i) An ERISA Event occurs with
respect to a Pension Plan or Multiemployer Plan which has resulted or could
reasonably be expected to result in liability of the Borrower under Title IV of
ERISA to the Pension Plan, Multiemployer Plan or the PBGC in an aggregate amount
in excess of $75,000,000 determined in accordance with SFAS No. 35,

 

78

--------------------------------------------------------------------------------


 

based on actuarial assumptions and methods used by the Plan actuaries in the
most recent actuarial valuation of the Plan, or (ii) the Borrower or any ERISA
Affiliate fails to pay when due, after the expiration of any applicable grace
period, any installment payment with respect to its withdrawal liability under
Section 4201 of ERISA under a Multiemployer Plan in an aggregate amount in
excess of the Threshold Amount; or

 

(j)                                     Invalidity of Loan Documents.  Any Loan
Document, at any time after its execution and delivery and for any reason other
than as expressly permitted hereunder or satisfaction in full of all the
Obligations (other than contingent indemnity obligations), ceases to be in full
force and effect; or any Loan Party contests or any other Person successfully
contests in any manner the validity or enforceability of any Loan Document; or
any Loan Party denies that it has any or further liability or obligation under
any Loan Document, or purports to revoke, terminate or rescind any Loan
Document; or

 

(k)                                  Change of Control.  There occurs any Change
of Control.

 


8.02                        REMEDIES UPON EVENT OF DEFAULT.

 

If any Event of Default occurs and is continuing, the Administrative Agent
shall, at the request of, or may, with the consent of, the Required Lenders,
take any or all of the following actions:

 

(a)                                  declare the commitment of each Lender to
make Loans and any obligation of the L/C Issuer to make L/C Credit Extensions to
be terminated, whereupon such commitments and obligation shall be terminated;

 

(b)                                 declare the unpaid principal amount of all
outstanding Loans, all interest accrued and unpaid thereon, and all other
amounts owing or payable hereunder or under any other Loan Document to be
immediately due and payable, without presentment, demand, protest or other
notice of any kind, all of which are hereby expressly waived by the Borrower;

 

(c)                                  require that the Borrower Cash
Collateralize the L/C Obligations (in an amount equal to the then Outstanding
Amount thereof); and

 

(d)                                 exercise on behalf of itself and the Lenders
all rights and remedies available to it and the Lenders under the Loan
Documents;

 

provided, however, that upon the occurrence of an actual order for relief with
respect to the Borrower under the Bankruptcy Code of the United States, the
obligation of each Lender to make Loans and any obligation of the L/C Issuer to
make L/C Credit Extensions shall automatically terminate, the unpaid principal
amount of all outstanding Loans and all interest and other amounts as aforesaid
shall automatically become due and payable, and the obligation of the Borrower
to Cash Collateralize the L/C Obligations as aforesaid shall automatically
become effective, in each case without further act of the Administrative Agent
or any Lender.

 


8.03                        APPLICATION OF FUNDS.

 

After the exercise of remedies provided for in Section 8.02 (or after the Loans
have automatically become immediately due and payable and the L/C Obligations
have automatically been required to be Cash Collateralized as set forth in the
proviso to Section 8.02), any amounts received on account of the Obligations
shall be applied by the Administrative Agent in the following order:

 

79

--------------------------------------------------------------------------------


 

First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including reasonable fees, charges and
disbursements of counsel to the Administrative Agent and amounts payable under
Article III) payable to the Administrative Agent in its capacity as such;

 

Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal, interest and Letter of
Credit Fees) payable to the Lenders and the L/C Issuer (including reasonable
fees, charges and disbursements of counsel to the respective Lenders and the L/C
Issuer and amounts payable under Article III), ratably among them in proportion
to the respective amounts described in this clause Second payable to them;

 

Third, to payment of that portion of the Obligations constituting accrued and
unpaid Letter of Credit Fees and interest on the Loans, L/C Borrowings and other
Obligations, ratably among the Lenders and the L/C Issuer in proportion to the
respective amounts described in this clause Third payable to them;

 

Fourth, to payment of that portion of the Obligations constituting unpaid
principal of the Loans and L/C Borrowings, ratably among the Lenders and the L/C
Issuer in proportion to the respective amounts described in this clause Fourth
held by them;

 

Fifth, to the Administrative Agent for the account of the L/C Issuer, to Cash
Collateralize that portion of L/C Obligations comprised of the aggregate undrawn
amount of Letters of Credit; and

 

Last, the balance, if any, to the Borrower or as otherwise required by Law.

 

Subject to Section 2.03(c), amounts used to Cash Collateralize the aggregate
undrawn amount of Letters of Credit pursuant to clause Fifth above shall be
applied to satisfy drawings under such Letters of Credit as they occur.  If any
amount remains on deposit as Cash Collateral after all Letters of Credit have
either been fully drawn or expired, such remaining amount shall be applied to
the other Obligations, if any, in the order set forth above.

 


ARTICLE IX
ADMINISTRATIVE AGENT

 


9.01                        APPOINTMENT AND AUTHORITY.

 

Each of the Lenders and the L/C Issuers hereby irrevocably appoint Bank of
America to act on its behalf as the Administrative Agent hereunder and under the
other Loan Documents and authorizes the Administrative Agent to take such
actions on its behalf and to exercise such powers as are delegated to the
Administrative Agent by the terms hereof or thereof, together with such actions
and powers as are reasonably incidental thereto.  The provisions of this
Article are solely for the benefit of the Administrative Agent, the Lenders and
the L/C Issuers, and neither the Borrower nor any other Loan Party shall have
rights as a third party beneficiary of any of such provisions.

 


9.02                        RIGHTS AS A LENDER.

 

The Person serving as the Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent and the term
“Lender” or “Lenders” shall, unless otherwise expressly indicated or unless the
context otherwise requires, include the Person serving as the Administrative
Agent hereunder in its individual capacity.  Such Person and its Affiliates may
accept deposits from, lend money to, act as the financial advisor or in any
other advisory capacity for and generally engage in any kind of business

 

80

--------------------------------------------------------------------------------


 

with the Borrower or any Subsidiary or other Affiliate thereof as if such Person
were not the Administrative Agent hereunder and without any duty to account
therefor to the Lenders.

 


9.03                        EXCULPATORY PROVISIONS.

 

The Administrative Agent shall not have any duties or obligations except those
expressly set forth herein and in the other Loan Documents.  Without limiting
the generality of the foregoing, the Administrative Agent:

 

(a)                                  shall not be subject to any fiduciary or
other implied duties, regardless of whether a Default has occurred and is
continuing;

 

(b)                                 shall not have any duty to take any
discretionary action or exercise any discretionary powers, except discretionary
rights and powers expressly contemplated hereby or by the other Loan Documents
that the Administrative Agent is required to exercise as directed in writing by
the Required Lenders (or such other number or percentage of the Lenders as shall
be expressly provided for herein or in the other Loan Documents), provided that
the Administrative Agent shall not be required to take any action that, in its
opinion or the opinion of its counsel, may expose the Administrative Agent to
liability or that is contrary to any Loan Document or applicable law; and

 

(c)                                  shall not, except as expressly set forth
herein and in the other Loan Documents, have any duty to disclose, and shall not
be liable for the failure to disclose, any information relating to the Borrower
or any of its Affiliates that is communicated to or obtained by the Person
serving as the Administrative Agent or any of its Affiliates in any capacity.

 

The Administrative Agent shall not be liable for any action taken or not taken
by it (i) with the consent or at the request of the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Sections 11.01 and 8.02) or (ii) in the absence of
its own bad faith, gross negligence or willful misconduct.  The Administrative
Agent shall be deemed not to have knowledge of any Default unless and until
notice describing such Default is given to the Administrative Agent by the
Borrower, a Lender or an L/C Issuer.

 

The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document or (v) the satisfaction
of any condition set forth in Article V or elsewhere herein, other than to
confirm receipt of items expressly required to be delivered to the
Administrative Agent.

 


9.04                        RELIANCE BY ADMINISTRATIVE AGENT.

 

The Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing (including any electronic
message, Internet or intranet website posting or other distribution) believed by
it to be genuine and to have been signed, sent or otherwise authenticated by the
proper Person.  The Administrative Agent also may rely upon any statement made
to it orally or by telephone and believed by

 

81

--------------------------------------------------------------------------------


 

it to have been made by the proper Person, and shall not incur any liability for
relying thereon.  In determining compliance with any condition hereunder to the
making of a Loan, or the issuance of a Letter of Credit, that by its terms must
be fulfilled to the satisfaction of a Lender or an L/C Issuer, the
Administrative Agent may presume that such condition is satisfactory to such
Lender or such L/C Issuer unless the Administrative Agent shall have received
notice to the contrary from such Lender or such L/C Issuer prior to the making
of such Loan or the issuance of such Letter of Credit.  The Administrative Agent
may consult with legal counsel (who may be counsel for the Borrower),
independent accountants and other experts selected by it, and shall not be
liable for any action taken or not taken by it in accordance with the advice of
any such counsel, accountants or experts.

 


9.05                        DELEGATION OF DUTIES.

 

The Administrative Agent may perform any and all of its duties and exercise its
rights and powers hereunder or under any other Loan Document by or through any
one or more sub-agents appointed by the Administrative Agent.  The
Administrative Agent and any such sub-agent may perform any and all of its
duties and exercise its rights and powers by or through their respective Related
Parties.  The exculpatory provisions of this Article shall apply to any such
sub-agent and to the Related Parties of the Administrative Agent and any such
sub-agent, and shall apply to their respective activities in connection with the
syndication of the credit facilities provided for herein as well as activities
as Administrative Agent.

 


9.06                        RESIGNATION OF ADMINISTRATIVE AGENT.

 

The Administrative Agent may at any time give notice of its resignation to the
Lenders, the L/C Issuers and the Borrower.  Upon receipt of any such notice of
resignation, the Required Lenders shall have the right, with the consent of the
Borrower (not to be unreasonably withheld), to appoint a successor, which shall
be a bank with an office in the United States, or an Affiliate of any such bank
with an office in the United States.  If no such successor shall have been so
appointed by the Required Lenders and shall have accepted such appointment
within 30 days after the retiring Administrative Agent gives notice of its
resignation, then the retiring Administrative Agent may on behalf of the Lenders
and the L/C Issuers, appoint a successor Administrative Agent meeting the
qualifications set forth above subject to the consent of the Borrower (not to be
unreasonably withheld); provided that if the Administrative Agent shall notify
the Borrower and the Lenders that no qualifying Person has accepted such
appointment or has been approved by the Borrower and the Lenders, then such
resignation shall nonetheless become effective in accordance with such notice
and (1) the retiring Administrative Agent shall be discharged from its duties
and obligations hereunder and under the other Loan Documents (except that in the
case of any collateral security held by the Administrative Agent on behalf of
the Lenders or the L/C Issuers under any of the Loan Documents, the retiring
Administrative Agent shall continue to hold such collateral security until such
time as a successor Administrative Agent is appointed) and (2) all payments,
communications and determinations provided to be made by, to or through the
Administrative Agent shall instead be made by or to each Lender and each L/C
Issuer directly, until such time as the Required Lenders with the consent of the
Borrower not to be unreasonably withheld or delayed appoint a successor
Administrative Agent as provided for above in this Section.  Upon the acceptance
of a successor’s appointment as Administrative Agent hereunder, such successor
shall succeed to and become vested with all of the rights, powers, privileges
and duties of the retiring (or retired) Administrative Agent, and the retiring
Administrative Agent shall be discharged from all of its duties and obligations
hereunder or under the other Loan Documents (if not already discharged therefrom
as provided above in this Section).  The fees payable by the Borrower to a
successor Administrative Agent shall be the same as those payable to its
predecessor unless otherwise agreed between the Borrower and such successor. 
After the retiring Administrative Agent’s resignation hereunder and under the
other Loan Documents, the provisions of this Article and Section 10.04 shall
continue in effect for the benefit of such retiring Administrative Agent, its
sub-agents

 

82

--------------------------------------------------------------------------------


 

and their respective Related Parties in respect of any actions taken or omitted
to be taken by any of them while the retiring Administrative Agent was acting as
Administrative Agent.

 

Any resignation by Bank of America as Administrative Agent pursuant to this
Section shall also constitute its resignation as an L/C Issuer, Domestic Swing
Line Lender and Foreign Swing Line Lender.  Upon the acceptance of a successor’s
appointment as Administrative Agent hereunder, (a) such successor shall succeed
to and become vested with all of the rights, powers, privileges and duties of
the resigning Administrative Agent as an L/C Issuer, the Domestic Swing Line
Lender and the Foreign Swing Line Lender, (b) the resigning Administrative Agent
shall be discharged from all of its respective duties and obligations as an L/C
Issuer and the Swing Line Lender hereunder or under the other Loan Documents,
and (c) the other L/C Issuers shall issue letters of credit in substitution for
the Letters of Credit, if any, outstanding at the time of such succession or
make other arrangements reasonably satisfactory to the retiring L/C Issuer to
effectively assume the obligations of the retiring L/C Issuer with respect to
such Letters of Credit.

 


9.07                        NON-RELIANCE ON ADMINISTRATIVE AGENT AND OTHER
LENDERS.

 

Each Lender and each L/C Issuer acknowledges that it has, independently and
without reliance upon the Administrative Agent or any other Lender or any of
their Related Parties and based on such documents and information as it has
deemed appropriate, made its own credit analysis and decision to enter into this
Agreement.  Each Lender and each L/C Issuer also acknowledges that it will,
independently and without reliance upon the Administrative Agent or any other
Lender or any of their Related Parties and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any other Loan Document or any related agreement or any document furnished
hereunder or thereunder.

 


9.08                        NO OTHER DUTIES, ETC.

 

Anything herein to the contrary notwithstanding, none of the Syndication Agent,
Book Managers or Joint Lead Arrangers listed on the cover page hereof shall have
any powers, duties or responsibilities under this Agreement or any of the other
Loan Documents, except in its capacity, as applicable, as the Administrative
Agent, a Lender, an L/C Issuer, Domestic Swing Line Lender or the Foreign Swing
Line Lender hereunder.

 


9.09                        ADMINISTRATIVE AGENT MAY FILE PROOFS OF CLAIM.

 

In case of the pendency of any receivership, insolvency, liquidation,
bankruptcy, reorganization, arrangement, adjustment, composition or other
judicial proceeding relative to any Loan Party, the Administrative Agent
(irrespective of whether the principal of any Loan or L/C Obligation shall then
be due and payable as herein expressed or by declaration or otherwise and
irrespective of whether the Administrative Agent shall have made any demand on
the Borrower) shall be entitled and empowered, by intervention in such
proceeding or otherwise

 

(a)                                  to file and prove a claim for the whole
amount of the principal and interest owing and unpaid in respect of the Loans,
L/C Obligations and all other Obligations that are owing and unpaid and to file
such other documents as may be necessary or advisable in order to have the
claims of the Lenders, any L/C Issuer and the Administrative Agent (including
any claim for the reasonable compensation, expenses, disbursements and advances
of the Lenders, the L/C Issuers and the Administrative Agent and their
respective agents and counsel and all other amounts due

 

83

--------------------------------------------------------------------------------


 

the Lenders, the L/C Issuers and the Administrative Agent under Sections 2.03(i)
and (j), 2.10 and 10.04) allowed in such judicial proceeding; and

 

(b)                                 to collect and receive any monies or other
property payable or deliverable on any such claims and to distribute the same;

 

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and each L/C Issuer to make such payments to the Administrative
Agent and, in the event that the Administrative Agent shall consent to the
making of such payments directly to the Lenders and the applicable L/C Issuer,
to pay to the Administrative Agent any amount due for the reasonable
compensation, expenses, disbursements and advances of the Administrative Agent
and its agents and counsel, and any other amounts due the Administrative Agent
under Sections 2.10 and 11.04.

 

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender or any L/C
Issuer any plan of reorganization, arrangement, adjustment or composition
affecting the Obligations or the rights of any Lender or to authorize the
Administrative Agent to vote in respect of the claim of any Lender in any such
proceeding.

 


9.10                        COLLATERAL AND GUARANTY MATTERS.

 

The Lenders, the Domestic Swing Line Lender, the Foreign Swing Line Lender and
the L/C Issuer irrevocably authorize the Administrative Agent, at its option and
in its discretion,

 

(a)                                  to release any Lien on any property granted
to or held by the Administrative Agent under any Loan Document (i) upon
termination of the Aggregate Commitments and payment in full of all Obligations
(other than contingent indemnification obligations) and the expiration or
termination of all Letters of Credit (or the receipt by the L/C Issuer of one
more backstop letters of credit in each case satisfactory to the L/C Issuer in
its reasonable discretion), (ii) that is sold or otherwise transferred or
disposed of, or to be sold, transferred or otherwise disposed of, as part of a
sale, transfer or other disposition (including, without limitation, pursuant to
a merger, consolidation, amalgamation, liquidation, winding up or dissolution)
or other transaction permitted hereunder or under any other Loan Document, (iii)
on any Collateral Pledge Release Date, (iv) on the Real and Personal Property
Collateral Release Date or (v) subject to Section 10.01, if approved, authorized
or ratified in writing by the Required Lenders; and

 

(b)                                 to release any Guarantor from its
obligations under the Guaranty if such Person ceases to be a Subsidiary as a
result of a transaction permitted hereunder.

 


ARTICLE X
MISCELLANEOUS

 


10.01                 AMENDMENTS, ETC.

 

No amendment or waiver of any provision of this Agreement or any other Loan
Document, and no consent to any departure by the Borrower or any other Loan
Party therefrom, shall be effective unless in writing signed by the Required
Lenders and the Borrower or the applicable Loan Party, as the case may be, and
acknowledged by the Administrative Agent, and each such waiver or consent shall
be effective only in the specific instance and for the specific purpose for
which given; provided, however, that no such amendment, waiver or consent shall:

 

84

--------------------------------------------------------------------------------


 

(a)                                  extend or increase the Commitment of any
Lender (or reinstate any Commitment terminated pursuant to Section 8.02) without
the written consent of such Lender;

 

(b)                                 postpone any date fixed by this Agreement or
any other Loan Document for any payment of principal, interest, fees or other
amounts due to the Lenders (or any of them) hereunder or under any other Loan
Document without the written consent of each Lender directly affected thereby;

 

(c)                                  reduce the principal of, or the rate of
interest specified herein on, any Loan or L/C Borrowing, or (subject to clause
(v) of the second proviso to this Section 10.01) any fees or other amounts
payable hereunder or under any other Loan Document without the written consent
of each Lender directly affected thereby; provided, however, that only the
consent of the Required Lenders shall be necessary (i) to amend the definition
of “Default Rate” or to waive any obligation of the Borrower to pay interest or
Letter of Credit Fees at the Default Rate or (ii) to amend any financial
covenant hereunder (or any defined term used therein) even if the effect of such
amendment would be to reduce the rate of interest on any Loan or L/C Borrowing
or to reduce any fee payable hereunder;

 

(d)                                 change Section 2.14 or Section 8.03 in a
manner that would alter the pro rata sharing of payments required thereby
without the written consent of each Lender;

 

(e)                                  amend the definition of “Alternative
Currency” without the written consent of each Lender;

 

(f)                                    change any provision of this Section or
the definition of “Required Lenders” or any other provision hereof specifying
the number or percentage of Lenders required to amend, waive or otherwise modify
any rights hereunder or make any determination or grant any consent hereunder
without the written consent of each Lender;

 

(g)                                 except as the result of or in connection
with the release of Collateral set forth in Section 6.13 or Section 6.14, as the
case may be, release all or substantially all of the Collateral to the extent
provided hereunder; or

 

(h)                                 except as the result of or in connection
with a dissolution, merger or disposition of a Loan Party not prohibited by
Section 7.04 or Section 7.05, release the Parent, the Borrower or substantially
all of the other Loan Parties from its or their obligations under the Loan
Documents (including, their respective Obligations under Article XI);

 

and, provided further, that (i) no amendment, waiver or consent shall, unless in
writing and signed by the L/C Issuer in addition to the Lenders required above,
affect the rights or duties of the L/C Issuer under this Agreement or any Issuer
Document relating to any Letter of Credit issued or to be issued by it; (ii) no
amendment, waiver or consent shall, unless in writing and signed by the Domestic
Swing Line Lender in addition to the Lenders required above, affect the rights
or duties of the Domestic Swing Line Lender under this Agreement; (iii) no
amendment, waiver or consent shall, unless in writing and signed by the Foreign
Swing Line Lender in addition to the Lenders required above, affect the rights
or duties of the Foreign Swing Line Lender under this Agreement; and (iv) no
amendment, waiver or consent shall, unless in writing and signed by the
Administrative Agent in addition to the Lenders required above, affect the
rights or duties of the Administrative Agent under this Agreement or any other
Loan Document; and (v) Section 10.06(h) may not be amended, waived or otherwise
modified without the consent of each Granting Lender all or any part of whose
Loans are being funded by an SPC at the time of such

 

85

--------------------------------------------------------------------------------


 

amendment, waiver or other modification.  Notwithstanding anything to the
contrary herein, no Defaulting Lender shall have any right to approve or
disapprove any amendment, waiver or consent hereunder, except that the
Commitment of such Lender may not be increased or extended without the consent
of such Lender.

 


10.02                 NOTICES; EFFECTIVENESS; ELECTRONIC COMMUNICATION.

 

(a)                                  Notices Generally.  Except in the case of
notices and other communications expressly permitted to be given by
telephone (and except as provided in subsection (b) below), all notices and
other communications provided for herein shall be in writing and shall be
delivered by hand or overnight courier service, mailed by certified or
registered mail or sent by telecopier as follows, and all notices and other
communications expressly permitted hereunder to be given by telephone shall be
made to the applicable telephone number, as follows:

 

(i)                                     if to the Borrower, the Administrative
Agent, the L/C Issuer, the Domestic Swing Line Lender or the Foreign Swing Line
Lender, to the address, telecopier number, electronic mail address or telephone
number specified for such Person on Schedule 10.02; and

 

(ii)                                  if to any other Lender, to the address,
telecopier number, electronic mail address or telephone number specified in its
Administrative Questionnaire.

 

Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by telecopier shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next business day for the
recipient).  Notices delivered through electronic communications to the extent
provided in subsection (b) below, shall be effective as provided in such
subsection (b).

 

(b)                                 Electronic Communications.  Notices and
other communications to the Lenders and the L/C Issuer hereunder may be
delivered or furnished by electronic communication (including e-mail and
Internet or intranet websites) pursuant to procedures approved by the
Administrative Agent, provided that the foregoing shall not apply to notices to
any Lender or the L/C Issuer pursuant to Article II if such Lender or the L/C
Issuer, as applicable, has notified the Administrative Agent that it is
incapable of receiving notices under such Article by electronic communication. 
The Administrative Agent or the Borrower may, in its discretion, agree to accept
notices and other communications to it hereunder by electronic communications
pursuant to procedures approved by it, provided that approval of such procedures
may be limited to particular notices or communications.

 

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.

 

(c)                                  The Platform.  THE PLATFORM IS PROVIDED “AS
IS” AND “AS AVAILABLE.”  THE AGENT PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE
ACCURACY OR COMPLETENESS OF THE BORROWER MATERIALS OR THE ADEQUACY OF THE

 

86

--------------------------------------------------------------------------------


 

PLATFORM, AND EXPRESSLY DISCLAIM LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE
BORROWER MATERIALS.  NO WARRANTY OF ANY KIND, EXPRESS, IMPLIED OR STATUTORY,
INCLUDING ANY WARRANTY OF MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE,
NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE
DEFECTS, IS MADE BY ANY AGENT PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR
THE PLATFORM.  In no event shall the Administrative Agent or any of its Related
Parties (collectively, the “Agent Parties”) have any liability to the Borrower,
any Lender, the L/C Issuer or any other Person for losses, claims, damages,
liabilities or expenses of any kind (whether in tort, contract or otherwise)
arising out of the Borrower’s or the Administrative Agent’s transmission of
Borrower Materials through the Internet, except to the extent that such losses,
claims, damages, liabilities or expenses are determined to have resulted from
the bad faith, gross negligence or willful misconduct of such Agent Party;
provided, however, that in no event shall any Agent Party have any liability to
the Borrower, any Lender, the L/C Issuer or any other Person for indirect,
special, incidental, consequential or punitive damages (as opposed to direct or
actual damages).

 

(d)                                 Change of Address, Etc.  Each of the
Borrower, the Administrative Agent, the L/C Issuer, the Domestic Swing Line
Lender and the Foreign Swing Line Lender may change its address, electronic mail
address, telecopier or telephone number for notices and other communications
hereunder by notice to the other parties hereto.  Each other Lender may change
its address, telecopier or telephone number for notices and other communications
hereunder by notice to the Borrower, the Administrative Agent, the L/C Issuer,
the Domestic Swing Line Lender and the Foreign Swing Line Lender.  In addition,
each Lender agrees to notify the Administrative Agent from time to time to
ensure that the Administrative Agent has on record (i) an effective address,
electronic mail address, contact name, telephone number, telecopier number and
electronic mail address to which notices and other communications may be sent
and (ii) accurate wire instructions for such Lender.

 

(e)                                  Reliance by Administrative Agent, L/C
Issuer and Lenders.  The Administrative Agent, the L/C Issuer and the Lenders
shall be entitled to rely and act upon any notices (including telephonic
Committed Loan Notices, Domestic Swing Line Loan Notices and Foreign Swing Line
Loan Notices) purportedly given by or on behalf of the Borrower even if (i) such
notices were not made in a manner specified herein, were incomplete or were not
preceded or followed by any other form of notice specified herein, or (ii) the
terms thereof, as understood by the recipient, varied from any confirmation
thereof.  The Borrower shall indemnify the Administrative Agent, the L/C Issuer,
each Lender and the Related Parties of each of them from all losses, costs,
expenses and liabilities resulting from the reliance by such Person on each
notice purportedly given by or on behalf of the Borrower.  All telephonic
notices to and other telephonic communications with the Administrative Agent may
be recorded by the Administrative Agent, and each of the parties hereto hereby
consents to such recording.

 


10.03                 NO WAIVER; CUMULATIVE REMEDIES.

 

No failure by any Lender or the Administrative Agent to exercise, and no delay
by any such Person in exercising, any right, remedy, power or privilege
hereunder shall operate as a waiver thereof; nor shall any single or partial
exercise of any right, remedy, power or privilege hereunder preclude any other
or further exercise thereof or the exercise of any other right, remedy, power or
privilege.  The rights, remedies, powers and privileges herein provided are
cumulative and not exclusive of any rights, remedies, powers and privileges
provided by law.

 


10.04                 EXPENSES; INDEMNITY; DAMAGE WAIVER.

 

(a)                                  Costs and Expenses.  The Borrower shall pay
(i) all reasonable and actual out-of-pocket expenses incurred by the
Administrative Agent and its Affiliates (including the reasonable fees, charges

 

87

--------------------------------------------------------------------------------


 

and disbursements of counsel for the Administrative Agent), in connection with
the syndication of the credit facilities provided for herein, the preparation,
negotiation, execution, delivery and administration of this Agreement and the
other Loan Documents or any amendments, modifications or waivers of the
provisions hereof or thereof requested by or for the benefit of the Borrower or
in connection with Sections 6.12, 6.13 and 6.14, (ii) all reasonable and actual
out-of-pocket expenses incurred by the L/C Issuer in connection with the
issuance, amendment, renewal or extension of any Letter of Credit or any demand
for payment thereunder and (iii) all actual out-of-pocket expenses incurred by
the Administrative Agent, any Lender or the L/C Issuer (including the reasonable
fees, charges and disbursements of any counsel for the Administrative Agent, any
Lender or the L/C Issuer), in connection with the enforcement or protection of
its rights (A) in connection with this Agreement and the other Loan Documents,
including its rights under this Section, or (B) in connection with the Loans
made or Letters of Credit issued hereunder, including all such out-of-pocket
expenses incurred during any workout, restructuring or negotiations in respect
of such Loans or Letters of Credit.

 

(b)                                 Indemnification by the Borrower.  The
Borrower shall indemnify the Administrative Agent (and any sub-agent thereof),
each Lender and the L/C Issuer, and each Related Party of any of the foregoing
Persons involved in this financing (each such Person being called an
“Indemnitee”) against, and hold each Indemnitee harmless from, any and all
losses, claims, damages, liabilities and related expenses (including the
reasonable fees, charges and disbursements of any counsel for any Indemnitee),
incurred by any Indemnitee or asserted against any Indemnitee by any third party
or by the Borrower or any other Loan Party arising out of, in connection with,
or as a result of (i) the execution or delivery of this Agreement, any other
Loan Document, the performance by the parties hereto of their respective
obligations hereunder or thereunder, the consummation of the transactions
contemplated hereby or thereby, or, in the case of the Administrative Agent (and
any sub-agent thereof) and its Related Parties only, the administration of this
Agreement and the other Loan Documents, (ii) any Loan or Letter of Credit or the
use or proposed use of the proceeds therefrom (including any refusal by the L/C
Issuer to honor a demand for payment under a Letter of Credit if the documents
presented in connection with such demand do not strictly comply with the terms
of such Letter of Credit), (iii) any actual or alleged presence or release of
Hazardous Materials on or from any property owned or operated by the Borrower or
any of its Subsidiaries, or any Environmental Liability related in any way to
the Borrower or any of its Subsidiaries, or (iv) any actual or prospective
claim, litigation, investigation or proceeding relating to any of the foregoing,
whether based on contract, tort or any other theory, whether brought by a third
party or by the Borrower or any other Loan Party, and regardless of whether any
Indemnitee is a party thereto; provided that such indemnity shall not, as to any
Indemnitee, be available to the extent that such losses, claims, damages,
liabilities or related expenses (x) have resulted from the bad faith, gross
negligence or willful misconduct of such Indemnitee or (y) result from a claim
brought by the Borrower or any other Loan Party against an Indemnitee for breach
in bad faith of such Indemnitee’s obligations hereunder or under any other Loan
Document.

 

(c)                                  Reimbursement by Lenders.  To the extent
that the Borrower for any reason fails to pay any amount required under
subsection (a) or (b) of this Section to be paid by it to the Administrative
Agent (or any sub-agent thereof), the L/C Issuer or any Related Party of any of
the foregoing, each Lender severally agrees to pay to the Administrative Agent
(or any such sub-agent), the L/C Issuer or such Related Party, as the case may
be, such Lender’s Applicable Percentage (determined as of the time that the
applicable unreimbursed expense or indemnity payment is sought) of such unpaid
amount, provided that the unreimbursed expense or indemnified loss, claim,
damage, liability or related expense, as the case may be, was incurred by or
asserted against the Administrative Agent (or any such sub-agent) or the L/C
Issuer in its capacity as such, or against any Related Party of any of the
foregoing acting for the Administrative Agent (or any such sub-agent) or L/C
Issuer in connection with such capacity.  The obligations of the Lenders under
this subsection (c) are subject to the provisions of Section 2.13(d).

 

88

--------------------------------------------------------------------------------


 

(d)                                 Waiver of Consequential Damages, Etc.  To
the fullest extent permitted by applicable law, the Borrower shall not assert,
and hereby waives, any claim against any Indemnitee, on any theory of liability,
for special, indirect, consequential or punitive damages (as opposed to direct
or actual damages) arising out of, in connection with, or as a result of, this
Agreement, any other Loan Document or any agreement or instrument contemplated
hereby, the transactions contemplated hereby or thereby, any Loan or Letter of
Credit or the use of the proceeds thereof.  No Indemnitee referred to in
subsection (b) above shall be liable for any damages arising from the use by
unintended recipients of any information or other materials distributed by it
through telecommunications, electronic or other information transmission systems
in connection with this Agreement or the other Loan Documents or the
transactions contemplated hereby or thereby.

 

(e)                                  Payments.  All amounts due under this
Section shall be payable not later than twenty Business Days after written
demand therefore (together with reasonable back up documentation supporting such
reimbursement request).

 

(f)                                    Survival.  The agreements in this
Section shall survive the resignation of the Administrative Agent and the L/C
Issuer, the replacement of any Lender, the termination of the Aggregate
Commitments and the repayment, satisfaction or discharge of all the other
Obligations.

 


10.05                 PAYMENTS SET ASIDE.

 

To the extent that any payment by or on behalf of the Borrower is made to the
Administrative Agent, the L/C Issuer or any Lender, or the Administrative Agent,
the L/C Issuer or any Lender exercises its right of setoff, and such payment or
the proceeds of such setoff or any part thereof is subsequently invalidated,
declared to be fraudulent or preferential, set aside or required (including
pursuant to any settlement entered into by the Administrative Agent, the L/C
Issuer or such Lender in its reasonable discretion) to be repaid to a trustee,
receiver or any other party, in connection with any proceeding under any Debtor
Relief Law or otherwise, then (a) to the extent of such recovery, the obligation
or part thereof originally intended to be satisfied shall be revived and
continued in full force and effect as if such payment had not been made or such
setoff had not occurred, and (b) each Lender and the L/C Issuer severally agrees
to pay to the Administrative Agent upon demand its applicable share (without
duplication) of any amount so recovered from or repaid by the Administrative
Agent, plus interest thereon from the date of such demand to the date such
payment is made at a rate per annum equal to the applicable Overnight Rate from
time to time in effect, in the applicable currency of such recovery or payment. 
The obligations of the Lenders and the L/C Issuer under clause (b) of the
preceding sentence shall survive the payment in full of the Obligations and the
termination of this Agreement.

 


10.06                 SUCCESSORS AND ASSIGNS.

 

(a)                                  Successors and Assigns Generally.  The
provisions of this Agreement shall be binding upon and inure to the benefit of
the parties hereto and their respective successors and assigns permitted hereby,
except that no Loan Party may assign or otherwise transfer any of its rights or
obligations hereunder without the prior written consent of the Administrative
Agent and each Lender and no Lender may assign or otherwise transfer any of its
rights or obligations hereunder except (i) to an Eligible Assignee in accordance
with the provisions of subsection (b) of this Section, (ii) by way of
participation in accordance with the provisions of subsection (d) of this
Section, (iii) by way of pledge or assignment of a security interest subject to
the restrictions of subsection (f) of this Section, or (iv) to an SPC in
accordance with the provisions of subsection (h) of this Section (and any other
attempted assignment or transfer by any party hereto shall be null and void). 
Nothing in this Agreement, expressed or implied, shall be construed to confer
upon any Person (other than the parties hereto, their respective successors and
assigns permitted hereby, Participants to the extent provided in subsection (d)
of this Section and, to the

 

89

--------------------------------------------------------------------------------


 

extent expressly contemplated hereby, the Related Parties of each of the
Administrative Agent, the L/C Issuer and the Lenders) any legal or equitable
right, remedy or claim under or by reason of this Agreement.

 

(b)                                 Assignments by Lenders.  Any Lender may at
any time assign to one or more Eligible Assignees all or a portion of its rights
and obligations under this Agreement (including all or a portion of its
Commitment and the Loans (including for purposes of this subsection (b),
participations in L/C Obligations and in Swing Line Loans) at the time owing to
it); provided that

 

(i)                                     except in the case of an assignment of
the entire remaining amount of the assigning Lender’s Commitment and the Loans
at the time owing to it or in the case of an assignment to a Lender or an
Affiliate of a Lender or an Approved Fund with respect to a Lender, the
aggregate amount of the Commitment (which for this purpose includes Loans
outstanding thereunder) or, if the Commitment is not then in effect, the
principal outstanding balance of the Loans of the assigning Lender subject to
each such assignment, determined as of the date the Assignment and Assumption
with respect to such assignment is delivered to the Administrative Agent or, if
“Trade Date” is specified in the Assignment and Assumption, as of the Trade
Date, shall not be less than $5,000,000 unless each of the Administrative Agent
and, so long as no Event of Default has occurred and is continuing, the Borrower
otherwise consents (each such consent not to be unreasonably withheld or
delayed); provided, however, that concurrent assignments to members of an
Assignee Group and concurrent assignments from members of an Assignee Group to a
single Eligible Assignee (or to an Eligible Assignee and members of its Assignee
Group) will be treated as a single assignment for purposes of determining
whether such minimum amount has been met;

 

(ii)                                  each partial assignment shall be made as
an assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loans or the Commitment
assigned, except that this clause (ii) shall not apply to rights in respect of
Swing Line Loans;

 

(iii)                               any assignment of a Commitment must be
approved by the Administrative Agent, the L/C Issuer, the Domestic Swing Line
Lender and the Foreign Swing Line Lender unless the Person that is the proposed
assignee is itself a Lender (whether or not the proposed assignee would
otherwise qualify as an Eligible Assignee); and

 

(iv)                              the parties to each assignment shall execute
and deliver to the Administrative Agent an Assignment and Assumption, together
with a processing and recordation fee in the amount, if any, required as set
forth in Schedule 10.06, and the Eligible Assignee, if it shall not be a Lender,
shall deliver to the Administrative Agent an Administrative Questionnaire.

 

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection (c) of this Section, from and after the effective date specified
in each Assignment and Assumption, the Eligible Assignee thereunder shall be a
party to this Agreement and, to the extent of the interest assigned by such
Assignment and Assumption, have the rights and obligations of a Lender under
this Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 3.01, 3.04, 3.05, and 10.04 with
respect to facts and circumstances occurring prior to the effective date of such
assignment.  Upon written request, each Borrower (at its expense) shall execute
and deliver a Note to the assignee Lender.  Any assignment or transfer by a
Lender of rights or obligations under this Agreement

 

90

--------------------------------------------------------------------------------


 

that does not comply with this subsection shall be treated for purposes of this
Agreement as a sale by such Lender of a participation in such rights and
obligations in accordance with subsection (d) of this Section.

 

(c)                                  Register.  The Administrative Agent, acting
solely for this purpose as an agent of the Borrower, shall maintain at the
Administrative Agent’s Office a copy of each Assignment and Assumption delivered
to it and a register for the recordation of the names and addresses of the
Lenders, and the Commitments of, and principal amounts of the Loans and L/C
Obligations owing to, each Lender pursuant to the terms hereof from time to time
(the “Register”).  The entries in the Register shall be conclusive absent
manifest error, and the Borrower, the Administrative Agent and the Lenders may
treat each Person whose name is recorded in the Register pursuant to the terms
hereof as a Lender hereunder for all purposes of this Agreement, notwithstanding
notice to the contrary.  The Register shall be available for inspection by each
of the Borrower and the L/C Issuer at any reasonable time and from time to time
upon reasonable prior notice.  In addition, at any time that a request for a
consent for a material or substantive change to the Loan Documents is pending,
any Lender may request and receive from the Administrative Agent a copy of the
Register.

 

(d)                                 Participations.  Any Lender may at any time,
with the consent of the Borrower, sell participations to any Person (other than
a natural person or the Borrower or any of the Borrower’s Affiliates or
Subsidiaries) (each, a “Participant”) in all or a portion of such Lender’s
rights and/or obligations under this Agreement (including all or a portion of
its Commitment and/or the Loans (including such Lender’s participations in L/C
Obligations and/or Swing Line Loans) owing to it); provided that (i) such
Lender’s obligations under this Agreement shall remain unchanged, (ii) such
Lender shall remain solely responsible to the other parties hereto for the
performance of such obligations and (iii) the Borrower, the Administrative
Agent, the Lenders and the L/C Issuer shall continue to deal solely and directly
with such Lender in connection with such Lender’s rights and obligations under
this Agreement.

 

Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, waiver or other modification described in the first proviso to
Section 10.01 that affects such Participant.

 

(e)                                  Limitation upon Participant Rights.  A
Participant shall not be entitled to receive any greater payment under
Section 3.01 or 3.04 than the applicable Lender would have been entitled to
receive with respect to the participation sold to such Participant, unless the
sale of the participation to such Participant is made with the Borrower’s prior
written consent.  A Participant that would be a Foreign Lender if it were a
Lender shall not be entitled to the benefits of Section 3.01 unless the Borrower
is notified in writing of the participation sold to such Participant and such
Participant agrees, for the benefit of the Borrower, to comply with
Section 3.01(e) as though it were a Lender.

 

(f)                                    Certain Pledges.  Any Lender may at any
time pledge or assign a security interest in all or any portion of its rights
under this Agreement (including under its Note(s), if any) to secure obligations
of such Lender, including any pledge or assignment to secure obligations to a
Federal Reserve Bank; provided that no such pledge or assignment shall release
such Lender from any of its obligations hereunder or substitute any such pledgee
or assignee for such Lender as a party hereto.

 

(g)                                 Electronic Execution of Assignments.  The
words “execution,” “signed,” “signature,” and words of like import in any
Assignment and Assumption shall be deemed to include electronic signatures or
the keeping of records in electronic form, each of which shall be of the same
legal effect, validity or enforceability as a manually executed signature or the
use of a paper-based recordkeeping system, as the

 

91

--------------------------------------------------------------------------------


 

case may be, to the extent and as provided for in any applicable law, including
the Federal Electronic Signatures in Global and National Commerce Act, the New
York State Electronic Signatures and Records Act, or any other similar state
laws based on the Uniform Electronic Transactions Act.

 

(h)                                 Special Purpose Funding Vehicles. 
Notwithstanding anything to the contrary contained herein, any Lender (a
“Granting Lender”) may grant to a special purpose funding vehicle identified as
such in writing from time to time by the Granting Lender to the Administrative
Agent and the Borrower (an “SPC”) the option to provide all or any part of any
Committed Loan that such Granting Lender would otherwise be obligated to make
pursuant to this Agreement; provided that (i) nothing herein shall constitute a
commitment by any SPC to fund any Committed Loan, and (ii) if an SPC elects not
to exercise such option or otherwise fails to make all or any part of such
Committed Loan, the Granting Lender shall be obligated to make such Committed
Loan pursuant to the terms hereof or, if it fails to do so, to make such payment
to the Administrative Agent as is required under Section 2.13(b)(ii).  Each
party hereto hereby agrees that (i) neither the grant to any SPC nor the
exercise by any SPC of such option shall increase the costs or expenses or
otherwise increase or change the obligations of the Borrower under this
Agreement (including its obligations under Section 3.04), (ii) no SPC shall be
liable for any indemnity or similar payment obligation under this Agreement for
which a Lender would be liable, and (iii) the Granting Lender shall for all
purposes, including the approval of any amendment, waiver or other modification
of any provision of any Loan Document, remain the lender of record hereunder. 
The making of a Committed Loan by an SPC hereunder shall utilize the Commitment
of the Granting Lender to the same extent, and as if, such Committed Loan were
made by such Granting Lender.  In furtherance of the foregoing, each party
hereto hereby agrees (which agreement shall survive the termination of this
Agreement) that, prior to the date that is one year and one day after the
payment in full of all outstanding commercial paper or other senior debt of any
SPC, it will not institute against, or join any other Person in instituting
against, such SPC any bankruptcy, reorganization, arrangement, insolvency, or
liquidation proceeding under the laws of the United States or any State
thereof.  Notwithstanding anything to the contrary contained herein, any SPC may
(i) with notice to, but without prior consent of the Borrower and the
Administrative Agent and with the payment of a processing fee in the amount of
$2,500, assign all or any portion of its right to receive payment with respect
to any Committed Loan to the Granting Lender and (ii) disclose on a confidential
basis any non-public information relating to its funding of Committed Loans to
any rating agency, commercial paper dealer or provider of any surety or
Guarantee or credit or liquidity enhancement to such SPC.

 

(i)                                     Resignation as L/C Issuer or Swing Line
Lender after Assignment.  Notwithstanding anything to the contrary contained
herein, if at any time Bank of America assigns all of its Commitment and Loans
pursuant to subsection (b) above, Bank of America may, (i) upon 30 days’ written
notice to the Borrower and the Lenders, resign as L/C Issuer and/or (ii) upon 30
days’ written notice to the Borrower, resign as Domestic Swing Line Lender
and/or Foreign Swing Line Lender, as the case may be.  In the event of any such
resignation as L/C Issuer, Domestic Swing Line Lender and/or Foreign Swing Line
Lender, the Borrower shall be entitled to appoint from among the Lenders a
successor L/C Issuer, Domestic Swing Line Lender or Foreign Swing Line Lender
hereunder; provided, however, that no failure by the Borrower to appoint any
such successor shall affect the resignation of Bank of America as L/C Issuer,
Domestic Swing Line Lender or Foreign Swing Line Lender, as the case may be.  If
Bank of America resigns as L/C Issuer, it shall retain all the rights, powers,
privileges and duties of the L/C Issuer hereunder with respect to all Letters of
Credit outstanding as of the effective date of its resignation as L/C Issuer and
all L/C Obligations with respect thereto (including the right to require the
Lenders to make Base Rate Committed Loans or fund risk participations in
Unreimbursed Amounts pursuant to Section 2.03(c)).  If Bank of America resigns
as Domestic Swing Line Lender, it shall retain all the rights of the Domestic
Swing Line Lender provided for hereunder with respect to Domestic Swing Line
Loans made by it and outstanding as of the effective date of such resignation,
including the right to require the Lenders to make Base Rate Committed Loans or
fund risk participations in outstanding Domestic Swing

 

92

--------------------------------------------------------------------------------


 

Line Loans pursuant to Section 2.04(c).  Bank of America resigns as Foreign
Swing Line Lender, it shall retain all the rights of the Foreign Swing Line
Lender provided for hereunder with respect to Foreign Swing Line Loans made by
it and outstanding as of the effective date of such resignation, including the
right to require the Lenders to make Eurodollar Rate Committed Loans or fund
risk participations in outstanding Domestic Swing Line Loans pursuant to
Section 2.05(c).  Upon the appointment of a successor L/C Issuer, Domestic Swing
Line and/or Foreign Swing Line Lender, (a) such successor shall succeed to and
become vested with all of the rights, powers, privileges and duties of the
retiring L/C Issuer, Domestic Swing Line Lender or Foreign Swing Line Lender, as
the case may be, and (b) the successor L/C Issuer shall issue letters of credit
in substitution for the Letters of Credit, if any, outstanding at the time of
such succession or make other arrangements satisfactory to Bank of America to
effectively assume the obligations of Bank of America with respect to such
Letters of Credit.

 


10.07                 TREATMENT OF CERTAIN INFORMATION; CONFIDENTIALITY.

 

Each of the Administrative Agent, the Lenders and the L/C Issuer agrees to
maintain the confidentiality of the Information (as defined below), except that
Information may be disclosed (a) to those of its Affiliates and to its and its
Affiliates’ respective partners, directors, officers, employees, agents,
advisors and representatives whom it reasonably determines needs to know such
information (it being understood that the Persons to whom such disclosure is
made will be informed of the confidential nature of such Information and
instructed to keep such Information confidential), (b) to the extent requested
by any regulatory authority purporting to have jurisdiction over it (including
any self-regulatory authority, such as the National Association of Insurance
Commissioners), (c) to the extent required by applicable laws or regulations or
by any subpoena or similar legal process, (d) to any other party hereto, (e) in
connection with the exercise of any remedies hereunder or under any other Loan
Document or any action or proceeding relating to this Agreement or any other
Loan Document or the enforcement of rights hereunder or thereunder, (f) subject
to an agreement containing provisions substantially the same as those of this
Section, to (i) any assignee of or Participant in, or any prospective assignee
of or Participant in, any of its rights or obligations under this Agreement or
(ii) any actual or prospective counterparty (or its advisors) to any swap or
derivative transaction relating to a Borrower and its obligations, (g) with the
consent of the Borrower or (h) to the extent such Information (x) becomes
publicly available other than as a result of a breach of this Section or (y)
becomes available to Administrative Agent, any Lender, the L/C Issuer or any of
their respective Affiliates on a nonconfidential basis from a source other than
the Borrower, provided that the source of such information was not known by
Administrative Agent, any such Lender, the L/C Issuer or any of their respective
Affiliates to be bound by a confidentiality agreement or other legal or
contractual obligation of confidentiality with respect to such information.

 

For purposes of this Section, “Information” means all information received from
the Borrower or any Subsidiary relating to the Borrower or any Subsidiary or any
of their respective businesses, other than any such information that is
available to the Administrative Agent, any Lender or the L/C Issuer on a
nonconfidential basis prior to disclosure by the Borrower or any Subsidiary. 
Any Person required to maintain the confidentiality of Information as provided
in this Section shall be considered to have complied with its obligation to do
so if such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord to its own
confidential information.

 

Each of the Administrative Agent, the Lenders and the L/C Issuer acknowledges
that (a) the Information may include material non-public information concerning
the Borrower or a Subsidiary, as the case may be, (b) it has developed
compliance procedures regarding the use of material non-public information and
(c) it will handle such material non-public information in accordance with
applicable Law, including Federal and state securities Laws.

 

93

--------------------------------------------------------------------------------


 


10.08                 RIGHT OF SETOFF.

 

If a payment or bankruptcy Event of Default shall have occurred and be
continuing, each Lender, the L/C Issuer and each of their respective Affiliates
is hereby authorized at any time and from time to time, to the fullest extent
permitted by applicable law, to set off and apply any and all deposits (general
or special, time or demand, provisional or final, in whatever currency but
excluding any trust accounts, payroll accounts or third party accounts held in
the name of the Borrower or any other Loan Party) at any time held and other
obligations (in whatever currency) at any time owing by such Lender, the L/C
Issuer or any such Affiliate to or for the credit or the account of the Borrower
or any other Loan Party against any and all of the obligations of such Borrower
or such Loan Party now or hereafter existing under this Agreement or any other
Loan Document to such Lender or the L/C Issuer, irrespective of whether or not
such Lender or the L/C Issuer shall have made any demand under this Agreement or
any other Loan Document and although such obligations of such Borrower or such
Loan Party may be contingent or unmatured or are owed to a branch or office of
such Lender or the L/C Issuer different from the branch or office holding such
deposit or obligated on such indebtedness.  The rights of each Lender, the L/C
Issuer and their respective Affiliates under this Section are in addition to
other rights and remedies (including other rights of setoff) that such Lender,
the L/C Issuer or their respective Affiliates may have.  Each Lender and the L/C
Issuer agrees to notify the Borrower and the Administrative Agent promptly after
any such setoff and application, provided that the failure to give such notice
shall not affect the validity of such setoff and application.

 


10.09                 INTEREST RATE LIMITATION.

 

Notwithstanding anything to the contrary contained in any Loan Document, the
interest paid or agreed to be paid under the Loan Documents shall not exceed the
maximum rate of non-usurious interest permitted by applicable Law (the “Maximum
Rate”).  If the Administrative Agent or any Lender shall receive interest in an
amount that exceeds the Maximum Rate, the excess interest shall be applied to
the principal of the Loans or, if it exceeds such unpaid principal, refunded to
the Borrower.  In determining whether the interest contracted for, charged, or
received by the Administrative Agent or a Lender exceeds the Maximum Rate, such
Person may, to the extent permitted by applicable Law, (a) characterize any
payment that is not principal as an expense, fee, or premium rather than
interest, (b) exclude voluntary prepayments and the effects thereof, and (c)
amortize, prorate, allocate, and spread in equal or unequal parts the total
amount of interest throughout the contemplated term of the Obligations
hereunder.

 


10.10                 COUNTERPARTS; INTEGRATION; EFFECTIVENESS.

 

This Agreement may be executed in counterparts (and by different parties hereto
in different counterparts), each of which shall constitute an original, but all
of which when taken together shall constitute a single contract.  This Agreement
and the other Loan Documents constitute the entire contract among the parties
relating to the subject matter hereof and supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof.  Except as provided in Section 4.01, this Agreement shall become
effective when it shall have been executed by the Administrative Agent and when
the Administrative Agent shall have received counterparts hereof that, when
taken together, bear the signatures of each of the other parties hereto. 
Delivery of an executed counterpart of a signature page of this Agreement by
telecopy or electronic mail shall be effective as delivery of a manually
executed counterpart of this Agreement.

 


10.11                 SURVIVAL OF REPRESENTATIONS AND WARRANTIES.

 

All representations and warranties made hereunder and in any other Loan Document
or other document delivered pursuant hereto or thereto or in connection herewith
or therewith shall survive the

 

94

--------------------------------------------------------------------------------


 

execution and delivery hereof and thereof.  Such representations and warranties
have been or will be relied upon by the Administrative Agent and each Lender,
regardless of any investigation made by the Administrative Agent or any Lender
or on their behalf and notwithstanding that the Administrative Agent or any
Lender may have had notice or knowledge of any Default at the time of any Credit
Extension, and shall continue in full force and effect as long as any Loan or
any other Obligation hereunder shall remain unpaid or unsatisfied or any Letter
of Credit shall remain outstanding.

 


10.12                 SEVERABILITY.

 

If any provision of this Agreement or the other Loan Documents is held to be
illegal, invalid or unenforceable, (a) the legality, validity and enforceability
of the remaining provisions of this Agreement and the other Loan Documents shall
not be affected or impaired thereby and (b) the parties shall endeavor in good
faith negotiations to replace the illegal, invalid or unenforceable provisions
with valid provisions the economic effect of which comes as close as possible to
that of the illegal, invalid or unenforceable provisions.  The invalidity of a
provision in a particular jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.

 


10.13                 REPLACEMENT OF LENDERS.

 

If any Lender requests compensation under Section 3.04, or if the Borrower is
required to pay any additional amount to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 3.01, or if any
Lender is a Defaulting Lender, or in the case of a refusal by a Lender to
consent to a proposed change, waiver, discharge or termination with respect to
this Agreement which has been approved by the Required Lenders as provided in
Section 10.01, then the Borrower may, at its sole expense and effort, upon
notice to such Lender and the Administrative Agent, require such Lender to
assign and delegate, without recourse (in accordance with and subject to the
restrictions contained in, and consents required by, Section 10.06), all of its
interests, rights and obligations under this Agreement and the related Loan
Documents to an assignee that shall assume such obligations (which assignee may
be another Lender, if a Lender accepts such assignment), provided that:

 

(a)                                  the assignment fee specified in
Section 10.06(b) shall have been paid;

 

(b)                                 such Lender shall have received payment of
an amount equal to the outstanding principal of its Loans and L/C Advances (in
the relevant currency or currencies), accrued interest thereon, accrued fees and
all other amounts payable to it hereunder and under the other Loan Documents
(including any amounts under Section 3.05) from the assignee (to the extent of
such outstanding principal and accrued interest and fees) or the Borrower (in
the case of all other amounts);

 

(c)                                  in the case of any such assignment
resulting from a claim for compensation under Section 3.04 or payments required
to be made pursuant to Section 3.01, such assignment will result in a reduction
in such compensation or payments thereafter; and

 

(d)                                 such assignment does not conflict with
applicable Laws.

 

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender, the circumstances
entitling the Borrower to require such assignment and delegation cease to apply.

 

95

--------------------------------------------------------------------------------


 


10.14                 GOVERNING LAW; JURISDICTION; ETC.

 

(a)                                  GOVERNING LAW.  THIS AGREEMENT SHALL BE
GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

 

(b)                                 SUBMISSION TO JURISDICTION.  EACH PARTY
HERETO IRREVOCABLY AND UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS PROPERTY, TO
THE NONEXCLUSIVE JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK SITTING IN
NEW YORK CITY OR OF THE UNITED STATES FOR THE SOUTHERN DISTRICT OF SUCH STATE,
AND ANY APPELLATE COURT FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING ARISING
OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT, OR FOR
RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND EACH OF THE PARTIES HERETO
IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH
ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK STATE COURT
OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH FEDERAL COURT. 
EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR
PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY
SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW.  NOTHING IN THIS
AGREEMENT OR IN ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY RIGHT THAT THE
ADMINISTRATIVE AGENT, ANY LENDER OR THE L/C ISSUER MAY OTHERWISE HAVE TO BRING
ANY ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT
AGAINST THE BORROWER OR ANY OTHER LOAN PARTY OR ITS PROPERTIES IN THE COURTS OF
ANY JURISDICTION.

 

(c)                                  WAIVER OF VENUE.  EACH PARTY HERETO
IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF
VENUE OF ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT
OR ANY OTHER LOAN DOCUMENT IN ANY COURT REFERRED TO IN PARAGRAPH (B) OF THIS
SECTION.  EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST
EXTENT PERMITTED BY APPLICABLE LAW, THE DEFENSE OF AN INCONVENIENT FORUM TO THE
MAINTENANCE OF SUCH ACTION OR PROCEEDING IN ANY SUCH COURT.

 

(d)                                 SERVICE OF PROCESS.  EACH PARTY HERETO
IRREVOCABLY CONSENTS TO SERVICE OF PROCESS IN THE MANNER PROVIDED FOR NOTICES IN
SECTION 10.02.  NOTHING IN THIS AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY
HERETO TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY APPLICABLE LAW.

 

96

--------------------------------------------------------------------------------


 


10.15                 WAIVER OF JURY TRIAL.

 

EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING
DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED
ON CONTRACT, TORT OR ANY OTHER THEORY).  EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION.

 


10.16                 USA PATRIOT ACT NOTICE.

 

Each Lender that is subject to the Act (as hereinafter defined) and the
Administrative Agent (for itself and not on behalf of any Lender) hereby
notifies the Borrower that pursuant to the requirements of the USA Patriot Act
(Title III of Pub.  L.  107-56 (signed into law October 26, 2001)) (the “Act”),
it is required to obtain, verify and record information that identifies the
Borrower, which information includes the name and address of each Borrower and
other information that will allow such Lender or the Administrative Agent, as
applicable, to identify such Borrower in accordance with the Act.

 

10.17                 Judgment Currency.  If, for the purposes of obtaining
judgment in any court, it is necessary to convert a sum due hereunder or any
other Loan Document in one currency into another currency, the rate of exchange
used shall be that at which in accordance with normal banking procedures the
Administrative Agent could purchase the first currency with such other currency
on the Business Day preceding that on which final judgment is given.  The
obligation of the Borrower in respect of any such sum due from it to the
Administrative Agent or the Lenders hereunder or under the other Loan Documents
shall, notwithstanding any judgment in a currency (the “Judgment Currency”)
other than that in which such sum is denominated in accordance with the
applicable provisions of this Agreement (the “Agreement Currency”), be
discharged only to the extent that on the Business Day following receipt by the
Administrative Agent of any sum adjudged to be so due in the Judgment Currency,
the Administrative Agent may in accordance with normal banking procedures
purchase the Agreement Currency with the Judgment Currency.  If the amount of
the Agreement Currency so purchased is less than the sum originally due to the
Administrative Agent from the Borrower in the Agreement Currency, the Borrower
agrees, as a separate obligation and notwithstanding any such judgment, to
indemnify the Administrative Agent or the Person to whom such obligation was
owing against such actual loss.  If the amount of the Agreement Currency so
purchased is greater than the sum originally due to the Administrative Agent in
such currency, the Administrative Agent agrees to return the amount of any
excess to the Borrower (or to any other Person who may be entitled thereto under
applicable law).

 

97

--------------------------------------------------------------------------------


 


ARTICLE XI
GUARANTY

 


11.01                 THE GUARANTY.

 

Each of the Guarantors hereby jointly and severally guarantees to each Lender,
each Affiliate of a Lender that enters into a Swap Contract or a Treasury
Management Agreement, and the Administrative Agent as hereinafter provided, as
primary obligor and not as surety, the prompt payment of the Obligations in full
when due (whether at stated maturity, as a mandatory prepayment, by
acceleration, as a mandatory cash collateralization or otherwise) strictly in
accordance with the terms thereof.  The Guarantors hereby further agree that if
any of the Obligations are not paid in full when due (whether at stated
maturity, as a mandatory prepayment, by acceleration, as a mandatory cash
collateralization or otherwise), the Guarantors will, jointly and severally,
promptly pay the same, without any demand or notice whatsoever, and that in the
case of any extension of time of payment or renewal of any of the Obligations,
the same will be promptly paid in full when due (whether at extended maturity,
as a mandatory prepayment, by acceleration, as a mandatory cash
collateralization or otherwise) in accordance with the terms of such extension
or renewal.

 

Notwithstanding any provision to the contrary contained herein or in any other
of the Loan Documents or Swap Contracts or Treasury Management Agreements, the
obligations of each Guarantor under this Agreement and the other Loan Documents
shall be limited to an aggregate amount equal to the largest amount that would
not render such obligations subject to avoidance under the Debtor Relief Laws or
any comparable provisions of any applicable state law.

 


11.02                 OBLIGATIONS UNCONDITIONAL.

 

The obligations of the Guarantors under Section 11.01 are joint and several,
absolute and unconditional, irrespective of the value, genuineness, validity,
regularity or enforceability of any of the Loan Documents, Swap Contracts or
Treasury Management Agreements, or any other agreement or instrument referred to
therein, or any substitution, release, impairment or exchange of any other
guarantee of or security for any of the Obligations, and, to the fullest extent
permitted by applicable law, irrespective of any other circumstance whatsoever
which might otherwise constitute a legal or equitable discharge or defense of a
surety or guarantor (other than the payment of the Obligations), it being the
intent of this Section 11.02 that the obligations of the Guarantors hereunder
shall be absolute and unconditional under any and all circumstances (other than
the payment of the Obligations).  Each Guarantor agrees that such Guarantor
shall not exercise any right of subrogation, indemnity, reimbursement or
contribution against the Borrower or any other Guarantor for amounts paid under
this Article XI until such time as the Obligations have been Fully Satisfied. 
Without limiting the generality of the foregoing, it is agreed that, to the
fullest extent permitted by law, the occurrence of any one or more of the
following shall not alter or impair the liability of any Guarantor hereunder
which shall remain absolute and unconditional as described above:

 

(a)                                  at any time or from time to time, without
notice to any Guarantor, the time for any performance of or compliance with any
of the Obligations shall be extended, or such performance or compliance shall be
waived;

 

(b)                                 any of the acts mentioned in any of the
provisions of any of the Loan Documents, any Swap Contract or any Treasury
Management Agreement between any Consolidated Party and any Lender, or any
Affiliate of a Lender, or any other agreement or instrument referred to in the
Loan Documents or such Swap Contracts shall be done or omitted;

 

(c)                                  the maturity of any of the Obligations
shall be accelerated, or any of the Obligations shall be modified, supplemented
or amended in any respect, or any right under any of the Loan

 

98

--------------------------------------------------------------------------------


 

Documents, any Swap Contract or any Treasury Management Agreement between any
Consolidated Party and any Lender, or any Affiliate of a Lender, or any other
agreement or instrument referred to in the Loan Documents or such Swap Contracts
or such Treasury Management Agreements shall be waived or any other guarantee of
any of the Obligations or any security therefor shall be released, impaired or
exchanged in whole or in part or otherwise dealt with;

 

(d)                                 any Lien granted to, or in favor of, the
Administrative Agent or any Lender or Lenders as security for any of the
Obligations shall fail to attach or be perfected; or

 

(e)                                  any of the Obligations shall be determined
to be void or voidable (including, without limitation, for the benefit of any
creditor of any Guarantor) or shall be subordinated to the claims of any Person
(including, without limitation, any creditor of any Guarantor).

 

With respect to its obligations hereunder, each Guarantor hereby expressly
waives diligence, presentment, demand of payment, protest and all notices
whatsoever, and any requirement that the Administrative Agent or any Lender
exhaust any right, power or remedy or proceed against any Person under any of
the Loan Documents, any Swap Contract or any Treasury Management Agreement
between any Consolidated Party and any Lender, or any Affiliate of a Lender, or
any other agreement or instrument referred to in the Loan Documents or such Swap
Contracts or such Treasury Management Agreements, or against any other Person
under any other guarantee of, or security for, any of the Obligations.

 


11.03                 REINSTATEMENT.

 

The obligations of the Guarantors under this Article XI shall be automatically
reinstated if and to the extent that for any reason any payment by or on behalf
of any Person in respect of the Obligations is rescinded or must be otherwise
restored by any holder of any of the Obligations, whether as a result of any
proceedings in bankruptcy or reorganization or otherwise, and each Guarantor
agrees that it will indemnify the Administrative Agent and each Lender within 10
days of written demand (together with back up documentation supporting such
reimbursement) for all reasonable costs and expenses (including, without
limitation, reasonable fees and expenses of counsel) incurred by the
Administrative Agent or such Lender in connection with such rescission or
restoration, including any such costs and expenses incurred in defending against
any claim alleging that such payment constituted a preference, fraudulent
transfer or similar payment under any bankruptcy, insolvency or similar law.

 


11.04                 CERTAIN ADDITIONAL WAIVERS.

 

Each Guarantor agrees that such Guarantor shall have no right of recourse to
security for the Obligations, except through the exercise of rights of
subrogation pursuant to Section 11.02 and through the exercise of rights of
contribution pursuant to Section 11.06.

 


11.05                 REMEDIES.

 

The Guarantors agree that, to the fullest extent permitted by law, as between
the Guarantors, on the one hand, and the Administrative Agent and the Lenders,
on the other hand, the Obligations may be declared to be forthwith due and
payable as provided in Section 8.02 (and shall be deemed to have become
automatically due and payable in the circumstances provided in said
Section 8.02) for purposes of Section 11.01 notwithstanding any stay, injunction
or other prohibition preventing such declaration (or preventing the Obligations
from becoming automatically due and payable) as against any other Person and
that, in the event of such declaration (or the Obligations being deemed to have
become automatically due and payable), the Obligations (whether or not due and
payable by any other Person) shall forthwith become due and payable by

 

99

--------------------------------------------------------------------------------


 

the Guarantors for purposes of Section 11.01. The Guarantors acknowledge and
agree that their obligations hereunder may be secured in accordance with the
terms of the Collateral Documents and that the Lenders may exercise their
remedies thereunder in accordance with the terms thereof.

 


11.06                 RIGHTS OF CONTRIBUTION.

 

The Guarantors hereby agree as among themselves that, in connection with
payments made hereunder, each Guarantor shall have a right of contribution from
each other Guarantor in accordance with applicable Law.  Such contribution
rights shall be subordinate and subject in right of payment to the Obligations
until such time as the Obligations have been Fully Satisfied, and none of the
Guarantors shall exercise any such contribution rights relating to payments made
hereunder until the Obligations have been Fully Satisfied.

 


11.07                 GUARANTEE OF PAYMENT; CONTINUING GUARANTEE.

 

The guarantee in this Article XI is a guaranty of payment and not of collection,
is a continuing guarantee, and shall apply to all Obligations whenever arising.

 

100

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.

 

BORROWER:

DADE BEHRING INC.

 

 

 

By:

/s/ Mark W. Moran

 

 

 

 

 

 

Name:

Mark W. Moran

 

 

 

 

 

 

Title: 

Corporate Vice President and Treasurer

 

 

 

 

 

PARENT:

DADE BEHRING HOLDINGS INC.

 

 

 

By:

/s/ Mark W. Moran

 

 

 

 

 

 

Name:

Mark W. Moran

 

 

 

 

 

 

Title: 

VP and Treasurer

 

 

 

 

 

 

 

SUBSIDIARY GUARANTORS:

DADE FINANCE LLC

 

 

 

By:

/s/ Mark W. Moran

 

 

 

 

 

 

Name:

Mark W. Moran

 

 

 

 

 

 

Title: 

VP and Treasurer

 

 

 

 

DADE BEHRING FINANCE CO. LLC

 

 

 

By:

/s/ Don Wilbur

 

 

 

 

 

 

Name:

Don Wilbur

 

 

 

 

 

 

Title: 

President

 

 

1

--------------------------------------------------------------------------------


 

 

BANK OF AMERICA, N.A., as

 

Administrative Agent

 

 

 

By:

/s/ Angela Lau

 

 

 

 

 

 

Name:

Angela Lau

 

 

 

 

 

 

Title:

Assistant Vice President

 

 

2

--------------------------------------------------------------------------------


 

 

BANK OF AMERICA, N.A., as a Lender, L/C Issuer,

 

Domestic Swing Line Lender and Foreign Swing Line

 

Lender

 

 

 

By:

/s/ Richard C. Hardison

 

 

 

 

 

 

Name:

Richard C. Hardison

 

 

 

 

 

 

Title:

Vice President

 

 

3

--------------------------------------------------------------------------------